Exhibit 10.1



 

CONFIDENTIAL

Execution Copy

 



 

 

SHARE EXCHANGE AGREEMENT

 

by and among

 

JM GLOBAL HOLDING COMPANY,
as the Purchaser,

 

ZHONG HUI HOLDING LIMITED,
as the Purchaser Representative,

 

CHINA SUNLONG ENVIRONMENTAL TECHNOLOGY, INC.,
as the Company,

 

THE SHAREHOLDERS OF THE COMPANY NAMED HEREIN,
as the Sellers

 

and

 

CHUANLIU NI,
as the Seller Representative

 

Dated as of August 28, 2017

 



 

 



 

 

 



TABLE OF CONTENTS

 

  Page     I. the share exchange 2 1.1. Purchase and Sale of Shares 2 1.2.
Consideration 2 1.3. Escrow 2 1.4. Closing Calculations 3 1.5. Final
Post-Closing Adjustments and Calculations 4 1.6. Company Shareholder Consent 6  
  II. CLOSING 6 2.1. Closing 6     III. representations and warranties of THE
purchaser 6 3.1. Organization and Standing 6 3.2. Authorization; Binding
Agreement 6 3.3. Governmental Approvals 7 3.4. Non-Contravention 7 3.5.
Capitalization 7 3.6. SEC Filings and Purchaser Financials 8 3.7. Absence of
Certain Changes 9 3.8. Compliance with Laws 9 3.9. Actions; Orders; Permits 9
3.10. Taxes and Returns 10 3.11. Employees and Employee Benefit Plans 10 3.12.
Properties 10 3.13. Material Contracts 10 3.14. Transactions with Affiliates 11
3.15. Investment Company Act 11 3.16. Finders and Brokers 11 3.17. Ownership of
Exchange Shares 11 3.18. Certain Business Practices 11 3.19. Insurance 12 3.20.
Independent Investigation 12 3.21. Trust Fund 12 3.22. Listing 12 3.23. Net
Tangible Assets 12     Iv. representations and warranties of THE COMPANY 13 4.1.
Organization and Standing 13 4.2. Authorization; Binding Agreement 13 4.3.
Capitalization 13 4.4. Subsidiaries 14 4.5. Governmental Approvals 15 4.6.
Non-Contravention 15 4.7. Financial Statements 15 4.8. Absence of Certain
Changes 16 4.9. Compliance with Laws 17 4.10. Company Permits 17 4.11.
Litigation 17 4.12. Material Contracts 17 4.13. Intellectual Property 19 4.14.
Taxes and Returns 21

 



i

 

 

4.15. Real Property 22 4.16. Personal Property 23 4.17. Title to and Sufficiency
of Assets 23 4.18. Employee Matters 23 4.19. Benefit Plans 25 4.20.
Environmental Matters 26 4.21. Transactions with Related Persons 27 4.22.
Insurance 27 4.23. Top Customers and Suppliers 27 4.24. Books and Records 28
4.25. Accounts Receivable 28 4.26. Certain Business Practices 28 4.27. SAFE
Registrations 28 4.28. Investment Company Act 29 4.29. Finders and Brokers 29
4.30. Independent Investigation 29 4.31. Information Supplied 29 4.32.
Disclosure 29     v. representations and warranties of THE SELLERS 30 5.1.
Organization and Standing 30 5.2. Authorization; Binding Agreement 30 5.3.
Ownership 30 5.4. Governmental Approvals 30 5.5. Information Supplied 30 5.6. No
Litigation 31 5.7. Investment Representations 31 5.8. Finders and Brokers 32
5.9. Independent Investigation 32 5.10. Information Supplied 32     vI.
COVENANTS 33 6.1. Access and Information 33 6.2. Conduct of Business of the
Company 33 6.3. Conduct of Business of the Purchaser 36 6.4. Annual and Interim
Financial Statements 38 6.5. Purchaser Public Filings 38 6.6. No Solicitation 38
6.7. No Trading 39 6.8. Notification of Certain Matters 39 6.9. Efforts 39 6.10.
Further Assurances 41 6.11. The Proxy 41 6.13. Confidential Information 44 6.14.
Litigation Support 45 6.15. Documents and Information 45 6.16. Post-Closing
Board of Directors and Executive Officers 45 6.17. Use of Trust Account Proceeds
After the Closing 45 6.18. Purchaser Policies 45

 



ii

 

 

vII. survival and indemnification 46 7.1. Survival 46 7.2. Indemnification
Obligations 47 7.3. Limitations and General Indemnification Provisions 47 7.4.
Indemnification Procedures 48 7.5. Indemnification Payment 50 7.6. Exclusive
Remedy 51     VIII. Closing conditions 51 8.1. Conditions of Each Party’s
Obligations 51 8.2. Conditions to Obligations of the Company and the Sellers 52
8.3. Conditions to Obligations of the Purchaser 53 8.4. Frustration of
Conditions 55     Ix. TERMINATION AND EXPENSES 55 9.1. Termination 55 9.2.
Effect of Termination 57 9.3. Fees and Expenses 57 9.4. Termination Fee 57    
x. WAIVERS and releases 58 10.1. Waiver of Claims Against Trust 58 10.2. Release
and Covenant Not to Sue 59     xI. MISCELLANEOUS 59 11.1. Notices 59 11.2.
Binding Effect; Assignment 61 11.3. Third Parties 61 11.4. Arbitration 62 11.5.
Governing Law; Jurisdiction 62 11.6. Waiver of Jury Trial 62 11.7. Specific
Performance 63 11.8. Severability 63 11.9. Amendment 63 11.10. Waiver 63 11.11.
Entire Agreement 63 11.12. Interpretation 64 11.13. Counterparts 64 11.14.
Purchaser Representative 65 11.15. Seller Representative 66     xII. DEFINITIONS
68 12.1. Certain Definitions 68 12.2. Section References 77

 



iii

 

 

INDEX OF ANNEXES AND EXHIBITS

 



Annex Description     Annex I List of Sellers

 

Exhibit Description     Exhibit A Form of Non-Competition Agreement Exhibit B
Form of Lock-Up Agreement Exhibit C Form of Registration Rights Agreement

 

iv

 

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
August 28, 2017 by and among: (i) JM Global Holding Company, a Delaware
corporation (the “Purchaser”); (ii) Zhong Hui Holding Limited, a Republic of
Seychelles registered company, in the capacity as the representative from and
after the Closing (as defined below) for the shareholders of the Purchaser other
than the Sellers and their successors and assigns in accordance with the terms
and conditions of this Agreement (the “Purchaser Representative”); (iii) China
Sunlong Environmental Technology, Inc., a Cayman Islands business company with
limited liability (the “Company”); (iv) each of the shareholders of the Company
named on Annex I hereto (collectively, the “Sellers”); and (v) Chuanliu Ni, a
Chinese citizen who is the Chief Executive Officer and director of the Company,
in the capacity as the representative for the Sellers in accordance with the
terms and conditions of this Agreement (the “Seller Representative”). The
Purchaser, Purchaser Representative, the Company, the Sellers and the Seller
Representative are sometimes referred to herein individually as a “Party” and,
collectively, as the “Parties”.

 

RECITALS:

 

WHEREAS, certain capitalized terms used herein are defined in Article XII
hereof;

 

WHEREAS, the Sellers collectively own 100% of the issued and outstanding shares
and other equity interests in or of the Company;

 

WHEREAS, the Company is a holding company for (i) Shengrong Environmental
Protection Holding Company Limited, a business company incorporated in the
British Virgin Islands with limited liability, which is a holding company for
Hong Kong Shengrong Environmental Technology Limited, a Hong Kong registered
company, which in turn owns 100% of the issued and outstanding equity interests
in Shengrong Environmental Protection Technology (Wuhan) Co., Ltd., a Wholly
Foreign-Owned Enterprise registered in Hubei, China (the “Hubei WFOE”) in
accordance with the Laws of the PRC, which in turn owns 100% of the issued and
outstanding equity interests in Hubei Shengrong Environmental Protection
Energy-Saving Science and Technology Co. Ltd., a registered company in Hubei,
China (“Hubei Shengrong”) and (ii) TJ Comex International Group Corporation, a
British Virgin Islands corporation (“TJComex”), which is a holding company for
TJComex Hong Kong Company Limited, a Hong Kong registered company, which in turn
owns 100% of the issued and outstanding equity interests in Tianjin Corro
Technological Consulting Co., Ltd., a Wholly Foreign-Owned Enterprise registered
in Tianjin, China (the “Tianjin WFOE” and, each of the Tianjin WFOE and the
Hubei WFOE, a “WFOE”) in accordance with the Laws of the PRC;

 

WHEREAS, the Tianjin WFOE owns 100% of the equity interests in Tianjin Commodity
Exchange Company Limited, an enterprise registered in Tianjin, China in
accordance with the Laws of the PRC;

 

WHEREAS, the Company, indirectly (i) through Hubei Shengrong, provides
industrial solid waste recycling and comprehensive utilization, production,
sales and leasing of environmental protection equipment whose main function is
the separation and utilization of low grade/refractory mineral resources,
development, transfer, consultation and services of environmental protection
technology, and sells steel products, furnace refractory, fire resistant
materials, construction materials, decorative materials and ore products, and
(ii) through TJ Comex and its Subsidiaries provides exchange services for wine
and business consulting services; and

 



 1 

 

 

WHEREAS, the Sellers desire to sell to the Purchaser, and the Purchaser desires
to purchase from the Sellers, all of the issued and outstanding shares and any
other equity interests in or of the Company in exchange for newly issued shares
of common stock of the Purchaser, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties hereto agree as
follows:

 

Article I
THE SHARE EXCHANGE

 

1.1 Purchase and Sale of Shares. At the Closing and subject to and upon the
terms and conditions of this Agreement, the Sellers shall sell, transfer,
convey, assign and deliver to the Purchaser, and the Purchaser shall purchase,
acquire and accept from the Sellers, all of the issued and outstanding shares
and other equity interests in or of the Company (collectively, the “Purchased
Shares”), free and clear of all Liens (other than potential restrictions on
resale under applicable securities Laws).

 

1.2 Consideration. Subject to and upon the terms and conditions of this
Agreement, in full payment for the Purchased Shares, the Purchaser shall issue
and deliver to the Sellers an aggregate number of Purchaser Common Shares (the
“Exchange Shares”) equal to (as such amount is finally determined in accordance
with Section 1.5) (a) the sum of (the “Company Equity Valuation”) (i) Ninety-Two
Million U.S. Dollars ($92,000,000), plus (or minus if negative) (ii) (A) the Net
Working Capital less (B) the Target Net Working Capital Amount, minus (iii) the
Closing Net Indebtedness, minus (iv) the amount of any unpaid Transaction
Expenses, divided by (b) Ten U.S. Dollars ($10.00) per share (the “Closing
Purchaser Per Share Price”), with the number of Exchange Shares issued and
delivered to the Sellers at the Closing to be the Closing Exchange Shares in
accordance with Section 1.4 (after giving effect to any adjustments to the
Estimated Closing Statement thereunder), subject to the withholding of the
Escrow Shares deposited in the Escrow Account in accordance with Section 1.3.
Each Seller shall receive its pro rata share of the Exchange Shares (and any
adjustments to the number of Exchange Shares under Section 1.5) based on the
percentage of Purchased Shares owned by such as compared to the total number of
Purchased Shares owned by all Sellers (such percentage being each such Seller’s
“Pro Rata Share”). Notwithstanding anything to the contrary contained herein, no
fraction of a Purchaser Common Share will be issued by the Purchaser by virtue
of this Agreement or the transactions contemplated hereby, and each Person who
would otherwise be entitled to a fraction of a Purchaser Common Share (after
aggregating all fractional Purchaser Common Shares that would otherwise be
received by such Person) shall instead have the number of Purchaser Common
Shares issued to such Person rounded in the aggregate to the nearest whole
Purchaser Common Share.

 

1.3 Escrow.

 

(a) At or prior to the Closing, the Purchaser, the Seller Representative and the
Escrow Agent shall enter into an Escrow Agreement, effective as of the Closing,
in form and substance reasonably acceptable to the Purchaser and the Seller
Representative (the “Escrow Agreement”), pursuant to which the Purchaser shall
cause to be delivered to the Escrow Agent at the Closing ten percent (10%) of
the Closing Exchange Shares otherwise deliverable to the Sellers at the Closing
(including any equity securities paid as dividends or distributions with respect
to such shares or into which such shares are exchanged or converted, the “Escrow
Shares”), with the Escrow Shares, along with any dividends, distributions and
other earnings thereon and other Escrow Property, to be held by the Escrow Agent
in a segregated escrow account (“Escrow Account”) and disbursed therefrom in
accordance with the terms and conditions of this Agreement and the Escrow
Agreement. The Escrow Shares and other Escrow Property shall serve as a source
of security for the Sellers’ obligations after the Closing for the adjustments
under Section 1.5 and for their indemnification obligations under Article VII.
The portion of the Closing Exchange Shares that shall be withheld at the Closing
for deposit in the Escrow Account shall be allocated among the Sellers pro rata
based on each Seller’s Pro Rata Share. Each Seller shall have the right to vote
its portion of such Escrow Shares (based on its Pro Rata Share, subject to
adjustment for any Escrow Shares that are forfeited or earned in a manner other
than pro rata among all Sellers based on their Pro Rata Share, as indicated in
writing by the Seller Representative to the Purchaser, the Purchaser
Representative and the Escrow Agent) during the time held in the Escrow Account
as Escrow Shares.

 



 2 

 

 

(b) The Escrow Property shall no longer be subject to any indemnification claim
after the date which is eighteen (18) months after the Closing Date (the
“Expiration Date”); provided, however, with respect to any indemnification
claims made in accordance with Article VII hereof on or prior to the Expiration
Date (including those that are revised or adjusted in accordance with Article
VII after the Expiration Date) that remain unresolved as of the end of the
Expiration Date (“Pending Claims”), all or a portion of the Escrow Property
reasonably necessary to satisfy such Pending Claims (as determined based on the
amount of the indemnification claim included in the Claim Notice provided by the
Purchaser Representative under Article VII and the Purchaser Share Price as of
the Expiration Date) shall remain in the Escrow Account until such time as such
Pending Claim shall have been finally resolved pursuant to the provisions of
Article VII. After the Expiration Date, any Escrow Property remaining in the
Escrow Account that is not subject to Pending Claims, if any, and not subject to
resolved but unpaid claims in favor of an Indemnitee, shall be disbursed by the
Escrow Agent to the Sellers, with each Seller receiving its Pro Rata Share
(subject to adjustment for any Escrow Property that is forfeited or earned in a
manner other than pro rata among all Sellers based on their Pro Rata Share, as
indicated in writing by the Seller Representative to the Purchaser, the
Purchaser Representative and the Escrow Agent) of such Escrow Property. Promptly
after the final resolution of all Pending Claims and the payment of all
indemnification obligations in connection therewith, the Escrow Agent shall
disburse any Escrow Property remaining in the Escrow Account to the Sellers,
with each Seller receiving its Pro Rata Share (subject to adjustment for any
Escrow Property that is forfeited or earned in a manner other than pro rata
among all Sellers based on their Pro Rata Share, as indicated in writing by the
Seller Representative to the Purchaser, the Purchaser Representative and the
Escrow Agent) of such Escrow Property.

 

1.4 Closing Calculations. Not later than five (5) Business Days prior to the
Closing Date, the Company shall deliver to the Purchaser a statement certified
by the Company’s chief executive officer (the “Estimated Closing Statement”)
setting forth (a) an estimated consolidated balance sheet of the Target
Companies as of the Reference Time, prepared in good faith and in accordance
with the Accounting Principles, (b) a good faith calculation of the Company’s
estimate of the Closing Net Indebtedness, Net Working Capital and Transaction
Expenses, in each case, as of the Reference Time and along with reasonably
detailed calculations, and (c) the resulting estimated number of Exchange Shares
to be issued by the Purchaser at the Closing (the “Closing Exchange Shares”)
using the formula in Section 1.2 based on such estimates of Closing Net
Indebtedness, Net Working Capital and Transaction Expenses, which Estimated
Closing Statement shall be subject to the review and the reasonable approval by
the Purchaser. Promptly after delivering the Estimated Closing Statement to the
Purchaser, the Company will meet with the Purchaser to review and discuss the
Estimated Closing Statement and the Company will consider in good faith the
Purchaser’s comments to the Estimated Closing Statement and make any appropriate
adjustments to the Estimated Closing Statement prior to the Closing, as mutually
approved by the Company and the Purchaser both acting reasonably and in good
faith, which adjusted Estimated Closing Statement shall thereafter become the
Estimated Closing Statement for all purposes of this Agreement. The Estimated
Closing Statement and the determinations contained therein shall be prepared in
accordance with the Accounting Principles and otherwise in accordance with this
Agreement. The Estimated Closing Statement will also include with respect to (i)
Indebtedness of the Target Companies, the amount owed to each creditor of any of
the Target Companies and payment instructions, and, with respect to an
Indebtedness that the Company and the Purchaser agree to pay in full as of the
Closing, payoff and lien release letters from each Target Company’s creditors in
form and substance reasonably acceptable to Purchaser, and (ii) Transaction
Expenses, the amount owed to each payee thereof and payment instructions
therefor. Schedule 1.4 sets forth an illustrative statement (the “Reference
Statement”) prepared in good faith by the Company in cooperation with the
Purchaser setting forth the various line items used (or to be used) in, and
illustrating for sample purposes only as of the date set forth therein, the
calculation of Closing Net Indebtedness, Net Working Capital and Transaction
Expenses, and the resulting Exchange Shares, if the Closing had occurred on such
date, in each case prepared and calculated in accordance with this Agreement.

 



 3 

 

 

1.5 Final Post-Closing Adjustments and Calculations.

 

(a) Within ninety (90) days after the Closing Date, the Purchaser Representative
shall deliver to the Seller Representative a statement (the “Closing Statement”)
setting forth (i) a consolidated balance sheet of the Target Companies as of the
Reference Time and (ii) a good faith calculation of the Closing Net
Indebtedness, Net Working Capital and Transaction Expenses, in each case, as of
the Reference Time, and the resulting number of Exchange Shares using the
formula in Section 1.2. The Closing Statement shall be prepared, and the Closing
Net Indebtedness, Net Working Capital, and Transaction Expenses and the
resulting number of Exchange Shares shall be determined in accordance with the
Accounting Principles and otherwise in accordance with this Agreement. The
Purchaser, the Company and the Seller Representative shall, and shall cause
their respective Representatives to, cooperate with the Purchaser Representative
and its Representatives in the preparation of the Closing Statement, as
reasonably requested by the Purchaser Representative and its Representatives,
including providing reasonable access to the books, records, files, facilities
and personnel of the Target Companies. After delivery of the Closing Statement,
the Seller Representative and its Representatives shall be permitted reasonable
access at reasonable times to review the Target Companies’ books, records and
any working papers to the extent such books, records and working papers are
directly related to the preparation of the Closing Statement. The Seller
Representative and its Representatives may make inquiries of the Purchaser
Representative or its Representatives regarding questions concerning or
disagreements with the Closing Statement arising in the course of their review
thereof, and the Purchaser Representative shall provide reasonable cooperation
in connection therewith. If the Seller Representative has any objections to the
Closing Statement, the Seller Representative shall deliver to the Purchaser
Representative a statement setting forth its objections thereto (in reasonable
detail) (an “Objection Statement”). If an Objection Statement is not delivered
to the Purchaser Representative within thirty (30) days following the date of
delivery of the Closing Statement, the Closing Statement, all determinations and
calculations set forth therein, and the resulting number of Exchange Shares set
forth therein, shall be final, binding and non-appealable by the Parties. If an
Objection Statement is delivered within such thirty (30) day period, then the
Seller Representative and the Purchaser Representative shall negotiate in good
faith to resolve any such objections for a period of twenty (20) days
thereafter. If the Seller Representative and the Purchaser Representative do not
reach a final resolution within such twenty (20) day period, then upon the
written request of either the Purchaser Representative or the Seller
Representative (the date of receipt of such notice by the other Party, the
“Independent Expert Notice Date”), the Parties will refer the dispute to the
Independent Expert for final resolution of the dispute in accordance with
Section 1.5(b). The Parties acknowledge that any information provided pursuant
to this Section 1.5 will be subject to the confidentiality obligations of
Section 6.13.

 



 4 

 

 

(b) If a dispute with respect to the Closing Statement is submitted in
accordance with this Section 1.5 to the Independent Expert for final resolution,
the Parties will follow the procedures set forth in this Section 1.5(b). Each of
the Seller Representative and the Purchaser Representative agrees to execute, if
requested by the Independent Expert, a reasonable engagement letter with respect
to the determination to be made by the Independent Expert. All fees and expenses
of the Independent Expert will be borne by the Purchaser. Except as provided in
the preceding sentence, all other costs and expenses incurred by the Seller
Representative in connection with resolving any dispute hereunder before the
Independent Expert will be borne by the Sellers, and all other costs and
expenses incurred by the Purchaser Representative in connection with resolving
any dispute hereunder before the Independent Expert will be borne by the
Purchaser. The Independent Expert will determine only those issues still in
dispute as of the Independent Expert Notice Date and the Independent Expert’s
determination will be based solely upon and consistent with the terms and
conditions of this Agreement. The determination by the Independent Expert will
be based solely on presentations with respect to such disputed items by the
Purchaser Representative and the Seller Representative to the Independent Expert
and not on the Independent Expert’s independent review; provided, that such
presentations will be deemed to include any work papers, records, accounts or
similar materials delivered to the Independent Expert by the Purchaser
Representative or the Seller Representative in connection with such
presentations and any materials delivered to the Independent Expert in response
to requests by the Independent Expert. Each of the Seller Representative and the
Purchaser Representative will use their reasonable efforts to make their
respective presentations as promptly as practicable following submission to the
Independent Expert of the disputed items, and each such Party will be entitled,
as part of its presentation, to respond to the presentation of the other Party
and any questions and requests of the Independent Expert. In deciding any
matter, the Independent Expert will be bound by the provisions of this
Agreement, including this Section 1.5. It is the intent of the parties hereto
that the Independent Expert Procedure and the activities of the Independent
Expert in connection herewith are not (and should not be considered to be or
treated as) an arbitration proceeding or similar arbitral process and that no
formal arbitration rules should be followed (including rules with respect to
procedures and discovery). The Seller Representative and the Purchaser
Representative will request that the Independent Expert’s determination be made
within forty-five (45) days after its engagement, or as soon thereafter as
possible, will be set forth in a written statement delivered to the Purchaser
Representative and the Seller Representative and will be final, conclusive,
non-appealable and binding for all purposes hereunder (other than for fraud or
manifest error).

 

(c) For purposes hereof, the term “Adjustment Amount” shall mean (i) the number
of Exchange Shares as finally determined in accordance with this Section 1.5,
less (ii) the number of Closing Exchange Shares that were issued at the Closing.
If the Adjustment Amount is a positive number, then the Purchaser shall, within
ten (10) Business Days after such final determination of the Exchange Shares,
issue to the Sellers an additional number of Purchaser Common Shares equal to
the Adjustment Amount, with each Seller receiving its Pro Rata Share of such
additional Purchaser Common Shares. If the Adjustment Amount is a negative
amount, then the Sellers shall forfeit and deliver to the Purchaser a number of
Purchaser Common Shares equal to the absolute value of the Adjustment Amount,
with each Seller responsible for its Pro Rata Share of such Purchaser Common
Shares. In furtherance of the foregoing, the Seller Representative and the
Purchaser Representative shall, within three (3) Business Days after such final
determination, provide joint written instructions to the Escrow Agent to
distribute to the Purchaser a number of Escrow Shares equal to the absolute
value of the Adjustment Amount. If there is an insufficient number of Escrow
Shares to satisfy such obligations, then the Sellers will forfeit and deliver to
the Purchaser a number of Purchaser Common Shares to make up such shortfall
(with each Seller responsible for its Pro Rata Share of such shortfall). The
Purchaser will cancel any Escrow Shares or other Purchaser Common Shares that it
receives promptly after its receipt thereof. If for any reason Sellers’
obligations hereunder cannot reasonably be fully satisfied by forfeiture and
delivery of Purchaser Common Shares, then the Purchaser Representative may
permit the Sellers to satisfy their obligations hereunder by delivery of cash or
cash equivalents equal in value to any shortfall in delivery of shares of
Purchaser Common Shares, with each undelivered Purchaser Common Share valued at
the Closing Purchaser Per Share Price.

 



 5 

 

 

1.6 Company Shareholder Consent. Each Seller, as a shareholder of the Company,
hereby approves, authorizes and consents to the Company’s execution and delivery
of this Agreement and the Ancillary Documents to which it is or is required to
be a party or otherwise bound, the performance by the Company of its obligations
hereunder and thereunder and the consummation by the Company of the transactions
contemplated hereby and thereby. Each Seller acknowledges and agrees that the
consents set forth herein are intended and shall constitute such consent of the
Sellers as may be required (and shall, if applicable, operate as a written
shareholder resolution of the Company) pursuant to the Company’s Organizational
Documents, any other agreement in respect of the Company to which any Seller is
a party and all applicable Laws.

 

Article II
CLOSING

 

2.1 Closing. Subject to the satisfaction or waiver of the conditions set forth
in Article VIII, the consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Ellenoff Grossman &
Schole, LLP, 1345 Avenue of the Americas, 11th Floor, New York, NY 10105, on the
second (2nd) Business Day after all the Closing conditions to this Agreement
have been satisfied or waived at 10:00 a.m. local time, or at such other date,
time or place as the Purchaser and the Company may agree (the date and time at
which the Closing is actually held being the “Closing Date”).

 

Article III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Except as set forth in the disclosure schedules delivered by the Purchaser to
the Company on the date hereof (the “Purchaser Disclosure Schedules”), the
Section numbers of which are numbered to correspond to the Section numbers of
this Agreement to which they refer, or in the SEC Reports that are available on
the SEC’s website through EDGAR, the Purchaser represents and warrants to the
Company, as of the date hereof and as of the Closing as follows:

 

3.1 Organization and Standing. The Purchaser is a business company duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware. The Purchaser has all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted. The Purchaser is duly qualified or licensed and in good standing to
do business in each jurisdiction in which the character of the property owned,
leased or operated by it or the nature of the business conducted by it makes
such qualification or licensing necessary, except where the failure to be so
qualified or licensed or in good standing can be cured without material cost or
expense. The Purchaser has heretofore made available to the Company accurate and
complete copies of the Organizational Documents of the Purchaser, as currently
in effect. The Purchaser is not in violation of any provision of its
Organizational Documents in any material respect.

 

3.2 Authorization; Binding Agreement. The Purchaser has all requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Document to which it is a party, to perform the Purchaser’s obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby (subject in each case to the Required Shareholder Vote). The
execution and delivery of this Agreement and each Ancillary Document to which it
is a party and the consummation of the transactions contemplated hereby and
thereby (a) have been duly and validly authorized by the board of directors of
the Purchaser, and (b) no other corporate proceedings, other than as set forth
elsewhere in the Agreement (including the Required Shareholder Vote), on the
part of the Purchaser are necessary to authorize the execution and delivery of
this Agreement and each Ancillary Document to which it is a party or to
consummate the transactions contemplated hereby and thereby. This Agreement has
been, and each Ancillary Document to which the Purchaser is a party shall be
when delivered, duly and validly executed and delivered by the Purchaser and,
assuming the due authorization, execution and delivery of this Agreement and
such Ancillary Documents by the other parties hereto and thereto, constitutes,
or when delivered shall constitute, the valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization and moratorium laws and other laws of
general application affecting the enforcement of creditors’ rights generally or
by any applicable statute of limitation or by any valid defense of set-off or
counterclaim, and the fact that equitable remedies or relief (including the
remedy of specific performance) are subject to the discretion of the court from
which such relief may be sought (collectively, the “Enforceability Exceptions”).

 



 6 

 

 

3.3 Governmental Approvals. Except as otherwise described in Schedule 3.3, no
Consent of or with any Governmental Authority, on the part of the Purchaser is
required to be obtained or made in connection with the execution, delivery or
performance by the Purchaser of this Agreement and each Ancillary Document to
which it is a party or the consummation by the Purchaser of the transactions
contemplated hereby and thereby, other than (a) pursuant to Antitrust Laws, (b)
such filings as contemplated by this Agreement, (c) any filings required with
Nasdaq or the SEC with respect to the transactions contemplated by this
Agreement, (d) applicable requirements, if any, of the Securities Act, the
Exchange Act, and/ or any state “blue sky” securities Laws, and the rules and
regulations thereunder, and (e) where the failure to obtain or make such
Consents or to make such filings or notifications, would not reasonably be
expected to be material to the Purchaser.

 

3.4 Non-Contravention. Except as otherwise described in Schedule 3.4, the
execution and delivery by the Purchaser of this Agreement and each Ancillary
Document to which it is a party, the consummation by the Purchaser of the
transactions contemplated hereby and thereby, and compliance by the Purchaser
with any of the provisions hereof and thereof, will not (a) conflict with or
violate any provision of the Purchaser’s Organizational Documents, (b) subject
to obtaining the Consents from Governmental Authorities referred to in Section
3.3 hereof, and the waiting periods referred to therein having expired, and any
condition precedent to such Consent applicable to the Purchaser or any of its
properties or assets, or (c) (i) violate, conflict with or result in a breach
of, (ii) constitute a default (or an event which, with notice or lapse of time
or both, would constitute a default) under, (iii) result in the termination,
withdrawal, suspension, cancellation or modification of, (iv) accelerate the
performance required by the Purchaser under, (v) result in a right of
termination or acceleration under, (vi) give rise to any obligation to make
payments or provide compensation under, (vii) result in the creation of any Lien
upon any of the properties or assets of the Purchaser under, (viii) give rise to
any obligation to obtain any third party Consent or provide any notice to any
Person or (ix) give any Person the right to declare a default, exercise any
remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any Purchaser Material Contract, except for any deviations from
any of the foregoing clauses (b) or (c) that would not reasonably be expected to
be material to the Purchaser.

 

3.5 Capitalization.

 

(a) The Purchaser is authorized to issue 15,000,000 Purchaser Common Shares and
1,000,000 shares of preferred stock, par value $0.0001 per share. The issued and
outstanding Purchaser Securities as of the date of this Agreement are set forth
on Schedule 3.5(a). All outstanding Purchaser Common Shares are duly authorized,
validly issued, fully paid and non-assessable and not subject to or issued in
violation of any purchase option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the DGCL, the
Purchaser Charter or any Contract to which the Purchaser is a party. None of the
outstanding Purchaser Securities has been issued in violation of any applicable
securities Laws.

 



 7 

 

 

(b) Prior to giving effect to the transactions contemplated by this Agreement,
the Purchaser does not have any Subsidiaries or own any equity interests in any
other Person.

 

(c) Except as set forth in Section 3.5(a), there are no (i) outstanding options,
warrants, puts, calls, convertible securities, preemptive or similar rights,
(ii) bonds, debentures, notes or other Indebtedness having general voting rights
or that are convertible or exchangeable into securities having such rights or
(iii) subscriptions or other rights, agreements, arrangements, Contracts or
commitments of any character (other than this Agreement and the Ancillary
Documents), (A) relating to the issued or unissued shares of the Purchaser or
(b) obligating the Purchaser to issue, transfer, deliver or sell or cause to be
issued, transferred, delivered, sold or repurchased any options or shares or
securities convertible into or exchangeable for such shares, or (C) obligating
the Purchaser to grant, extend or enter into any such option, warrant, call,
subscription or other right, agreement, arrangement or commitment for such
capital shares. Other than the Redemption, or as expressly set forth in this
Agreement, there are no outstanding obligations of the Purchaser to repurchase,
redeem or otherwise acquire any shares of the Purchaser or to provide funds to
make any investment (in the form of a loan, capital contribution or otherwise)
in any Person. Except as set forth in Schedule 3.5(c), there are no shareholders
agreements, voting trusts or other agreements or understandings to which the
Purchaser is a party with respect to the voting of any shares of the Purchaser.

 

(d) All Indebtedness of the Purchaser is disclosed on Schedule 3.5(d). No
Indebtedness of the Purchaser contains any restriction upon: (i) the prepayment
of any of such Indebtedness, (ii) the incurrence of Indebtedness by the
Purchaser or (iii) the ability of the Purchaser to grant any Lien on its
properties or assets.

 

(e) Since the date of formation of the Purchaser, and except (i) for redemptions
that were made by the Purchaser in connection with the extension of the date by
which it must complete a Business Combination from July 29, 2017 to January 29,
2018 (the “Extension”) or (ii) as contemplated by this Agreement, including the
Redemption, the Purchaser has not declared or paid any distribution or dividend
in respect of its shares and has not repurchased, redeemed or otherwise acquired
any of its shares, and the Purchaser’s board of directors has not authorized any
of the foregoing.

 

3.6 SEC Filings and Purchaser Financials.

 

(a) The Purchaser, since its formation, has filed all forms, reports, schedules,
statements, registration statements, prospectuses and other documents required
to be filed or furnished by the Purchaser with the SEC under the Securities Act
and/or the Exchange Act, together with any amendments, restatements or
supplements thereto, and will file all such forms, reports, schedules,
statements and other documents required to be filed subsequent to the date of
this Agreement. Except to the extent available on the SEC’s web site through
EDGAR, the Purchaser has made available to the Company copies in the form filed
with the SEC of all of the following: (i) the Purchaser’s Annual Reports on Form
10-K for each fiscal year of the Purchaser beginning with the first year the
Purchaser was required to file such a form, (ii) the Purchaser’s Quarterly
Reports on Form 10-Q for each fiscal quarter that the Purchaser filed such
reports to disclose its quarterly financial results in each of the fiscal years
of the Purchaser referred to in clause (i) above, (iii) all other forms,
reports, registration statements, prospectuses and other documents (other than
preliminary materials) filed by the Purchaser with the SEC since the beginning
of the first fiscal year referred to in clause (i) above (the forms, reports,
registration statements, prospectuses and other documents referred to in clauses
(i), (ii) and (iii) above, whether or not available through EDGAR, are,
collectively, the “SEC Reports”) and (iv) all certifications and statements
required by (A) Rules 13a-14 or 15d-14 under the Exchange Act, and (B) 18 U.S.C.
§1350 (Section 906 of the Sarbanes-Oxley Act of 2002, as amended) with respect
to any report referred to in clause (i) above. The SEC Reports (x) were prepared
in all material respects in accordance with the requirements of the Securities
Act and the Exchange Act, as the case may be, and the rules and regulations
thereunder and (y) did not, as of their respective effective dates (in the case
of SEC Reports that are registration statements filed pursuant to the
requirements of the Securities Act) and at the time they were filed with the SEC
(in the case of all other SEC Reports) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. The certifications and
statements referenced in clause (iv) above are each true as of their respective
dates of filing. As used in this Section 3.6, the term “file” shall be broadly
construed to include any manner permitted by SEC rules and regulations in which
a document or information is furnished, supplied or otherwise made available to
the SEC. As of the date of this Agreement, (A) the Purchaser Public Units, the
Purchaser Common Shares and the Purchaser Public Warrants are listed on Nasdaq,
(B) the Purchaser has not received any written deficiency notice from Nasdaq
relating to the continued listing requirements of such Purchaser Securities and
(C) there are no Actions pending or, to the Knowledge of the Purchaser,
threatened against the Purchaser by the Financial Industry Regulatory Authority
with respect to any intention by such entity to suspend, prohibit or terminate
the quoting of such Purchaser Securities on Nasdaq.

 



 8 

 

 

(b) The financial statements and notes contained or incorporated by reference in
the SEC Reports (the “Purchaser Financials”), fairly present in all material
respects the financial position and the results of operations, changes in
shareholders’ equity, and cash flows of the Purchaser at the respective dates of
and for the periods referred to in such financial statements, all in accordance
with (i) GAAP methodologies applied on a consistent basis throughout the periods
involved and (ii) Regulation S-X or Regulation S-K, as applicable (except as may
be indicated in the notes thereto and for the omission of notes and audit
adjustments in the case of unaudited quarterly financial statements to the
extent permitted by Regulation S-X or Regulation S-K, as applicable).

 

(c) Except as and to the extent reflected or reserved against in the Purchaser
Financials, the Purchaser has not incurred any Liabilities or obligations of the
type required to be reflected on a balance sheet in accordance with GAAP that is
not adequately reflected or reserved on or provided for in the Purchaser
Financials, other than Liabilities of the type required to be reflected on a
balance sheet in accordance with GAAP that have been incurred since the
Purchaser’s formation in the ordinary course of business.

 

3.7 Absence of Certain Changes. As of the date of this Agreement, except as set
forth in Schedule 3.7, the Purchaser has, (a) since its formation, conducted no
business other than its formation, the public offering of its securities (and
the related private offerings), public reporting and its search for an initial
Business Combination as described in the IPO Prospectus (including the
investigation of the Target Companies and the negotiation and execution of this
Agreement) and related activities and (b) since January 1, 2017, not been
subject to a Material Adverse Effect.

 

3.8 Compliance with Laws. The Purchaser is, and has since its formation been, in
compliance with all Laws applicable to it and the conduct of its business except
for such noncompliance which would not reasonably be expected to have a Material
Adverse Effect on the Purchaser, and the Purchaser has not received written
notice alleging any violation of applicable Law in any material respect by the
Purchaser.

 

3.9 Actions; Orders; Permits. There is no material pending or, to the Knowledge
of the Purchaser, threatened Action to which the Purchaser is subject. There is
no material Action that the Purchaser has pending against any other Person. The
Purchaser is not subject to any material Orders of any Governmental Authority,
nor are any such Orders pending. The Purchaser holds all Permits necessary to
lawfully conduct its business as presently conducted, and to own, lease and
operate its assets and properties, all of which are in full force and effect,
except where the failure to hold such Permit or for such Permit to be in full
force and effect would not reasonably be expected to be material to the
Purchaser.

 



 9 

 

 

3.10 Taxes and Returns.

 

(a) The Purchaser has or will have timely filed, or caused to be timely filed,
all Tax Returns required to be filed by it, which such Tax Returns are true,
accurate, correct and complete in all material respects, and has paid, collected
or withheld, or caused to be paid, collected or withheld, all material Taxes
required to be paid, collected or withheld, other than such Taxes for which
adequate reserves in the Purchaser Financials have been established in
accordance with GAAP. Schedule 3.10(a) sets forth each jurisdiction where the
Purchaser files or is required to file a Tax Return. There are no audits,
examinations, investigations or other proceedings pending against the Purchaser
in respect of any Tax, and the Purchaser has not been notified in writing of any
proposed Tax claims or assessments against the Purchaser (other than, in each
case, claims or assessments for which adequate reserves in the Purchaser
Financials have been established in accordance with GAAP). There are no Liens
with respect to any Taxes upon any of the Purchaser’s assets, other than
Permitted Liens. The Purchaser has no outstanding waivers or extensions of any
applicable statute of limitations to assess amount of Taxes. There are no
outstanding requests by the Purchaser for any extension of time within which to
file any Tax Return or within which to pay any Taxes shown to be due on any Tax
Return.

 

(b) Since the date of its formation, the Purchaser has not (i) changed any Tax
accounting methods, policies or procedures except as required by a change in
Law, (ii) made, revoked, or amended any Tax election, (iii) filed any amended
Tax Returns or claim for refund or (iv) entered into any closing agreement
affecting or otherwise settled or compromised any Tax Liability or refund.

 

3.11 Employees and Employee Benefit Plans. The Purchaser does not (a) have any
paid employees or (b) maintain, sponsor, contribute to or otherwise or have any
Liability under, any Benefit Plans.

 

3.12 Properties. The Purchaser does not own, license or otherwise have any
right, title or interest in any material Intellectual Property. The Purchaser
does not own or lease any material real property or Personal Property.

 

3.13 Material Contracts.

 

(a) Except as set forth on Schedule 3.13(a), other than this Agreement and the
Ancillary Documents, there are no Contracts to which the Purchaser is a party or
by which any of its properties or assets may be bound, subject or affected,
which (i) creates or imposes a Liability greater than $50,000, (ii) may not be
cancelled by the Purchaser on less than sixty (60) days’ prior notice without
payment of a material penalty or termination fee or (iii) prohibits, prevents,
restricts or impairs in any material respect any business practice of the
Purchaser as its business is currently conducted, any acquisition of material
property by the Purchaser, or restricts in any material respect the ability of
the Purchaser from engaging in business as currently conducted by it or from
competing with any other Person (each, a “Purchaser Material Contract”). All
Purchaser Material Contracts have been made available to the Company other than
those that are exhibits to the SEC Reports.

 



 10 

 

 

(b) With respect to each Purchaser Material Contract: (i) the Purchaser Material
Contract was entered into at arms’ length and in the ordinary course of
business; (ii) the Purchaser Material Contract is legal, valid, binding and
enforceable in all material respects against the Purchaser and, to the Knowledge
of the Purchaser, the other parties thereto, and is in full force and effect
(except as such enforcement may be limited by the Enforceability Exceptions);
(iii) the Purchaser is not in breach or default in any material respect, and no
event has occurred that with the passage of time or giving of notice or both
would constitute such a breach or default in any material respect by the
Purchaser, or permit termination or acceleration by the other party, under such
Purchaser Material Contract; and (iv) to the Knowledge of the Purchaser, no
other party to any Purchaser Material Contract is in breach or default in any
material respect, and no event has occurred that with the passage of time or
giving of notice or both would constitute such a breach or default by such other
party, or permit termination or acceleration by the Purchaser under any
Purchaser Material Contract.

 

3.14 Transactions with Affiliates. Schedule 3.14 sets forth a true, correct and
complete list of the Contracts and arrangements that are in existence as of the
date of this Agreement under which there are any existing or future Liabilities
or obligations between the Purchaser and any (a) present or former director,
officer or employee or Affiliate of the Purchaser, or any family member of any
of the foregoing, or (b) record or beneficial owner of more than five percent
(5%) of the Purchaser’s outstanding Purchaser Common Shares as of the date
hereof.

 

3.15 Investment Company Act. The Purchaser is not an “investment company” or a
Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

3.16 Finders and Brokers. Except as set forth on Schedule 3.16, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission from the Purchaser, the Target Companies or any of their
respective Affiliates in connection with the transactions contemplated hereby
based upon arrangements made by or on behalf of the Purchaser.

 

3.17 Ownership of Exchange Shares. All Exchange Shares to be issued and
delivered in accordance with Article I to the Sellers and the Escrow Agent shall
be, upon issuance and delivery of such Exchange Shares, fully paid and
non-assessable, free and clear of all Liens, other than restrictions arising
from applicable securities Laws, the Lock-Up Agreement, the Registration Rights
Agreement, the Escrow Agreement, the forfeiture provisions of this Agreement and
any Liens incurred by Seller, and the issuance and sale of such Exchange Shares
pursuant hereto will not be subject to or give rise to any preemptive rights or
rights of first refusal.

 

3.18 Certain Business Practices.

 

(a) Neither the Purchaser, nor any of its Representatives acting on its behalf,
has (i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any unlawful payment
to foreign or domestic government officials or employees, to foreign or domestic
political parties or campaigns or violated any provision of the Foreign Corrupt
Practices Act of 1977, (iii) made any other unlawful payment or (iv) since the
formation of the Purchaser, directly or indirectly, given or agreed to give any
gift or similar benefit in any material amount to any customer, supplier,
governmental employee or other Person who is or may be in a position to help or
hinder the Purchaser or assist it in connection with any actual or proposed
transaction.

 

(b) The operations of the Purchaser are and have been conducted at all times in
compliance with laundering statutes in all applicable jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority, and
no Action involving the Purchaser with respect to the any of the foregoing is
pending or, to the Knowledge of the Purchaser, threatened.

 



 11 

 

 

(c) None of the Purchaser or any of its directors or officers, or, to the
Knowledge of the Purchaser, any other Representative acting on behalf of the
Purchaser is currently identified on the specially designated nationals or other
blocked person list or otherwise currently subject to any U.S. sanctions
administered by OFAC, and the Purchaser has not, directly or indirectly, used
any funds, or loaned, contributed or otherwise made available such funds to any
Subsidiary, joint venture partner or other Person, in connection with any sales
or operations in any country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to, or otherwise in violation of,
any U.S. sanctions administered by OFAC in the last five (5) fiscal years.

 

3.19 Insurance. Schedule 3.19 lists all insurance policies (by policy number,
insurer, coverage period, coverage amount, annual premium and type of policy)
held by the Purchaser relating to the Purchaser or its business, properties,
assets, directors, officers and employees, copies of which have been provided to
the Company. All premiums due and payable under all such insurance policies have
been timely paid and the Purchaser is otherwise in material compliance with the
terms of such insurance policies. All such insurance policies are in full force
and effect, and to the Knowledge of the Purchaser, there is no threatened
termination of, or material premium increase with respect to, any of such
insurance policies. There have been no insurance claims made by the Purchaser.
The Purchaser has each reported to its insurers all claims and pending
circumstances that would reasonably be expected to result in a material claim.

 

3.20 Independent Investigation. Without limiting Section 7.3(d) hereof, the
Purchaser has conducted its own independent investigation, review and analysis
of the business, results of operations, prospects, condition (financial or
otherwise) or assets of the Target Companies, and acknowledge that it has been
provided adequate access to the personnel, properties, assets, premises, books
and records, and other documents and data of the Target Companies for such
purpose. The Purchaser acknowledges and agrees that: (a) in making its decision
to enter into this Agreement and to consummate the transactions contemplated
hereby, it has relied solely upon its own investigation and the express
representations and warranties of the Company and the Sellers set forth in
Article IV and Article V (including the related portions of the Company
Disclosure Schedules); and (b) none of the Company, the Sellers or their
respective Representatives have made any representation or warranty as to the
Target Companies, the Sellers or this Agreement, except as expressly set forth
in Article IV and Article V (including the related portions of the Company
Disclosure Schedules).

 

3.21 Trust Fund. As of the date of this Agreement, Purchaser has more than
$40,000,000 in the Trust Account.

 

3.22 Listing. As of the date of this Agreement, (i) the Purchaser Common Stock
is listed on the Nasdaq, and (ii) except for the notice from the listing
qualifications department of the NASDAQ Stock Market LLC described in
Purchaser’s current report on Form 8-K filed with the SEC on August 18, 2017,
there is no Action pending or, to Purchaser’s knowledge, threatened against
Purchaser by Nasdaq with respect to any intention by Nasdaq to prohibit or
terminate the listing of the Purchaser Common Stock on the Nasdaq.

 

3.23 Net Tangible Assets. As of the date of this Agreement, Purchaser has at
least $5,000,001 in tangible net assets, including the funds held in the Trust
Account.

 



 12 

 

 

Article IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the disclosure schedules delivered by the Company to the
Purchaser on the date hereof (the “Company Disclosure Schedules”), the Section
numbers of which are numbered to correspond to the Section numbers of this
Agreement to which they refer, the Company hereby represents and warrants to the
Purchaser, as of the date hereof and as of the Closing, as follows:

 

4.1 Organization and Standing. The Company is a business company duly
incorporated, validly existing and in good standing under the Laws of the Cayman
Islands and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now being conducted. Each
Subsidiary of the Company is a corporation or other entity duly formed, validly
existing and, except as set forth in Schedule 4.1, in good standing under the
Laws of its jurisdiction of organization and has all requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted. Except as set forth in Schedule 4.1, each
Target Company is duly qualified or licensed and in good standing in the
jurisdiction in which it is incorporated or registered and in each other
jurisdiction where it does business or operates to the extent that the character
of the property owned, or leased or operated by it or the nature of the business
conducted by it makes such qualification or licensing necessary. Schedule 4.1
lists all jurisdictions in which any Target Company is qualified to conduct
business and all names other than its legal name under which any Target Company
does business. The Company has provided to the Purchaser accurate and complete
copies of its Organizational Documents and the Organizational Documents of each
of its Subsidiaries, each as amended to date and as currently in effect. No
Target Company is in violation of any provision of its Organizational Documents.

 

4.2 Authorization; Binding Agreement. The Company has all requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Document to which it is or is required to be a party, to perform the Company’s
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and each Ancillary Document to which the Company is or is required to be a party
and the consummation of the transactions contemplated hereby and thereby, (a)
have been duly and validly authorized by the Company’s board of directors and
the Company’s shareholders to the extent required by the Company’s
Organizational Documents, the Cayman Act and any other applicable Law or any
Contract to which the Company or any of its shareholders is a party or by which
it or its securities are bound and (b) no other corporate proceedings on the
part of the Company are necessary to authorize the execution and delivery of
this Agreement and each Ancillary Document to which it is a party or to
consummate the transactions contemplated hereby and thereby. This Agreement has
been, and each Ancillary Document to which the Company is or is required to be a
party shall be when delivered, duly and validly executed and delivered by the
Company and assuming the due authorization, execution and delivery of this
Agreement and any such Ancillary Document by the other parties hereto and
thereto, constitutes, or when delivered shall constitute, the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to the Enforceability Exceptions.

 

4.3 Capitalization.

 

(a) The Company is authorized to issue 100,000,000 Company Ordinary Shares,
105,935 of which shares are issued and outstanding. Prior to giving effect to
the transactions contemplated by this Agreement, the Sellers are the legal
(registered) and beneficial owners of all of the issued and outstanding shares
and other equity interests in or of the Company, with each Seller owning the
shares and any other equity interests in or of the Company set forth on Schedule
4.3(a), all of which shares and other equity interests are owned free and clear
of any Liens other than those imposed under the Company Charter. The Purchased
Shares to be delivered by the Sellers to the Purchaser at the Closing constitute
all of the issued and outstanding shares and other equity interests in or of the
Company. All of the outstanding shares and other equity interests in or of the
Company have been duly authorized, are fully paid and non-assessable and not in
violation of any purchase option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of Cayman Act, any
other applicable Law, the Company Charter or any Contract to which the Company
is a party or by which it or its securities are bound. The Company holds no
shares or other equity interests in or of the Company in its treasury. None of
the outstanding shares or other equity interests in or of the Company were
issued in violation of any applicable securities Laws.

 



 13 

 

 

(b) There are no options, warrants or other rights to subscribe for or purchase
any shares or other equity interests in or of the Company or securities
convertible into or exchangeable for, or that otherwise confer on the holder any
right to acquire any shares or other equity interests in or of the Company, or
preemptive rights or rights of first refusal or first offer, nor are there any
Contracts, commitments, arrangements or restrictions to which the Company or, to
the Knowledge of the Company, any of its shareholders is a party or bound
relating to any equity securities of the Company, whether or not outstanding.
There are no outstanding or authorized equity appreciation, phantom equity or
similar rights with respect to the Company. Except as set forth in Schedule
4.3(b), there are no voting trusts, proxies, shareholder agreements or any other
agreements or understandings with respect to the voting of the Company’s shares
or other equity interests. Except as set forth in the Company Charter, there are
no outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any shares or other equity interests or securities in or of
the Company, nor has the Company granted any registration rights to any Person
with respect to the Company’s shares or other equity securities. All of the
Company’s securities have been granted, offered, sold and issued in compliance
with all applicable securities Laws.

 

(c) Except as set forth on Schedule 4.3(c), since January 1, 2015, the Company
has not declared or paid any distribution or dividend in respect of its shares
or other equity interests and has not repurchased, redeemed or otherwise
acquired any shares or other equity interests in or of the Company, and the
Company’s board of directors has not authorized any of the foregoing.

 

4.4 Subsidiaries.

 

(a) Schedule 4.4(a) sets forth the name of each Subsidiary of the Company, and
with respect to each Subsidiary (i) its jurisdiction of organization, (ii) its
authorized shares or other equity interests (if applicable), and (iii) the
number of issued and outstanding equity interests and the record holders and
beneficial owners thereof. All of the outstanding equity securities of each
Subsidiary of the Company are duly authorized and validly issued, fully paid and
non-assessable (if applicable), and were offered, sold and delivered in
compliance with all applicable securities Laws, and owned by the Company or one
of its Subsidiaries free and clear of all Liens (other than those, if any,
imposed by such Subsidiary’s Organizational Documents). There are no Contracts
to which the Company or any of its Affiliates is a party or bound with respect
to the voting (including voting trusts or proxies) of the shares or other equity
interests in or of any Subsidiary of the Company other than the Organizational
Documents of any such Subsidiary. There are no outstanding or authorized
options, warrants, rights, agreements, subscriptions, convertible securities or
commitments to which any Subsidiary of the Company is a party or which are
binding upon any Subsidiary of the Company providing for the issuance or
redemption of any shares or other equity interests in or of any Subsidiary of
the Company. There are no outstanding equity appreciation, phantom equity,
profit participation or similar rights granted by any Subsidiary of the Company.
Except as set forth on Schedule 4.4(a), no Subsidiary of the Company has any
limitation on its ability to make any distributions or dividends to its equity
holders, whether by Contract, Order or applicable Law. Except for the equity
interests of the Subsidiaries listed on Schedule 4.4(a), the Company does not
own or have any rights to acquire, directly or indirectly, any shares or other
equity interests in or of, or otherwise Control, any Person. No Target Company
is a participant in any joint venture, partnership or similar arrangement. There
are no outstanding contractual obligations of any Target Company to provide
funds to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any other Person.

 



 14 

 

 

(b) The capital and organizational structure of each Target Company organized or
registered in the PRC (each, a “PRC Target Company”) are valid and in full
compliance with the applicable PRC Laws. Except as listed on Schedule 4.4(b),
the registered capital of each PRC Target Company has been fully paid up in
accordance with the schedule of payment stipulated in its articles of
association, approval documents, certificates of approval and legal person
business license (collectively, the “PRC Establishment Documents”) and in
compliance with applicable PRC Laws, and there is no outstanding capital
contribution commitment. The Establishment Documents of each PRC Target Company
has been duly approved and filed in accordance with the laws of the PRC and are
valid and enforceable. The business scope specified in the PRC Establishment
Documents of the PRC Target Companies complies in all material respects with the
requirements of all applicable PRC Laws, and the operation and conduct of
business by, and the term of operation of the PRC Target Companies in accordance
with the PRC Establishment Documents is in compliance in all material respects
with applicable PRC Laws.

 

4.5 Governmental Approvals. Except as otherwise described in Schedule 4.5, no
Consent of or with any Governmental Authority on the part of any Target Company
is required to be obtained or made in connection with the execution, delivery or
performance by the Company of this Agreement or any Ancillary Documents or the
consummation by the Company of the transactions contemplated hereby or thereby
other than (a) such filings as expressly contemplated by this Agreement and (b)
pursuant to Antitrust Laws.

 

4.6 Non-Contravention. Except as otherwise described in Schedule 4.6, the
execution and delivery by the Company (or any other Target Company, as
applicable) of this Agreement and each Ancillary Document to which any Target
Company is a party or otherwise bound, and the consummation by any Target
Company of the transactions contemplated hereby and thereby and compliance by
any Target Company with any of the provisions hereof and thereof, will not (a)
conflict with or violate any provision of any Target Company’s Organizational
Documents, (b) subject to obtaining the Consents from Governmental Authorities
referred to in Section 4.5 hereof, the waiting periods referred to therein
having expired, and any condition precedent to such Consent or waiver having
been satisfied, conflict with or violate any Law, Order or Consent applicable to
any Target Company or any of their properties or assets, or (c) (i) violate,
conflict with or result in a breach of, (ii) constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
(iii) result in the termination, withdrawal, suspension, cancellation or
modification of, (iv) accelerate the performance required by any Target Company
under, (v) result in a right of termination or acceleration under, (vi) give
rise to any obligation to make payments or provide compensation under, (vii)
result in the creation of any Lien upon any of the properties or assets of any
Target Company under, (viii) give rise to any obligation to obtain any third
party Consent or provide any notice to any Person or (ix) give any Person the
right to declare a default, exercise any remedy, claim a rebate, chargeback,
penalty or change in delivery schedule, accelerate the maturity or performance,
cancel, terminate or modify any right, benefit, obligation or other term under,
any of the terms, conditions or provisions of, any Company Material Contract.

 

4.7 Financial Statements.

 

(a) As used herein, the term “Company Financials” means the (i) audited
consolidated financial statements of the Target Companies (including, in each
case, any related notes thereto), consisting of the consolidated balance sheets
of the Target Companies as of December 31, 2016 and December 31, 2015, and the
related consolidated audited income statements, changes in shareholder equity
and statements of cash flows for the years then ended, and (ii) the unaudited
financial statements of the Target Companies, consisting of the consolidated
balance sheet of the Target Companies as of June 30, 2017 (the “Interim Balance
Sheet Date”) and the related consolidated income statement, changes in
shareholder equity and statement of cash flows for the six (6) months then
ended. True and correct copies of the Company Financials have been provided to
the Purchaser. The Company Financials (i) accurately reflect the books and
records of the Target Companies as of the times and for the periods referred to
therein, (ii) were prepared in accordance with GAAP, consistently applied
throughout and among the periods involved (except that the unaudited statements
exclude the footnote disclosures and other presentation items required for GAAP
and exclude year-end adjustments which will not be material in amount), and
(iii) fairly present in all material respects the consolidated financial
position of the Target Companies as of the respective dates thereof and the
consolidated results of the operations and cash flows of the Target Companies
for the periods indicated.

 



 15 

 

 

(b) Each Target Company maintains accurate books and records reflecting its
assets and Liabilities and maintains proper and adequate internal accounting
controls that provide reasonable assurance that (i) such Target Company does not
maintain any off-the-book accounts and that such Target Company’s assets are
used only in accordance with the Target Company’s management directives, (ii)
transactions are executed with management’s authorization, (iii) transactions
are recorded as necessary to permit preparation of the financial statements of
such Target Company and to maintain accountability for such Target Company’s
assets, (iv) access to such Target Company’s assets is permitted only in
accordance with management’s authorization, (v) the reporting of such Target
Company’s assets is compared with existing assets at regular intervals and
verified for actual amounts and (vi) accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection of accounts, notes and other receivables on
a current and timely basis. No Target Company has been subject to or involved in
any material fraud that involves management or other employees who have a
significant role in the internal controls over financial reporting of any Target
Company. Since January 1, 2015, no Target Company or its Representatives has
received any written complaint, allegation, assertion or claim regarding the
accounting or auditing practices, procedures, methodologies or methods of any
Target Company or its internal accounting controls, including any material
written complaint, allegation, assertion or claim that any Target Company has
engaged in questionable accounting or auditing practices.

 

(c) No Target Company has ever been subject to the reporting requirements of
Sections 13(a) and 15(d) of the Exchange Act.

 

(d) Except as set forth in the Company Financials, the Target Companies have no
Indebtedness. Except as disclosed on Schedule 4.7(d), no Indebtedness of any
Target Company contains any restriction upon (i) the prepayment of any of such
Indebtedness, (ii) the incurrence of Indebtedness by any Target Company, or
(iii) the ability of the Target Companies to grant any Lien on their respective
properties or assets.

 

(e) Except as set forth on Schedule 4.7(e), no Target Company is subject to any
Liabilities or obligations (whether or not required to be reflected on a balance
sheet prepared in accordance with GAAP), except for those that are either (i)
adequately reflected or reserved on or provided for in the consolidated balance
sheet of the Company and its Subsidiaries as of the Interim Balance Sheet Date
contained in the Company Financials or (ii) not material and that were incurred
after the Interim Balance Sheet Date in the ordinary course of business (other
than Liabilities for breach of any Contract or violation of any Law).

 

(f) All financial projections with respect to the Target Companies that were
delivered by or on behalf of the Company to the Purchaser or its Representatives
were prepared in good faith using assumptions that the Company believes to be
reasonable.

 



 16 

 

 

4.8 Absence of Certain Changes. Except as set forth on Schedule 4.8, since
January 1, 2017, each Target Company has (a) conducted its business only in the
ordinary course of business, (b) not been subject to a Material Adverse Effect
and (c) has not taken any action or committed or agreed to take any action that
would be prohibited by Section 6.2(b) (without giving effect to Schedule 6.2) if
such action were taken on or after the date hereof without the consent of the
Purchaser.

 

4.9 Compliance with Laws. Except as set forth on Schedule 4.9, no Target Company
is or has been in material conflict or non-compliance with, or in material
default or violation of, nor has any Target Company received, since January 1,
2013, any written or, to the Knowledge of the Company, oral notice of any
material conflict or non-compliance with, or material default or violation of,
any applicable Laws by which it or any of its properties, assets, employees,
business or operations are or were bound or affected.

 

4.10 Company Permits. Each Target Company (and its employees who are legally
required to be licensed by a Governmental Authority in order to perform his or
her duties with respect to his or her employment with any Target Company), holds
all Permits necessary to lawfully conduct in all material respects its business
as presently conducted, and to own, lease and operate its assets and properties
(collectively, the “Company Permits”). The Company has made available to the
Purchaser true, correct and complete copies of all material Company Permits. All
of the Company Permits are in full force and effect, and no suspension or
cancellation of any of the Company Permits is pending or, to the Company’s
Knowledge, threatened. No Target Company is in violation in any material respect
of the terms of any Company Permit. All filings and registrations with PRC
Governmental Authorities required in respect of each of the PRC Target Companies
and its operations, including the registrations with the Ministry of Commerce,
the State Administration of Industry and Commerce, the State Administration for
Foreign Exchange, tax bureau, customs authorities, product registration
authorities and health regulatory authorities, as applicable, have been duly
completed in accordance with applicable PRC Law.

 

4.11 Litigation. Except as described on Schedule 4.11, there is no (a) Action of
any nature pending or, to the Company’s Knowledge, threatened, nor, to the
Company’s Knowledge, is there any reasonable basis for any Action to be made
(and not such Action has been brought or, to the Company’s Knowledge, threatened
since January 1, 2013), or (b) Order pending now or rendered by a Governmental
Authority since January 1, 2013, in either case of (a) or (b) by or against any
Target Company, its current or former directors, officers or equity holders
(provided, that any litigation involving the directors, officers or equity
holders of a Target Company must be related to the Target Company’s business,
equity securities or assets), its business, equity securities or assets. The
items listed on Schedule 4.11, if finally determined adverse to the Target
Companies, will not have, either individually or in the aggregate, a Material
Adverse Effect upon any Target Company. Since January 1, 2013, none of the
current or former officers, senior management or directors of any Target Company
have been charged with, indicted for, arrested for, or convicted of any felony
or any crime involving fraud.

 

4.12 Material Contracts.

 

(a) Schedule 4.12(a) sets forth a true, correct and complete list of, and the
Company has made available to the Purchaser (including written summaries of oral
Contracts), true, correct and complete copies of, each Contract to which any
Target Company is a party or by which any Target Company, or any of its
properties or assets are bound or affected (each Contract required to be set
forth on Schedule 4.12(a), a “Company Material Contract”) that:

 

(i) contains covenants that limit the ability of any Target Company (A) to
compete in any line of business or with any Person or in any geographic area or
to sell, or provide any service or product or solicit any Person, including any
non-competition covenants, employee and customer non-solicit covenants,
exclusivity restrictions, rights of first refusal or most-favored pricing
clauses or (B) to purchase or acquire an interest in any other Person;

 



 17 

 

 

(ii) involves any joint venture, profit-sharing, partnership, limited liability
company or other similar agreement or arrangement relating to the formation,
creation, operation, management or control of any partnership or joint venture;

 

(iii) involves any exchange traded, over the counter or other swap, cap, floor,
collar, futures contract, forward contract, option or other derivative financial
instrument or Contract, based on any commodity, security, instrument, asset,
rate or index of any kind or nature whatsoever, whether tangible or intangible,
including currencies, interest rates, foreign currency and indices;

 

(iv) evidences Indebtedness (whether incurred, assumed, guaranteed or secured by
any asset) of any Target Company having an outstanding principal amount in
excess of $50,000;

 

(v) involves the acquisition or disposition, directly or indirectly (by merger
or otherwise), of assets with an aggregate value in excess of $50,000 (other
than in the ordinary course of business) or shares or other equity interests in
or of another Person;

 

(vi) relates to any merger, consolidation or other business combination with any
other Person or the acquisition or disposition of any other entity or its
business or material assets or the sale of any Target Company, its business or
material assets;

 

(vii) by its terms, individually or with all related Contracts, calls for
aggregate payments or receipts by the Target Companies under such Contract or
Contracts of at least $50,000 per year or $150,000 in the aggregate;

 

(viii) obligates the Target Companies to provide continuing indemnification or a
guarantee of obligations of a third party after the date hereof in excess of
$100,000;

 

(ix) is between any Target Company and any Top Customer or Top Supplier;

 

(x) is between any Target Company and any directors, officers or employees of a
Target Company (other than at-will employment arrangements with employees
entered into in the ordinary course of business), including all non-competition,
severance and indemnification agreements, or any Related Person;

 

(xi) obligates the Target Companies to make any capital commitment or
expenditure in excess of $50,000 (including pursuant to any joint venture);

 

(xii) relates to a material settlement entered into within three (3) years prior
to the date of this Agreement or under which any Target Company has outstanding
obligations (other than customary confidentiality obligations);

 

(xiii) provides another Person (other than another Target Company or any
manager, director or officer of any Target Company) with a power of attorney;

 

(xiv) relates to the development, ownership, licensing or use of any
Intellectual Property by, to or from any Target Company, other than
Off-the-Shelf Software; or

 

(xv) is otherwise material to any Target Company or outside of the ordinary
course of business of the Target Companies and not described in clauses (i)
through (xiv) above.

 



 18 

 

 

(b) Except as disclosed in Schedule 4.12(b), with respect to each Company
Material Contract: (i) such Company Material Contract is valid and binding and
enforceable in all respects against the Target Company party thereto (subject to
the Enforceability Exceptions) and, to the Knowledge of the Company, each other
party thereto, and is in full force and effect; (ii) the consummation of the
transactions contemplated by this Agreement will not affect the validity or
enforceability of any Company Material Contract; (iii) no Target Company is in
breach or default in any respect, and no event has occurred that with the
passage of time or giving of notice or both would constitute a breach or default
by any Target Company, or permit termination or acceleration by the other party
thereto, under such Company Material Contract; (iv) to the Knowledge of the
Company, no other party to such Company Material Contract is in breach or
default in any respect, and no event has occurred that with the passage of time
or giving of notice or both would constitute such a breach or default by such
other party, or permit termination or acceleration by any Target Company, under
such Company Material Contract; (v) no Target Company has received written or,
to the Knowledge of the Company, oral notice of an intention by any party to any
such Company Material Contract that provides for a continuing obligation by any
party thereto to terminate such Company Material Contract or amend the terms
thereof, other than modifications in the ordinary course of business that do not
adversely affect any Target Company; and (vi) no Target Company has waived any
rights under any such Material Contract.

 

4.13 Intellectual Property.

 

(a) Schedule 4.13(a)(i) sets forth: (i) all Patents and Patent applications,
Trademark and service mark registrations and applications, copyright
registrations and applications and registered Internet Assets and applications
owned or licensed by a Target Company or otherwise used or held for use by a
Target Company in which a Target Company is the owner, applicant or assignee
(“Company Registered IP”), specifying as to each item, as applicable: (A) the
nature of the item, including the title, (B) the owner of the item, (C) the
jurisdictions in which the item is issued or registered or in which an
application for issuance or registration has been filed and (D) the issuance,
registration or application numbers and dates; and (ii) all material
unregistered Intellectual Property owned or purported to be owned by a Target
Company. Schedule 4.13(a)(ii) sets forth all licenses, sublicenses and other
agreements or permissions (“Company IP Licenses”) (excluding “shrink wrap”,
“click wrap” and “off the shelf” agreements for Software commercially available
on reasonable terms to the public generally with license, maintenance, support
and other fees of less than $5,000 per year (“Off-the-Shelf Software”), which
are not required to be listed, although such licenses are “Company IP Licenses”
as that term is used herein), under which a Target Company is a licensee or
otherwise is authorized to use or practice any Intellectual Property, and
describes (A) the applicable Intellectual Property licensed, sublicensed or used
and (B) any royalties, license fees or other compensation due from a Target
Company, if any. Each Target Company owns, free and clear of all Liens (other
than Permitted Liens), has valid and enforceable rights in, and has the
unrestricted right to use, sell, license, transfer or assign, all Intellectual
Property currently used, licensed or held for use by such Target Company, and
previously used or licensed by such Target Company, except for the Intellectual
Property that is the subject of the Company IP Licenses. For each Patent and
Patent application in the Company Registered IP, the Target Companies have
obtained valid assignments of inventions from each inventor. Except as set forth
on Schedule 4.13(a)(iii), all Company Registered IP is owned exclusively by the
applicable Target Company without obligation to pay royalties, licensing fees or
other fees, or otherwise account to any third party with respect to such Company
Registered IP.

 



 19 

 

 

(b) Each Target Company has a valid and enforceable license to use all
Intellectual Property that is the subject of the Company IP Licenses applicable
to such Target Company. The Company IP Licenses include all of the licenses,
sublicenses and other agreements or permissions necessary to operate the Target
Companies as presently conducted. Each Target Company is and has been in
compliance in all material respects with all obligations imposed on it in the
Company IP Licenses, and such Target Company is not, nor, to the Knowledge of
the Company, is any other party thereto, in material breach or default
thereunder, nor to the Knowledge of the Company has any event occurred that with
notice or lapse of time or both would constitute a default thereunder. The
continued use by the Target Companies of the Intellectual Property that is the
subject of the Company IP Licenses in the same manner that it is currently being
used is not restricted by any applicable license of any Target Company. All
registrations for Copyrights, Patents, Trademarks and Internet Assets that are
owned by or exclusively licensed to any Target Company are valid and in force,
and all applications to register any Copyrights, Patents and Trademarks are
pending and in good standing, all without challenge of any kind. No Target
Company is party to any Contract that requires a Target Company to assign to any
Person all of its rights in any Intellectual Property developed by a Target
Company under such Contract.

 

(c) Schedule 4.13(c) sets forth all licenses, sublicenses and other agreements
or permissions under which a Target Company is the licensor (each, an “Outbound
IP License”), and for each such Outbound IP License, describes (i) the
applicable Intellectual Property licensed, (ii) the licensee under such Outbound
IP License, and (iii) any royalties, license fees or other compensation due to a
Target Company, if any. Each Target Company has performed all obligations
imposed on it in the Outbound IP Licenses, and such Target Company is not, nor,
to the Knowledge of the Company, is any other party thereto, in breach or
default thereunder, nor has any event occurred that with notice or lapse of time
or both would constitute a default thereunder.

 

(d) No Action is pending or, to the Company’s Knowledge, threatened against a
Target Company that challenges the validity, enforceability, ownership, or right
to use, sell, license or sublicense any Intellectual Property currently owned,
licensed, used or held for use by the Target Companies in any material respect.
No Target Company has received any written or, to the Knowledge of the Company,
oral notice or claim asserting or suggesting that any infringement,
misappropriation, violation, dilution or unauthorized use of the Intellectual
Property of any other Person is or may be occurring or has or may have occurred,
as a consequence of the business activities of any Target Company. There are no
Orders to which any Target Company is a party or its otherwise bound that (i)
restrict the rights of a Target Company to use, transfer, license or enforce any
Intellectual Property owned by a Target Company, (ii) restrict the conduct of
the business of a Target Company in order to accommodate a third Person’s
Intellectual Property, or (iii) other than the Outbound IP Licenses, grant any
third Person any right with respect to any Intellectual Property owned by a
Target Company. No Target Company is currently infringing, or has, in the past,
infringed, misappropriated or violated any Intellectual Property of any other
Person in any material respect in connection with the ownership, use or license
of any Intellectual Property owned or purported to be owned by a Target Company
or, to the Knowledge of the Company, otherwise in connection with the conduct of
the respective businesses of the Target Companies. To the Company’s Knowledge,
no third party is infringing upon, has misappropriated or is otherwise violating
any Intellectual Property owned, licensed by, licensed to, or otherwise used or
held for use by any Target Company (“Company IP”) in any material respect.

 

(e) All employees and independent contractors of a Target Company have assigned
to the Target Companies all Intellectual Property arising from the services
performed for a Target Company by such Persons. No current or former officers,
employees or independent contractors of a Target Company have claimed any
ownership interest in any Intellectual Property owned by a Target Company. To
the Knowledge of the Company, there has been no violation of a Target Company’s
policies or practices related to protection of Company IP or any confidentiality
or nondisclosure Contract relating to the Intellectual Property owned by a
Target Company. The Company has made available to the Purchaser true and
complete copies of all written Contracts referenced in subsections under which
employees and independent contractors assigned their Intellectual Property to a
Target Company. To the Company’s Knowledge, none of the employees of any Target
Company is obligated under any Contract, or subject to any Order, that would
materially interfere with the use of such employee’s best efforts to promote the
interests of the Target Companies, or that would materially conflict with the
business of any Target Company as presently conducted. Each Target Company has
taken reasonable security measures in order to protect the secrecy,
confidentiality and value of the material Company IP.

 



 20 

 

 

(f) To the Knowledge of the Company, no Person has obtained unauthorized access
to third party information and data in the possession of a Target Company, nor
has there been any other material compromise of the security, confidentiality or
integrity of such information or data. Each Target Company has complied with all
applicable Laws relating to privacy, personal data protection, and the
collection, processing and use of personal information and its own privacy
policies and guidelines. The operation of the business of the Target Companies
has not and does not violate any right to privacy or publicity of any third
person, or constitute unfair competition or trade practices under applicable
Law.

 

(g) The consummation of any of the transactions contemplated by this Agreement
will not result in the material breach, material modification, cancellation,
termination, suspension of, or acceleration of any payments with respect to, or
release of source code because of (i) any Contract providing for the license or
other use of Intellectual Property owned by a Target Company, or (ii) any
Company IP License. Following the Closing, the Company shall be permitted to
exercise, directly or indirectly through its Subsidiaries, all of the Target
Companies’ rights under the Company IP Licenses to the same extent that the
Target Companies would have been able to exercise had the transactions
contemplated by this Agreement not occurred, without the payment of any
additional amounts or consideration other than ongoing fees, royalties or
payments which the Target Companies would otherwise be required to pay in the
absence of such transactions.

 

4.14 Taxes and Returns.

 

(a) Each Target Company has or will have timely filed, or caused to be timely
filed, all Tax Returns required to be filed by it (taking into account all
available extensions), which Tax Returns are true, accurate, correct and
complete in all material respects, and has paid, collected or withheld, or
caused to be paid, collected or withheld, all Taxes required to be paid,
collected or withheld, other than such Taxes for which adequate reserves in the
Company Financials have been established. Each Target Company has complied with
all applicable Laws relating to Tax.

 

(b) There is no current pending or, to the Knowledge of the Company, threatened
Action against a Target Company by a Governmental Authority in a jurisdiction
where the Target Company does not file Tax Returns that it is or may be subject
to taxation by that jurisdiction.

 

(c) No Target Company is being audited by any Tax authority or has been notified
in writing or, to the Knowledge of the Company, orally by any Tax authority that
any such audit is contemplated or pending. There are no claims, assessments,
audits, examinations, investigations or other Actions pending against a Target
Company in respect of any Tax, and no Target Company has been notified in
writing of any proposed Tax claims or assessments against it (other than, in
each case, claims or assessments for which adequate reserves in the Company
Financials have been established).

 

(d) There are no Liens with respect to any Taxes upon any Target Company’s
assets, other than Permitted Liens.

 

(e) Each Target Company has collected or withheld all Taxes currently required
to be collected or withheld by it, and all such Taxes have been paid to the
appropriate Governmental Authorities or set aside in appropriate accounts for
future payment when due.

 



 21 

 

 

(f) No Target Company has any outstanding waivers or extensions of any
applicable statute of limitations to assess any amount of Taxes. There are no
outstanding requests by a Target Company for any extension of time within which
to file any Tax Return or within which to pay any Taxes shown to be due on any
Tax Return.

 

(g) No Target Company has made any change in accounting method or received a
ruling from, or signed an agreement with, any taxing authority that would
reasonably be expected to have a material impact on its Taxes following the
Closing.

 

(h) No Target Company has participated in, or sold, distributed or otherwise
promoted, any “reportable transaction,” as defined in Treasury Regulation
section 1.6011-4.

 

(i) No Target Company has any Liability for the Taxes of another Person (other
than another Target Company) (i) under any applicable Tax Law, (ii) as a
transferee or successor, or (iii) by contract, indemnity or otherwise (excluding
commercial agreements entered into in the ordinary course of business, the
primary purpose of which is not the sharing of Taxes). No Target Company is a
party to or bound by any Tax indemnity agreement, Tax sharing agreement or Tax
allocation agreement or similar agreement, arrangement or practice (excluding
commercial agreements entered into in the ordinary course of business, the
primary purpose of which is not the sharing of Taxes) with respect to Taxes
(including advance pricing agreement, closing agreement or other agreement
relating to Taxes with any Governmental Authority) that will be binding on any
Target Company with respect to any period following the Closing Date.

 

(j) No Target Company has requested, or is it the subject of or bound by any
private letter ruling, technical advice memorandum, closing agreement or similar
ruling, memorandum or agreement with any Governmental Authority with respect to
any Taxes, nor is any such request outstanding.

 

(k) No Target Company: (i) has constituted either a “distributing corporation”
or a “controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of securities (to any Person or entity that is not a
member of the consolidated group of which the Company is the common parent
corporation) qualifying for, or intended to qualify for, Tax-free treatment
under Section 355 of the Code (A) within the two-year period ending on the date
hereof or (B) in a distribution which could otherwise constitute part of a
“plan” or “series of related transactions” (within the meaning of Section 355(e)
of the Code) in conjunction with the transactions contemplated by this
Agreement; or (ii) is or has ever been (A) a U.S. real property holding
corporation within the meaning of Section 897(c)(2) of the Code, or (B) a member
of any consolidated, combined, unitary or affiliated group of corporations for
any Tax purposes other than a group of which the Company is or was the common
parent corporation.

 

(l) No Target Company is treated as a domestic corporation under Section 7874(b)
of the Code.

 

4.15 Real Property. Schedule 4.15 contains a complete and accurate list of all
premises leased or subleased or otherwise used or occupied by a Target Company
for the operation of the business of a Target Company (the “Leased Premises”),
and of all leases, lease guarantees, agreements and documents related thereto,
including all amendments, terminations and modifications thereof or waivers
thereto (collectively, the “Company Real Property Leases”), as well as the
current annual rent and term under each Company Real Property Lease. The Company
has provided to the Purchaser a true and complete copy of each of the Company
Real Property Leases, and in the case of any oral Company Real Property Lease, a
written summary of the material terms of such Company Real Property Lease. The
Company Real Property Leases are valid, binding and enforceable in accordance
with their terms and are in full force and effect. To the Knowledge of the
Company, no event has occurred which (whether with or without notice, lapse of
time or both or the happening or occurrence of any other event) would constitute
a default on the part of a Target Company or any other party under any of the
Company Real Property Leases, and no Target Company has received notice of any
such condition. No Target Company owns or has ever owned any real property or
any interest in real property (other than the leasehold interests in the Company
Real Property Leases).

 



 22 

 

 

4.16 Personal Property. Each item of Personal Property which is owned, used or
leased by a Target Company with a book value or fair market value of greater
than Twenty-Five Thousand Dollars ($25,000) is set forth on Schedule 4.16, along
with, to the extent applicable, a list of lease agreements, lease guarantees,
security agreements and other agreements related thereto, including all
amendments, terminations and modifications thereof or waivers thereto (“Company
Personal Property Leases”). Except as set forth in Schedule 4.16, all such items
of Personal Property are in good operating condition and repair (ordinary wear
and tear excepted consistent with the age of such items), and are suitable for
their intended use in the business of the Target Companies. The operation of
each Target Company’s business as it is now conducted is not dependent upon the
right to use the Personal Property of Persons other than a Target Company,
except for such Personal Property that is owned by, or leased, licensed or
otherwise contracted to, a Target Company. The Company has provided to the
Purchaser a true and complete copy of each of the Company Personal Property
Leases, and in the case of any oral Company Personal Property Lease, a written
summary of the material terms of such Company Personal Property Lease. The
Company Personal Property Leases are valid, binding and enforceable in
accordance with their terms and are in full force and effect. To the Knowledge
of the Company, no event has occurred which (whether with or without notice,
lapse of time or both or the happening or occurrence of any other event) would
constitute a default on the part of a Target Company or any other party under
any of the Company Personal Property Leases, and no Target Company has received
notice of any such condition.

 

4.17 Title to and Sufficiency of Assets. Each Target Company has good and
marketable title to, or a valid leasehold interest in or right to use, all of
its assets, free and clear of all Liens other than (a) Permitted Liens, (b) the
rights of lessors under leasehold interests, (iii) Liens specifically identified
in the last audited financial statements included in the Company Financials and
(d) Liens set forth on Schedule 4.17. The assets (including Intellectual
Property rights and contractual rights) of the Target Companies constitute all
of the assets, rights and properties that are used in the operation of the
businesses of the Target Companies as it is now conducted or that are used or
held by the Target Companies for use in the operation of the businesses of the
Target Companies, and taken together, are adequate and sufficient for the
operation of the businesses of the Target Companies as currently conducted.

 

4.18 Employee Matters.

 

(a) Except as set forth in Schedule 4.18(a), no Target Company is a party to any
collective bargaining agreement or other Contract covering any group of
employees, labor organization or other representative of any of the employees of
any Target Company, and the Company has no Knowledge of any activities or
proceedings of any labor union or other party to organize or represent such
employees. There has not occurred or, to the Knowledge of the Company, been
threatened any strike, slow-down, picketing, work-stoppage, or other similar
labor activity with respect to any such employees. Schedule 4.18(a) sets forth
all unresolved labor controversies (including unresolved grievances and age or
other discrimination claims), if any, that are pending or, to the Knowledge of
the Company, threatened between any Target Company and Persons employed by or
providing services to a Target Company. No current officer or employee of a
Target Company has provided any Target Company written or, to the Knowledge of
the Company, oral notice of his or her plan to terminate his or her employment
with any Target Company.

 



 23 

 

 

(b) Except as set forth in Schedule 4.18(b), each Target Company (i) is and has
been in compliance in all material respects with all applicable Laws respecting
employment and employment practices, terms and conditions of employment, health
and safety and wages and hours, and other Laws relating to discrimination,
disability, labor relations, hours of work, payment of wages and overtime wages,
pay equity, immigration, workers compensation, working conditions, employee
scheduling, occupational safety and health, family and medical leave, and
employee terminations, and have not received written, or to the Knowledge of the
Company, oral notice that there is any pending Action involving unfair labor
practices against a Target Company, (ii) is not liable for any material past due
arrears of wages or any material penalty for failure to comply with any of the
foregoing, and (iii) is not liable for any material payment to any Governmental
Authority with respect to unemployment compensation benefits, social security or
other benefits or obligations for employees, independent contractors or
consultants (other than routine payments to be made in the ordinary course of
business and consistent with past practice). There are no Actions pending or, to
the Knowledge of the Company, threatened against a Target Company brought by or
on behalf of any applicant for employment, any current or former employee, any
Person alleging to be a current or former employee, or any Governmental
Authority, relating to any such Law or regulation, or alleging breach of any
express or implied contract of employment, wrongful termination of employment,
or alleging any other discriminatory, wrongful or tortious conduct in connection
with the employment relationship.

 

(c) Schedule 4.18(c) hereto sets forth a complete and accurate list, as of the
date hereof, of all employees of the Target Companies showing for each as of
such date (i) the employee’s name, job title or description, employer, location,
salary level (including any bonus, commission, deferred compensation or other
remuneration payable (other than any such arrangements under which payments are
at the discretion of the Target Companies)), (ii) any bonus, commission or other
remuneration other than salary paid during the calendar year ending December 31,
2016, and (iii) any wages, salary, bonus, commission or other compensation due
and owing to each employee during or for the calendar year ending December 31,
2017. Except as set forth on Schedule 4.18(c), (A) no employee is a party to a
written employment Contract with a Target Company and each is employed “at will”
or, with respect to employees located in China, with a “non-fixed term” in
accordance with Chinese Labor Contract Law, and (B) the Target Companies have
paid in full to all their employees all wages, salaries, commission, bonuses and
other compensation due to such employees, including overtime compensation, and
no Target Company has any obligations (whether or not contingent) with respect
to severance payments to any such employees under the terms of any written or,
to the Company’s Knowledge, oral agreement, or commitment or any applicable Law,
custom, trade or practice. Except as set forth in Schedule 4.18(c), each
employee of any Target Company has entered into the Company’s standard form of
employee non-disclosure, inventions and restrictive covenants agreement with a
Target Company (whether pursuant to a spate agreement or incorporated as part of
such employee’s overall employment agreement), a copy of which has been made
available to the Purchaser by the Company.

 

(d) Schedule 4.18(d) contains a list of all independent contractors (including
consultants) currently engaged by any Target Company, along with the position,
the entity engaging such Person, date of retention and rate of remuneration,
most recent increase (or decrease) in remuneration and amount thereof, for each
such Person. Except as set forth on Schedule 4.18(d), all of such independent
contractors are a party to a written Contract with a Target Company, and each
such independent contractor has entered into customary covenants regarding
confidentiality, non-competition and assignment of inventions and copyrights in
such Person’s agreement with a Target Company, a copy of which has been provided
to the Purchaser by the Company. For the purposes of applicable Law, including
the Code, all independent contractors who are currently, or within the last six
(6) years have been, engaged by a Target Company are bona fide independent
contractors and not employees of a Target Company. Each independent contractor
is terminable on fewer than thirty (30) days’ notice, without any obligation of
any Target Company to pay severance or a termination fee.

 



 24 

 

 

4.19 Benefit Plans.

 

(a) Set forth on Schedule 4.19(a) is a true and complete list of each Foreign
Plan of a Target Company (each, a “Company Benefit Plan”). No Target Company has
ever maintained or contributed to (or had an obligation to contribute to) any
Benefit Plan, whether or not subject to ERISA, which is not a Foreign Plan.

 

(b) With respect to each Company Benefit Plan which covers any current or former
officer, director, consultant or employee (or beneficiary thereof) of a Target
Company, the Company has made available to the Purchaser accurate and complete
copies, if applicable, of: (i) all plan documents and related trust agreements
or annuity Contracts (including any amendments, modifications or supplements
thereto), and written descriptions of any Company Benefit Plans which are not in
writing; (ii) the most recent annual and periodic accounting of plan assets;
(iii) the most recent actuarial valuation; and (iv) all communications with any
Governmental Authority concerning any matter that is still pending or for which
a Target Company has any outstanding Liability or obligation.

 

(c) With respect to each Company Benefit Plan: (i) such Company Benefit Plan has
been administered and enforced in all material respects in accordance with its
terms and the requirements of all applicable Laws, and has been maintained,
where required, in good standing with applicable regulatory authorities and
Governmental Authorities; (ii) no breach of fiduciary duty has occurred; (iii)
no Action is pending, or to the Company’s Knowledge, threatened (other than
routine claims for benefits arising in the ordinary course of administration);
(iv) all contributions, premiums and other payments (including any special
contribution, interest or penalty) required to be made with respect to a Company
Benefit have been timely made; (v) all benefits accrued under any unfunded
Company Benefit Plan has been paid, accrued, or otherwise adequately reserved in
accordance with the Accounting Principles and are reflected on the Company
Financials; and (vi) no Company Benefit Plan provides for retroactive increases
in contributions, premiums or other payments in relation thereto. No Target
Company has incurred any obligation in connection with the termination of, or
withdrawal from, any Company Benefit Plan.

 

(d) To the extent applicable, the present value of the accrued benefit
liabilities (whether or not vested) under each Company Benefit Plan, determined
as of the end of the Company’s most recently ended fiscal year on the basis of
reasonable actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Company Benefit Plan allocable to such
benefit liabilities.

 

(e) The consummation of the transactions contemplated by this Agreement and the
Ancillary Documents will not: (i) entitle any individual to severance pay,
unemployment compensation or other benefits or compensation under any Company
Benefit Plan or under any applicable Law; or (ii) accelerate the time of payment
or vesting, or increase the amount of any compensation due, or in respect of,
any director, employee or independent contractor of a Target Company.

 

(f) Except to the extent required by applicable Law, no Target Company provides
health or welfare benefits to any former or retired employee or is obligated to
provide such benefits to any active employee following such employee’s
retirement or other termination of employment or service.

 

(g) All Company Benefit Plans can be terminated at any time as of or after the
Closing Date without resulting in any Liability to any Target Company, the
Purchaser or their respective Affiliates for any additional contributions,
penalties, premiums, fees, fines, excise taxes or any other charges or
liabilities.

 



 25 

 

 

4.20 Environmental Matters. Except as set forth in Schedule 4.20:

 

(a) Each Target Company is and has been in compliance in all material respects
with all applicable Environmental Laws, including obtaining, maintaining in good
standing, and complying in all material respects with all Permits required for
its business and operations by Environmental Laws (“Environmental Permits”),
including as required in connection with manufacturing equipment and utilizing,
processing or treating industrial solid waste, and no Action is pending or, to
the Company’s Knowledge, threatened to revoke, modify, or terminate any such
Environmental Permit, and, to the Company’s Knowledge, no facts, circumstances,
or conditions currently exist that could adversely affect such continued
compliance with Environmental Laws and Environmental Permits or require capital
expenditures to achieve or maintain such continued compliance with Environmental
Laws and Environmental Permits.

 

(b) No Target Company is the subject of any outstanding Order or Contract with
any Governmental Authority or other Person in respect of any (i) Environmental
Laws, (ii) Remedial Action, or (iii) Release or threatened Release of a
Hazardous Material. No Target Company has assumed, contractually or by operation
of Law, any Liabilities or obligations under any Environmental Laws.

 

(c) No Action has been made or is pending, or to the Company’s Knowledge,
threatened against any Target Company or any assets of a Target Company alleging
either or both that a Target Company may be in material violation of any
Environmental Law or Environmental Permit or may have any material Liability
under any Environmental Law.

 

(d) No Target Company has manufactured, treated, stored, disposed of, arranged
for or permitted the disposal of, generated, handled or Released any Hazardous
Material, or owned or operated any property or facility, in a manner that has
given or would reasonably be expected to give rise to any material Liability or
obligation under applicable Environmental Laws. To the Knowledge of the Company,
no fact, circumstance, or condition exists in respect of any Target Company or
any property currently or formerly owned, operated, or leased by any Target
Company or any property to which a Target Company arranged for the disposal or
treatment of Hazardous Materials that could reasonably be expected to result in
a Target Company incurring any material Environmental Liabilities.

 

(e) There is no investigation of the business, operations, or currently owned,
operated, or leased property of a Target Company or, to the Company’s Knowledge,
previously owned, operated, or leased property of a Target Company pending or,
to the Company’s Knowledge, threatened that could lead to the imposition of any
Liens under any Environmental Law or material Environmental Liabilities.

 

(f) To the Knowledge of the Company, there is not located at any of the
properties of a Target Company any (i) underground storage tanks, (ii)
asbestos-containing material, or (iii) equipment containing polychlorinated
biphenyls.

 

(g) The Company has provided to the Purchaser all environmentally related site
assessments, audits, studies, reports and results of investigations that have
been performed in respect of the currently or previously owned, leased, or
operated properties of any Target Company.

 



 26 

 

 

4.21 Transactions with Related Persons. Except as set forth on Schedule 4.21, no
Target Company nor any of its Affiliates, nor any officer, director, manager,
employee or trustee of a Target Company or any of its Affiliates, nor any
immediate family member of any of the foregoing (whether directly or indirectly
through an Affiliate of such Person) (each of the foregoing, a “Related Person”)
is presently, or in the past three (3) years has been, a party to any
transaction with a Target Company, including any Contract or other arrangement
(a) providing for the furnishing of services by (other than as officers,
directors or employees of the Target Company), (b) providing for the rental of
real property or Personal Property from or (c) otherwise requiring payments to
(other than for services or expenses as directors, officers or employees of the
Target Company in the ordinary course of business) any Related Person or any
Person in which any Related Person has an interest as an owner, officer,
manager, director, trustee or partner or in which any Related Person has any
direct or indirect interest (other than the ownership of securities representing
no more than two percent (2%) of the outstanding voting power or economic
interest of a publicly traded company). Except as set forth on Schedule 4.21, no
Target Company has outstanding any Contract or other arrangement or commitment
with any Related Person, and no Related Person owns any real property or
Personal Property, or right, tangible or intangible (including Intellectual
Property) which is used in the business of any Target Company. Schedule 4.21
specifically identifies all Contracts, arrangements or commitments set forth on
such Schedule 4.21 that cannot be terminated upon sixty (60) days’ notice by the
Target Companies without cost or penalty.

 

4.22 Insurance.

 

(a) Schedule 4.22(a) lists all insurance policies (by policy number, insurer,
coverage period, coverage amount, annual premium and type of policy) held by a
Target Company relating to a Target Company or its business, properties, assets,
directors, officers and employees, copies of which have been provided to the
Purchaser. All premiums due and payable under all such insurance policies have
been timely paid and the Target Companies are otherwise in material compliance
with the terms of such insurance policies. All such insurance policies are in
full force and effect, and to the Knowledge of the Company, there is no
threatened termination of, or material premium increase with respect to, any of
such insurance policies. No Target Company has any self-insurance or
co-insurance programs. Since January 1, 2012, no Target Company has received any
notice from, or on behalf of, any insurance carrier relating to or involving any
adverse change or any change other than in the ordinary course of business, in
the conditions of insurance, any refusal to issue an insurance policy or
non-renewal of a policy, or requiring or suggesting material alteration of any
of assets of a Target Company, purchase of additional equipment or material
modification of any of methods of doing business by a Target Company.

 

(b) Schedule 4.22(b) identifies each individual insurance claim in excess of
$25,000 made by a Target Company since January 1, 2015. Each Target Company has
reported to its insurers all claims, except where such failure to report such a
claim would not be reasonably likely to be material to the Target Companies. To
the Knowledge of the Company, no event has occurred, and no condition or
circumstance exists, that would reasonably be expected to (with or without
notice or lapse of time) give rise to or serve as a basis for the denial of any
such insurance claim. No Target Company has made any claim against an insurance
policy as to which the insurer is denying coverage.

 

4.23 Top Customers and Suppliers. Schedule 4.23 lists, by dollar volume received
or paid, as applicable, for each of (a) the twelve (12) months ended on December
31, 2016 and (b) the period from January 1, 2017 through the Interim Balance
Sheet Date, the ten (10) largest customers of the Target Companies (the “Top
Customers”) and the ten largest suppliers of goods or services to the Target
Companies (the “Top Suppliers”), along with the amounts of such dollar volumes.
The relationships of each Target Company with such suppliers and customers are
good commercial working relationships and (i) no Top Supplier or Top Customer
within the last twelve (12) months has cancelled or otherwise terminated, or,
has informed the Company in writing of any intent to cancel or otherwise
terminate, any relationships of such Person with a Target Company, (ii) no Top
Supplier or Top Customer has during the last twelve (12) months decreased
materially or, to the Company’s Knowledge, threatened in writing to stop,
decrease or limit materially, or given written notice of any intent to modify
materially its relationships with a Target Company or, to the Company’s
Knowledge, given written notice of any intent to stop, decrease or limit
materially its products or services to any Target Company or its usage or
purchase of the products or services of any Target Company, (iii) to the
Company’s Knowledge, no Top Supplier or Top Customer has given written notice of
its refusal to pay any amount due to any Target Company or seek to exercise any
remedy against any Target Company and (iv) no Target Company has within the past
two (2) years been engaged in any material dispute with any Top Supplier or Top
Customer.

 



 27 

 

 

4.24 Books and Records. All of the financial books and records of the Target
Companies are complete and accurate in all material respects and have been
maintained in the ordinary course consistent with past practice and in
accordance with applicable Laws.

 

4.25 Accounts Receivable. All accounts, notes and other receivables, whether or
not billed, of the Target Companies (the “Accounts Receivable”) arose from sales
actually made or services actually performed and represent valid obligations to
a Target Company. None of the Accounts Receivable are, to the Knowledge of the
Company, subject to any right of recourse, defense, deduction, return of goods,
counterclaim, offset, or set off on the part of the obligor in excess of any
amounts reserved therefor on the Company Financials. All of the Accounts
Receivable are, to the Knowledge of the Company, fully collectible according to
their terms in amounts not less than the aggregate amounts thereof carried on
the books of the Target Companies (net of reserves) within ninety (90) days.

 

4.26 Certain Business Practices. No Target Company, nor any of its officers or
directors, nor, to the Company’s Knowledge, any of its other Representatives
acting on its behalf has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees, to foreign or domestic political parties or campaigns or violated any
provision of the Foreign Corrupt Practices Act of 1977 or (iii) made any other
unlawful payment. No Target Company, nor any of its officers or directors, nor,
to the Company’s Knowledge, any of its other Representatives acting on its
behalf has directly or indirectly, given or agreed to give any gift or similar
benefit in any material amount to any customer, supplier, governmental employee
or other Person who is or may be in a position to help or hinder any Target
Company or assist any Target Company in connection with any actual or proposed
transaction. The operations of each Target Company are and have been conducted
at all times in compliance in all material respects with laundering statutes in
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority, and no Action involving a Target Company
with respect to the any of the foregoing is pending or, to the Knowledge of the
Company, threatened. No Target Company nor any of its directors or officers,
nor, to the Knowledge of the Company, any other Representative acting on behalf
of a Target Company is currently identified on the specially designated
nationals or other blocked person list or otherwise currently subject to any
U.S. sanctions administered by OFAC, and no Target Company has directly or, to
the Knowledge of the Company, indirectly used any funds, or loaned, contributed
or otherwise made available such funds to any Subsidiary, joint venture partner
or other Person, in connection with any sales or operations in any country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to, or otherwise in violation of, any U.S. sanctions
administered by OFAC in the last five (5) fiscal years.

 

4.27 SAFE Registrations. Each Target Company that is incorporated outside of the
PRC has taken, or is in the process of taking, and shall continue to take in the
future, all reasonable steps to comply with, and to ensure compliance by each of
its equity holders, option holders, directors, officers and employees that is,
or is directly or indirectly owned or controlled by, a PRC resident or citizen
with any applicable rules and regulations of the relevant PRC government
agencies (including the Ministry of Commerce, the National Development and
Reform Commission and the State Administration of Foreign Exchange) relating to
overseas investment by PRC residents and citizens or overseas listing by
offshore special purpose vehicles controlled directly or indirectly by PRC
companies and individuals, such as the Company (the “PRC Overseas Investment
Regulations”), including requesting each equity holder, option holder, director,
officer and employee that is, or is directly or indirectly owned or controlled
by, a PRC resident or citizen to complete any registration and other procedures
required under applicable PRC Overseas Investment Regulations.

 



 28 

 

 

4.28 Investment Company Act. No Target Company is an “investment company” or a
Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

4.29 Finders and Brokers. No Target Company has incurred or will incur any
Liability for any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated hereby.

 

4.30 Independent Investigation. The Company has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Purchaser, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Purchaser for such purpose. The Company acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
set forth in Article III (including the related portions of the Purchaser
Disclosure Schedules); and (b) neither the Purchaser nor any of its
Representatives have made any representation or warranty as to the Purchaser or
this Agreement, except as expressly set forth in Article III (including the
related portions of the Purchaser Disclosure Schedules).

 

4.31 Information Supplied. None of the information supplied or to be supplied by
the Company expressly for inclusion or incorporation by reference: (a) in any
Current Report on Form 8-K, and any exhibits thereto or any other report, form,
registration or other filing made with any Governmental Authority with respect
to the transactions contemplated by this Agreement or any Ancillary Documents;
(b) in the Proxy Documents; or (c) in the mailings or other distributions to the
Purchaser’s shareholders and/or prospective investors with respect to the
consummation of the transactions contemplated by this Agreement or in any
amendment to any of documents identified in (a) through (c), will, when filed,
made available, mailed or distributed, as the case may be, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. None of the
information supplied or to be supplied by the Company expressly for inclusion or
incorporation by reference in any of the Signing Press Release, the Signing
Filing, the Closing Press Release and the Closing Filing will, when filed or
distributed, as applicable, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Notwithstanding the foregoing, the Company makes
no representation, warranty or covenant with respect to any information supplied
by or on behalf of the Purchaser or its Affiliates.

 

4.32 Disclosure. No representations or warranties by the Company in this
Agreement (including the disclosure schedules hereto) or the Ancillary
Documents, (a) contains or will contain any untrue statement of a material fact,
or (b) omits or will omit to state, when read in conjunction with all of the
information contained in this Agreement, the disclosure schedules hereto and the
Ancillary Documents, any fact necessary to make the statements or facts
contained therein not materially misleading.

 



 29 

 

 

Article V
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Except as set forth in the Company Disclosure Schedules, the Section numbers of
which are numbered to correspond to the Section numbers of this Agreement to
which they refer, the Sellers hereby jointly and severally represent and warrant
to the Purchaser, as of the date hereof and as of the Closing, as follows:

 

5.1 Organization and Standing. Each Seller, if not an individual person, is an
entity duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its formation and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted.

 

5.2 Authorization; Binding Agreement. Each Seller has all requisite power,
authority and legal right and capacity to execute and deliver this Agreement and
each Ancillary Document to which it is a party, to perform such Seller’s
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. This Agreement has been, and each Ancillary
Document to which a Seller is or is required to be a party shall be when
delivered, duly and validly executed and delivered by such Seller and assuming
the due authorization, execution and delivery of this Agreement and any such
Ancillary Document by the other parties hereto and thereto, constitutes, or when
delivered shall constitute, the legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, subject to
the Enforceability Exceptions.

 

5.3 Ownership. Sellers own good, valid and marketable title to the Purchased
Shares, free and clear of any and all Liens, with each Seller owning the
Purchased Shares set forth on Annex I. Except as set forth in Schedule 5.3,
there are no proxies, voting rights, shareholders’ agreements or other
agreements or understandings, to which a Seller is a party or by which a Seller
is bound, with respect to the voting or transfer of any of such Seller’s
Purchased Shares other than this Agreement. Upon delivery of the Purchased
Shares to the Purchaser on the Closing Date in accordance with this Agreement,
the entire legal and beneficial interest in the Purchased Shares and good, valid
and marketable title to the Purchased Shares, free and clear of all Liens (other
than those imposed by applicable securities Laws or those incurred by the
Purchaser), will pass to the Purchaser.

 

5.4 Governmental Approvals. Except as otherwise described in Schedule 5.4, no
Consent of or with any Governmental Authority on the part of any Seller is
required to be obtained or made in connection with the execution, delivery or
performance by such Seller of this Agreement or any Ancillary Documents or the
consummation by a Seller of the transactions contemplated hereby or thereby
other than (a) such filings as expressly contemplated by this Agreement and (b)
pursuant to Antitrust Laws.

 

5.5 Non-Contravention. Except as otherwise described in Schedule 5.5, the
execution and delivery by each Seller of this Agreement and each Ancillary
Document to which it is a party or otherwise bound and the consummation by such
Seller of the transactions contemplated hereby and thereby, and compliance by
each Seller with any of the provisions hereof and thereof, will not, (a)
conflict with or violate any provision of any Seller’s Organizational Documents,
(b) subject to obtaining the Consents from Governmental Authorities referred to
in Section 5.4 hereof, and the waiting periods referred to therein having
expired, and any condition precedent to such Consent or waiver having been
satisfied, conflict with or violate any Law, Order or Consent applicable to any
Seller or any of its properties or assets or (c) (i) violate, conflict with or
result in a breach of, (ii) constitute a default (or an event which, with notice
or lapse of time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by any Seller under, (v) result in a right
of termination or acceleration under, (vi) give rise to any obligation to make
payments or provide compensation under, (vii) result in the creation of any Lien
upon any of the properties or assets of any Seller under, (viii) give rise to
any obligation to obtain any third party consent or provide any notice to any
Person or (ix) give any Person the right to declare a default, exercise any
remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any Contract to which a Seller is a party or a Seller or its
properties or assets are otherwise bound, except for any deviations from any of
the foregoing clauses (a), (b) or (c) that has not had and would not reasonably
be expected to have a Material Adverse Effect on any Seller.

 



 30 

 

 

5.6 No Litigation. There is no Action pending or, to the Knowledge of such
Seller, threatened, nor any Order is outstanding, against or involving any
Seller or any of its officers, directors, managers, shareholders, properties,
assets or businesses, whether at law or in equity, before or by any Governmental
Authority, which would reasonably be expected to adversely affect the ability of
such Seller to consummate the transactions contemplated by, and discharge its
obligations under, this Agreement and the Ancillary Documents to which such
Seller is a party.

 

5.7 Investment Representations. Each Seller: (a) is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act;
(b) is acquiring its portion of the Exchange Shares for itself for investment
purposes only, and not with a view towards any resale or distribution of such
Exchange Shares; (c) has been advised and understands that the Exchange Shares
(i) are being issued in reliance upon one or more exemptions from the
registration requirements of the Securities Act and any applicable state
securities Laws, (ii) have not been and shall not be registered under the
Securities Act or any applicable state securities Laws and, therefore, must be
held indefinitely and cannot be resold unless such Exchange Shares are
registered under the Securities Act and all applicable state securities Laws,
unless exemptions from registration are available and (iii) are subject to
additional restrictions on transfer pursuant to the Lock-Up Agreement; (d) is
aware that an investment in the Purchaser is a speculative investment and is
subject to the risk of complete loss; and (e) acknowledges that except as set
forth in the Registration Rights Agreement, the Purchaser is under no obligation
hereunder to register the Exchange Shares under the Securities Act. No Seller
has any Contract with any Person to sell, transfer, or grant participations to
such Person, or to any third Person, with respect to the Exchange Shares. By
reason of such Seller’s business or financial experience, or by reason of the
business or financial experience of such Seller’s “purchaser representatives”
(as that term is defined in Rule 501(h) under the Securities Act), each Seller
is capable of evaluating the risks and merits of an investment in the Purchaser
and of protecting its interests in connection with this investment. Each Seller
has carefully read and understands all materials provided by or on behalf of the
Purchaser or its Representatives to such Seller or such Seller’s Representatives
pertaining to an investment in the Purchaser and has consulted, as such Seller
has deemed advisable, with its own attorneys, accountants or investment advisors
with respect to the investment contemplated hereby and its suitability for such
Seller. Each Seller acknowledges that the Exchange Shares are subject to
dilution for events not under the control of such Seller. Each Seller has
completed its independent inquiry and has relied fully upon the advice of its
own legal counsel, accountant, financial and other Representatives in
determining the legal, tax, financial and other consequences of this Agreement
and the transactions contemplated hereby and the suitability of this Agreement
and the transactions contemplated hereby for such Seller and its particular
circumstances, and, except as set forth herein, has not relied upon any
representations or advice by the Purchaser or its Representatives. Each Seller
acknowledges and agrees that, except as set forth in Article III (including the
related portions of the Purchaser Disclosure Schedules), no representations or
warranties have been made by the Purchaser or any of its Representatives, and
that such Seller has not been guaranteed or represented to by any Person, (i)
any specific amount or the event of the distribution of any cash, property or
other interest in the Purchaser or (ii) the profitability or value of the
Exchange Shares in any manner whatsoever. Each Seller: (A) has been represented
by independent counsel (or has had the opportunity to consult with independent
counsel and has declined to do so); (B) has had the full right and opportunity
to consult with such Seller’s attorneys and other advisors and has availed
itself of this right and opportunity; (C) has carefully read and fully
understands this Agreement in its entirety and has had it fully explained to it
or him by such counsel; (D) is fully aware of the contents hereof and the
meaning, intent and legal effect thereof; and (E) is competent to execute this
Agreement and has executed this Agreement free from coercion, duress or undue
influence.

 



 31 

 

 

5.8 Finders and Brokers. No Seller, nor any of their respective Representatives
on their behalf, has employed any broker, finder or investment banker or
incurred any liability for any brokerage fees, commissions, finders’ fees or
similar fees in connection with the transactions contemplated by this Agreement.

 

5.9 Independent Investigation. Each Seller has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Purchaser, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Purchaser for such purpose. Each Seller acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
set forth in Article III (including the related portions of the Purchaser
Disclosure Schedules); and (b) neither the Purchaser nor any of its
Representatives have made any representation or warranty as to the Purchaser or
this Agreement, except as expressly set forth in Article III (including the
related portions of the Purchaser Disclosure Schedules).

 

5.10 Information Supplied. None of the information supplied or to be supplied by
any Seller expressly for inclusion or incorporation by reference: (a) in any
Current Report on Form 8-K, and any exhibits thereto or any other report, form,
registration or other filing made with any Governmental Authority with respect
to the transactions contemplated by this Agreement or any Ancillary Documents;
(b) in the Proxy Documents; or (c) in the mailings or other distributions to the
Purchaser’s shareholders and/or prospective investors with respect to the
consummation of the transactions contemplated by this Agreement or in any
amendment to any of documents identified in (a) through (c), will, when filed,
made available, mailed or distributed, as the case may be, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. None of the
information supplied or to be supplied by any Seller expressly for inclusion or
incorporation by reference in any of the Signing Press Release, the Signing
Filing, the Closing Filing and the Closing Press Release will, when filed or
distributed, as applicable, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Notwithstanding the foregoing, no Seller makes
any representation, warranty or covenant with respect to any information
supplied by or on behalf of the Purchaser or its Affiliates.

 



 32 

 

 

Article VI
COVENANTS

 

6.1 Access and Information.

 

(a) The Company shall give, and shall direct its Representatives to give, the
Purchaser and its Representatives, at reasonable times during normal business
hours and upon reasonable intervals and notice, access to all offices and other
facilities and to all employees, properties, Contracts, commitments, books and
records, financial and operating data and other information (including Tax
Returns, internal working papers, client files, client Contracts and director
service agreements), of or pertaining to the Target Companies, as the Purchaser
or its Representatives may reasonably request regarding the Target Companies and
their respective businesses, assets, Liabilities, financial condition,
prospects, operations, management, employees and other aspects (including
unaudited quarterly financial statements, including a consolidated quarterly
balance sheet and income statement, a copy of each material report, schedule and
other document filed with or received by a Governmental Authority pursuant to
the requirements of applicable securities Laws, and independent public
accountants’ work papers (subject to the consent or any other conditions
required by such accountants, if any)) and instruct each of the Company’s
Representatives to reasonably cooperate with the Purchaser and its
Representatives in their investigation; provided, however, that the Purchaser
and its Representatives shall conduct any such activities in such a manner as
not to unreasonably interfere with the business or operations of the Target
Companies.

 

(b) The Purchaser shall give, and shall direct its Representatives to give, the
Company and its Representatives, at reasonable times during normal business
hours and upon reasonable intervals and notice, access to all offices and other
facilities and to all employees, properties, Contracts, commitments, books and
records, financial and operating data and other information (including Tax
Returns, internal working papers, client files, client Contracts and director
service agreements), of or pertaining to the Purchaser or its Subsidiaries, as
the Company or its Representatives may reasonably request regarding the
Purchaser, its Subsidiaries and their respective businesses, assets,
Liabilities, financial condition, prospects, operations, management, employees
and other aspects (including unaudited quarterly financial statements, including
a consolidated quarterly balance sheet and income statement, a copy of each
material report, schedule and other document filed with or received by a
Governmental Authority pursuant to the requirements of applicable securities
Laws, and independent public accountants’ work papers (subject to the consent or
any other conditions required by such accountants, if any)) and instruct each of
the Purchaser’s Representatives to reasonably cooperate with the Company and its
Representatives in their investigation; provided, however, that the Company and
its Representatives shall conduct any such activities in such a manner as not to
unreasonably interfere with the business or operations of the Purchaser or any
of its Subsidiaries.

 

6.2 Conduct of Business of the Company.

 

(a) Unless the Purchaser shall otherwise consent in writing (such consent not to
be unreasonably withheld, conditioned or delayed), during the period from the
date of this Agreement and continuing until the earlier of the termination of
this Agreement in accordance with Section 9.1 or the Closing (the “Interim
Period”), except as expressly contemplated by this Agreement or as set forth on
Schedule 6.2, the Company shall, and shall cause its Subsidiaries to, (i)
conduct their respective businesses, in all material respects, in the ordinary
course of business, (ii) comply with all Laws applicable to the Target Companies
and their respective businesses, assets and employees, and (iii) take all
commercially reasonable measures necessary or appropriate to preserve intact, in
all material respects, their respective business organizations, to keep
available the services of their respective managers, directors, officers,
employees and consultants, to maintain, in all material respects, their existing
relationships with all Top Customers and Top Suppliers, and to preserve the
possession, control and condition of their respective material assets, all as
consistent with past practice.

 

(b) Without limiting the generality of Section 6.2(a) and except as contemplated
by the terms of this Agreement or as set forth on Schedule 6.2, during the
Interim Period, without the prior written consent of the Purchaser (such consent
not to be unreasonably withheld, conditioned or delayed), the Company shall not,
and shall cause its Subsidiaries to not:

 

(i) amend, waive or otherwise change, in any respect, its Organizational
Documents;

 



 33 

 

 

(ii) authorize, commit or actually issue, grant, sell, pledge, dispose of any of
its shares or other equity interests or any options, warrants, commitments,
subscriptions or rights of any kind to acquire or sell any of its shares or
other equity interests, or other securities, including any securities
convertible into or exchangeable for any of its shares or other equity
securities or securities of any class and any other equity-based awards, or
engage in any hedging transaction with a third Person with respect to such
securities;

 

(iii) split, combine, recapitalize or reclassify any of its shares or other
equity interests or issue any other securities in respect thereof or pay or set
aside any dividend or other distribution (whether in cash, equity or property or
any combination thereof) in respect of its shares or other equity interests, or
directly or indirectly redeem, purchase or otherwise acquire or offer to acquire
any of its securities;

 

(iv) incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise) in excess of $50,000
(individually or in the aggregate), make a loan or advance to or investment in
any third party, or guarantee or endorse any Indebtedness, Liability or
obligation of any Person;

 

(v) increase the wages, salaries or compensation of its employees other than in
the ordinary course of business, consistent with past practice, and in any event
not in the aggregate by more than five percent (5%), or make or commit to make
any bonus payment (whether in cash, property or securities) to any employee
outside of the ordinary course of business, or materially increase other
benefits of employees generally, or enter into, establish, materially amend or
terminate any Company Benefit Plan with, for or in respect of any current
consultant, officer, manager director or employee, in each case other than as
required by applicable Law, pursuant to the terms of any Company Benefit Plans
or in the ordinary course of business;

 

(vi) make or rescind any material election relating to Taxes, settle any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, file any amended Tax Return or claim for refund,
or make any material change in its accounting or Tax policies or procedures, in
each case except as required by applicable Law or in compliance with GAAP;

 

(vii) transfer or license (other than non-exclusive licenses in the ordinary
course of business) to any Person or otherwise extend, materially amend or
modify, permit to lapse or fail to preserve any of the Company Registered IP,
Company Licensed IP or other Company IP, or disclose to any Person who has not
entered into a confidentiality agreement any Trade Secrets;

 

(viii) terminate, or waive or assign any material right under, any Company
Material Contract or enter into any Contract that would be a Company Material
Contract;

 

(ix) fail to maintain its books, accounts and records in all material respects
in the ordinary course of business;

 

(x) establish any Subsidiary or enter into any new line of business;

 

(xi) fail to use commercially reasonable efforts to keep in force insurance
policies or replacement or revised policies providing insurance coverage with
respect to its assets, operations and activities in such amount and scope of
coverage as are currently in effect;

 



 34 

 

 

(xii) revalue any of its material assets or make any change in accounting
methods, principles or practices, except to the extent required to comply with
GAAP and after consulting with the Company’s outside auditors;

 

(xiii) waive, release, assign, settle or compromise any claim, action or
proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, the Company or its Affiliates) not in excess of
$50,000 (individually or in the aggregate), or otherwise pay, discharge or
satisfy any Actions, Liabilities or obligations, unless such amount has been
reserved in the Company Financials;

 

(xiv) close or materially reduce its activities, or effect any layoff or other
personnel reduction or change, at any of its facilities;

 

(xv) acquire, including by merger, consolidation, acquisition of stock or
assets, or any other form of business combination, any corporation, partnership,
limited liability company, other business organization or any division thereof,
or any material amount of assets outside the ordinary course of business;

 

(xvi) make capital expenditures in excess of $50,000 (individually for any
project (or set of related projects) or $150,000 in the aggregate);

 

(xvii) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

 

(xviii) voluntarily incur any Liability (whether absolute, accrued, contingent
or otherwise) in excess of $50,000 individually or $150,000 in the aggregate
other than pursuant to the terms of a Company Material Contract or Company
Benefit Plan;

 

(xix) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
pledge or encumber (including securitizations), or otherwise dispose of any
material portion of its properties, assets or rights;

 

(xx) enter into any agreement, understanding or arrangement with respect to the
voting of equity securities of the Company;

 

(xxi) take any action that would reasonably be expected to significantly delay
or impair the obtaining of any Consents of any Governmental Authority to be
obtained in connection with this Agreement;

 

(xxii) enter into, amend, waive or terminate (other than terminations in
accordance with their terms) any transaction with any Related Person (other than
compensation and benefits and advancement of expenses, in each case, provided in
the ordinary course of business); or

 

(xxiii) authorize or agree to do any of the foregoing actions.

 



 35 

 

 

6.3 Conduct of Business of the Purchaser.

 

(a) Unless the Company shall otherwise consent in writing (such consent not to
be unreasonably withheld, conditioned or delayed), during the Interim Period,
except as expressly contemplated by this Agreement or as set forth on Schedule
6.3, the Purchaser shall, and shall cause its Subsidiaries to, (i) conduct their
respective businesses, in all material respects, in the ordinary course of
business, (ii) comply with all Laws applicable to the Purchaser and its
Subsidiaries and their respective businesses, assets and employees, and (iii)
take all commercially reasonable measures necessary or appropriate to preserve
intact, in all material respects, their respective business organizations, to
keep available the services of their respective managers, directors, officers,
employees and consultants, and to preserve the possession, control and condition
of their respective material assets, all as consistent with past practice.

 

(b) Without limiting the generality of Section 6.3(a) and except (x) as
contemplated by the terms of this Agreement, (y) to the extent reasonably
necessary or appropriate by the Purchaser, the incurrence of Expenses by the
Purchaser or the financing of its Expenses incurred in connection with the
transactions contemplated by this Agreement or (z) as set forth on Schedule 6.3,
during the Interim Period, without the prior written consent of the Company
(such consent not to be unreasonably withheld, conditioned or delayed), the
Purchaser shall not, and shall cause its Subsidiaries to not:

 

(i) amend, waive or otherwise change, in any respect, its Organizational
Documents;

 

(ii) authorize, commit or actually issue, grant, sell, pledge, dispose of any of
its shares or other equity interests or any options, warrants, commitments,
subscriptions or rights of any kind to acquire or sell any of its shares or
other equity interests, or other securities, including any securities
convertible into or exchangeable for any of its shares or other equity
securities or securities of any class and any other equity-based awards, or
engage in any hedging transaction with a third Person with respect to such
securities;

 

(iii) split, combine, recapitalize or reclassify any of its shares or other
equity interests or issue any other securities in respect thereof or pay or set
aside any dividend or other distribution (whether in cash, equity or property or
any combination thereof) in respect of its shares or other equity interests, or
directly or indirectly redeem, purchase or otherwise acquire or offer to acquire
any of its securities;

 

(iv) incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise) in excess of $50,000
(individually or in the aggregate), make a loan or advance to or investment in
any third party, or guarantee or endorse any Indebtedness, Liability or
obligation of any Person;

 

(v) make or rescind any material election relating to Taxes, settle any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, file any amended Tax Return or claim for refund,
or make any material change in its accounting or Tax policies or procedures, in
each case except as required by applicable Law or in compliance with GAAP;

 

(vi) amend, waive or otherwise change the Trust Agreement in any manner adverse
to the Purchaser;

 

(vii) terminate, waive or assign any material right under any Purchaser Material
Contract or enter into any Contract that would be a Purchaser Material Contract;

 

(viii) fail to maintain its books, accounts and records in all material respects
in the ordinary course of business;

 



 36 

 

 

(ix) establish any Subsidiary or enter into any new line of business;

 

(x) fail to use commercially reasonable efforts to keep in force insurance
policies or replacement or revised policies providing insurance coverage with
respect to its assets, operations and activities in such amount and scope of
coverage as are currently in effect;

 

(xi) revalue any of its material assets or make any change in accounting
methods, principles or practices, except to the extent required to comply with
GAAP and after consulting the Purchaser’s outside auditors;

 

(xii) waive, release, assign, settle or compromise any claim, action or
proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, the Purchaser) not in excess of $50,000
(individually or in the aggregate), or otherwise pay, discharge or satisfy any
Actions, Liabilities or obligations, unless such amount has been reserved in the
Purchaser Financials;

 

(xiii) acquire, including by merger, consolidation, acquisition of stock or
assets, or any other form of business combination, any corporation, partnership,
limited liability company, other business organization or any division thereof,
or any material amount of assets outside the ordinary course of business;

 

(xiv) make capital expenditures in excess of $50,000 individually for any
project (or set of related projects) or $150,000 in the aggregate;

 

(xv) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

 

(xvi) voluntarily incur any Liability (whether absolute, accrued, contingent or
otherwise) in excess of $50,000 individually or $150,000 in the aggregate other
than pursuant to the terms of a material Contract in existence as of the date of
this Agreement or entered into in the ordinary course of business or in
accordance with the terms of this Section 6.3 during the Interim Period;

 

(xvii) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
pledge or encumber (including securitizations), or otherwise dispose of any
material portion of its properties, assets or rights;

 

(xviii) enter into any agreement, understanding or arrangement with respect to
the voting of Purchaser Securities;

 

(xix) take any action that would reasonably be expected to significantly delay
or impair the obtaining of any Consents of any Governmental Authority to be
obtained in connection with this Agreement; or

 

(xx) authorize or agree to do any of the foregoing actions.

 



 37 

 

 

6.4 Annual and Interim Financial Statements. During the Interim Period, within
thirty (30) calendar days following the end of each calendar month, each
three-month quarterly period and each fiscal year, the Company shall deliver to
the Purchaser an unaudited consolidated income statement and an unaudited
consolidated balance sheet for the period from the Interim Balance Sheet Date
through the end of such calendar month, quarterly period or fiscal year and the
applicable comparative period in the preceding fiscal year, in each case
accompanied by a certificate of the Chief Financial Officer of the Company to
the effect that all such financial statements fairly present the consolidated
financial position and results of operations of the Target Companies as of the
date or for the periods indicated, in accordance with GAAP, subject to year-end
audit adjustments and excluding footnotes. During the Interim Period, the
Company will also promptly deliver to the Purchaser copies of any audited
financial statements of the Target Companies that a certified public accountant
of any Target Company may issue.

 

6.5 Purchaser Public Filings. During the Interim Period, the Purchaser will keep
current and timely file all of its public filings with the SEC and otherwise
comply in all material respects with applicable securities Laws and shall use
its commercially reasonable efforts to maintain the listing of the Purchaser
Public Units, the Purchaser Common Shares and the Purchaser Public Warrants on
Nasdaq; provided, that the Parties acknowledge and agree that from and after the
Closing, Purchaser intends to list on Nasdaq only the Purchaser Common Shares
and the Purchaser Public Warrants.

 

6.6 No Solicitation.

 

(a) For purposes of this Agreement, (i) an “Acquisition Proposal” means any
inquiry, proposal or offer, or any indication of interest in making an offer or
proposal, from any Person or group at any time relating to an Alternative
Transaction, and (ii) an “Alternative Transaction” means (A) with respect to the
Company, the Sellers and their respective Affiliates, a transaction (other than
the transactions contemplated by this Agreement) concerning the sale of (x) all
or any material part of the business or assets of any Target Companies (other
than in the ordinary course of business) or (y) any of the shares or other
equity interests or profits of any Target Companies, in any case, whether such
transaction takes the form of a sale of shares or other equity interests,
assets, merger, consolidation, issuance of debt securities, management Contract,
joint venture or partnership, or otherwise and (B) with respect to the Purchaser
and its Affiliates, a transaction (other than the transactions contemplated by
this Agreement) concerning a Business Combination.

 

(b) During the Interim Period, in order to induce the other Parties to continue
to commit to expend management time and financial resources in furtherance of
the transactions contemplated hereby, each Party shall not, and shall cause its
Representatives to not, without the prior written consent of the Company and the
Purchaser, directly or indirectly, (i) solicit, assist, initiate or facilitate
the making, submission or announcement of, or intentionally encourage, any
Acquisition Proposal, (ii) furnish any non-public information regarding such
Party or its Affiliates (or with respect to any Seller, any Target Company) or
their respective businesses, operations, assets, Liabilities, financial
condition, prospects or employees to any Person or group (other than a Party to
this Agreement or their respective Representatives) in connection with or in
response to an Acquisition Proposal, (iii) engage or participate in discussions
or negotiations with any Person or group with respect to, or that could be
expected to lead to, an Acquisition Proposal, (iv) approve, endorse or
recommend, or publicly propose to approve, endorse or recommend, any Acquisition
Proposal, (v) negotiate or enter into any letter of intent, agreement in
principle, acquisition agreement or other similar agreement related to any
Acquisition Proposal, or (vi) release any third Person from, or waive any
provision of, any confidentiality agreement to which such Party is a party.

 



 38 

 

 

(c) Each Party shall notify the others as promptly as practicable (and in any
event within 48 hours) orally and in writing of the receipt by such Party or any
of its Representatives of (i) any bona fide inquiries, proposals or offers,
requests for information or requests for discussions or negotiations regarding
or constituting any Acquisition Proposal or any bona fide inquiries, proposals
or offers, requests for information or requests for discussions or negotiations
that could be expected to result in an Acquisition Proposal, and (ii) any
request for non-public information relating to such Party or its Affiliates (or
with respect to any Seller, any Target Company), specifying in each case, the
material terms and conditions thereof (including a copy thereof if in writing or
a written summary thereof if oral) and the identity of the party making such
inquiry, proposal, offer or request for information. Each Party shall keep the
others promptly informed of the status of any such inquiries, proposals, offers
or requests for information. During the Interim Period, each Party shall, and
shall cause its Representatives to, immediately cease and cause to be terminated
any solicitations, discussions or negotiations with any Person with respect to
any Acquisition Proposal and shall, and shall direct its Representatives to,
cease and terminate any such solicitations, discussions or negotiations.

 

6.7 No Trading. The Company and the Sellers each acknowledge and agree that it
is aware, and that their respective Affiliates are aware (and each of their
respective Representatives is aware or, upon receipt of any material nonpublic
information of the Purchaser, will be advised) of the restrictions imposed by
the Federal Securities Laws and other applicable foreign and domestic Laws on a
Person possessing material nonpublic information about a publicly traded
company. The Company and the Sellers each hereby agree that, while it is in
possession of such material nonpublic information, it shall not purchase or sell
any securities of the Purchaser (other than acquire the Exchange Shares in
accordance with Article I), communicate such information to any third party,
take any other action with respect to the Purchaser in violation of such Laws,
or cause or encourage any third party to do any of the foregoing.

 

6.8 Notification of Certain Matters. During the Interim Period, each of the
Parties shall give prompt notice to the other Parties if such Party or its
Affiliates (or, with respect to the Company, any Seller): (a) fails to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it or its Affiliates (or, with respect to the Company, any Seller)
hereunder in any material respect; (b) receives any notice or other
communication in writing from any third party (including any Governmental
Authority) alleging (i) that the Consent of such third party is or may be
required in connection with the transactions contemplated by this Agreement or
(ii) any non-compliance with any Law by such Party or its Affiliates (or, with
respect to the Company, any Seller); (c) receives any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement; (d) discovers any fact or
circumstance that, or becomes aware of the occurrence or non-occurrence of any
event the occurrence or non-occurrence of which, would reasonably be expected to
cause or result in any of the conditions to set forth in Article VIII not being
satisfied or the satisfaction of those conditions being materially delayed; or
(e) becomes aware of the commencement or threat, in writing, of any Action
against such Party or any of its Affiliates (or, with respect to the Company,
any Seller), or any of their respective properties or assets, or, to the
Knowledge of such Party, any officer, director, partner, member or manager, in
his, her or its capacity as such, of such Party or of its Affiliates (or, with
respect to the Company, any Seller) with respect to the consummation of the
transactions contemplated by this Agreement. No such notice shall constitute an
acknowledgement or admission by the Party providing the notice regarding whether
or not any of the conditions to the Closing have been satisfied or in
determining whether or not any of the representations, warranties or covenants
contained in this Agreement have been breached.

 

6.9 Efforts.

 

(a) Subject to the terms and conditions of this Agreement, each Party shall use
its commercially reasonable efforts, and shall cooperate fully with the other
Parties, to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws and
regulations to consummate the transactions contemplated by this Agreement
(including the receipt of all applicable Consents of Governmental Authorities),
and to comply as promptly as practicable with all requirements of Governmental
Authorities applicable to the transactions contemplated by this Agreement.

 



 39 

 

 

(b) In furtherance and not in limitation of Section 6.9(a), to the extent
required under any Laws that are designed to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade
(“Antitrust Laws”), each Party hereto agrees to make any required filing or
application under Antitrust Laws, as applicable, at such Party’s sole cost and
expense, with respect to the transactions contemplated hereby as promptly as
practicable, to supply as promptly as reasonably practicable any additional
information and documentary material that may be requested pursuant to Antitrust
Laws and to take all other actions necessary, proper or advisable to cause the
expiration or termination of the applicable waiting periods under Antitrust Laws
as soon as practicable, including by requesting early termination of the waiting
period provided for under the Antitrust Laws. Each Party shall, in connection
with its efforts to obtain all requisite approvals and authorizations for the
transactions contemplated by this Agreement under any Antitrust Law, use its
commercially reasonable efforts to: (i) cooperate in all respects with each
other Party or its Affiliates in connection with any filing or submission and in
connection with any investigation or other inquiry, including any proceeding
initiated by a private Person; (ii) keep the other Parties reasonably informed
of any communication received by such Party or its Representatives from, or
given by such Party or its Representatives to, any Governmental Authority and of
any communication received or given in connection with any proceeding by a
private Person, in each case regarding any of the transactions contemplated by
this Agreement; (iii) permit a Representative of the other Parties and their
respective outside counsel to review any communication given by it to, and
consult with each other in advance of any meeting or conference with, any
Governmental Authority or, in connection with any proceeding by a private
Person, with any other Person, and to the extent permitted by such Governmental
Authority or other Person, give a Representative or Representatives of the other
Parties the opportunity to attend and participate in such meetings and
conferences; (iv) in the event a Party’s Representative is prohibited from
participating in or attending any meetings or conferences, the other Parties
shall keep such Party promptly and reasonably apprised with respect thereto; and
(v) use commercially reasonable efforts to cooperate in the filing of any
memoranda, white papers, filings, correspondence or other written communications
explaining or defending the transactions contemplated hereby, articulating any
regulatory or competitive argument, and/or responding to requests or objections
made by any Governmental Authority.

 

(c) As soon as reasonably practicable following the date of this Agreement, the
Parties shall cooperate in all respects with each other and use (and shall cause
their respective Affiliates to use) their respective commercially reasonable
efforts to prepare and file with Governmental Authorities requests for approval
of the transactions contemplated by this Agreement and shall use all
commercially reasonable efforts to have such Governmental Authorities approve
the transactions contemplated by this Agreement. Each Party shall give prompt
written notice to the other Parties if such Party or its Representatives (or
with respect to the Company, any Seller) receives any notice from such
Governmental Authorities in connection with the transactions contemplated by
this Agreement, and shall promptly furnish the other Parties with a copy of such
Governmental Authority notice. If any Governmental Authority requires that a
hearing or meeting be held in connection with its approval of the transactions
contemplated hereby, whether prior to the Closing or after the Closing, each
Party shall arrange for Representatives of such Party to be present for such
hearing or meeting. If any objections are asserted with respect to the
transactions contemplated by this Agreement under any applicable Law or if any
Action is instituted (or threatened to be instituted) by any applicable
Governmental Authority or any private Person challenging any of the transactions
contemplated by this Agreement or any Ancillary Document as violative of any
applicable Law or which would otherwise prevent, materially impede or materially
delay the consummation of the transactions contemplated hereby or thereby, the
Parties shall use their commercially reasonable efforts to resolve any such
objections or suits so as to timely permit consummation of the transactions
contemplated by this Agreement and the Ancillary Documents, including in order
to resolve such objections or Actions which, in any case if not resolved, would
reasonably be expected to prevent, materially impede or materially delay the
consummation of the transactions contemplated hereby or thereby. In the event
any Action is instituted (or threatened to be instituted) by a Governmental
Authority or private party challenging the transactions contemplated by this
Agreement, or any Ancillary Document, the Parties shall, and shall cause their
respective Representatives to, cooperate in all respects with each other and use
their respective commercially reasonable efforts to contest and resist any such
Action and to have vacated, lifted, reversed or overturned any Order, whether
temporary, preliminary or permanent, that is in effect and that prohibits,
prevents or restricts consummation of the transactions contemplated by this
Agreement and the Ancillary Documents.

 



 40 

 

 

(d) Prior to the Closing, each Party shall use its commercially reasonable
efforts to obtain any Consents of Governmental Authorities or other third
Persons as may be necessary for the consummation by such Party or its Affiliates
of the transactions contemplated by this Agreement or required as a result of
the execution or performance of, or consummation of the transactions
contemplated by, this Agreement by such Party or its Affiliates, and the other
Parties shall provide reasonable cooperation in connection with such efforts.

 

(e) Notwithstanding anything herein to the contrary, no Party shall be required
to agree to any term, condition or modification with respect to obtaining any
Consents in connection with the transactions contemplated by this Agreement that
would result in, or would be reasonably likely to result in: (i) a Material
Adverse Effect to such Party or its Affiliates, or (ii) such Party having to
cease, sell or otherwise dispose of any material assets or businesses (including
the requirement that any such assets or business be held separate).

 

6.10 Further Assurances. The Parties hereto shall further cooperate with each
other and use their respective commercially reasonable efforts to take or cause
to be taken all actions, and do or cause to be done all things, necessary,
proper or advisable on their part under this Agreement and applicable Laws to
consummate the transactions contemplated by this Agreement as soon as reasonably
practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports and other filings.

 

6.11 The Proxy.

 

(a) As promptly as practicable after the date hereof, and in consultation with
the Company, the Purchaser shall prepare and file with the SEC a proxy statement
(as amended or supplemented from time to time, the “Proxy Statement”) calling a
special meeting of the Purchaser’s shareholders (the “Shareholder Meeting”) in
accordance with the Purchaser Charter seeking the approval of the Purchaser’s
shareholders for the transactions contemplated by this Agreement and offering to
redeem from its Public Shareholders their Purchaser Common Shares in conjunction
with a shareholder vote on the transactions contemplated by this Agreement (the
“Redemption”), and each of the Purchaser and the Company shall use its
commercially reasonable efforts to obtain and furnish the information required
by the Exchange Act to be included in the Proxy Statement all in accordance with
and as required by the Purchaser’s Organizational Documents, the IPO Prospectus,
applicable Law and any applicable rules and regulations of the SEC and Nasdaq.
In the Proxy Statement, the Purchaser shall seek (i) adoption and approval of
this Agreement and the transactions contemplated hereby or referred to herein by
the holders of Purchaser Common Shares in accordance with the Purchaser’s
Organizational Documents, the DGCL, and the rules and regulations of the SEC and
Nasdaq, (ii) if required to be approved by the Purchaser’s shareholders,
adoption and approval of an Amended and Restated Certificate of Incorporation of
the Purchaser in form and substance reasonably acceptable to the Purchaser and
the Company (the “Amended Charter”), which Amended Charter will, among other
things, change the name of the Purchaser effective as of the Closing to “TMSR
Holding Company Limited”, (iii) adoption and approval of the new omnibus equity
incentive plan, in form and substance reasonably acceptable to the Purchaser and
the Company (the “Incentive Plan”), that provides for the grant of awards to
employees and other certain Representatives of the Purchaser and its
Subsidiaries in the form of options, restricted shares, restricted share units
or other equity-based awards based on Purchaser Common Shares with a total pool
of awards of Purchaser Common Shares equal to ten percent (10%) of the aggregate
number of Purchaser Common Shares issued and outstanding immediately after the
Closing, (iv) to appoint, and designate the classes of, the members of the board
of directors of the Purchaser, and appoint the members of any committees
thereof, in each case in accordance with Section 6.16 hereof, (v) to obtain any
and all other approvals necessary or advisable to effect the consummation of the
transactions contemplated by this Agreement and the Ancillary Documents (the
approvals described in the foregoing clauses (i) through (v), collectively, the
“Shareholder Approval Matters”), and (vi) the adjournment of the Shareholder
Meeting, if necessary or appropriate in the reasonable determination of the
Purchaser. In connection with the Proxy Statement, the Purchaser will also file
with the SEC financial and other information about the transactions contemplated
by this Agreement in accordance with applicable proxy solicitation rules set
forth in the Purchaser’s Organizational Documents, the DGCL and the rules and
regulations of the SEC and Nasdaq (such Proxy Statement and the documents
included or referred to therein pursuant to which the Redemption will be made,
together with any additional soliciting materials, supplements, amendments
and/or exhibits thereto, the “Proxy Documents”).

 



 41 

 

 

(b) Except with respect to the information provided by or on behalf of the
Target Companies or the Sellers for inclusion in the Proxy Statement and other
Proxy Documents, the Purchaser shall ensure that, when filed, the Proxy
Statement and other Proxy Documents will comply in all material respects with
the requirements of the Exchange Act and the rules and regulations thereunder.
The Purchaser shall cause the Proxy Documents to be disseminated as promptly as
practicable after receiving clearance from the SEC to the Purchaser’s equity
holders as and to the extent such dissemination is required by U.S. federal
securities laws and the rules and regulations of the SEC and Nasdaq promulgated
thereunder or otherwise (the “Federal Securities Laws”). The Company and the
Sellers shall promptly provide to the Purchaser such information concerning the
Sellers, the Target Companies and their respective businesses, operations,
condition (financial or otherwise), assets, Liabilities, properties, officers,
directors and employees as is either required by Federal Securities Laws or
reasonably requested by the Purchaser for inclusion in the Proxy Documents.
Subject to compliance by the Company and the Sellers with the immediately
preceding sentence with respect to the information provided or to be provided by
or on behalf of them for inclusion in the Proxy Documents, the Purchaser shall
cause the Proxy Documents to comply in all material respects with the Federal
Securities Laws. The Purchaser shall provide copies of the proposed forms of the
Proxy Documents (including, in each case, any amendments or supplements thereto)
to the Company such that the Company and its Representatives are afforded a
reasonable amount of time prior to the dissemination or filing thereof to review
such material and comment thereon prior to such dissemination or filing, and the
Purchaser shall reasonably consider in good faith any comments of the Company
and its Representatives. The Purchaser and the Company and their respective
Representatives shall respond promptly to any comments of the SEC or its staff
with respect to the Redemption or the Proxy Documents and promptly correct any
information provided by it for use in the Proxy Documents if and to the extent
that such information shall have become false or misleading in any material
respect or as otherwise required by the Federal Securities Laws. The Purchaser
shall amend or supplement the Proxy Documents and cause the Proxy Documents, as
so amended or supplemented, to be filed with the SEC and to be disseminated to
the holders of Purchaser Common Shares, in each case as and to the extent
required by the Federal Securities Laws and subject to the terms and conditions
of this Agreement and the Purchaser Organizational Documents. The Purchaser
shall provide the Company and its Representatives with copies of any written
comments, and shall inform them of any material oral comments, that the
Purchaser or any of its Representatives receive from the SEC or its staff with
respect to the Redemption or the Proxy Documents promptly after the receipt of
such comments and shall give the Company a reasonable opportunity under the
circumstances to review and comment on any proposed written or material oral
responses to such comments. The Company and the Sellers shall, and shall cause
each of the Target Companies to, make their respective directors, officers and
employees, upon reasonable advance notice, available to the Purchaser and its
Representatives in connection with the drafting of the public filings with
respect to the transactions contemplated by this Agreement, including the Proxy
Documents, and responding in a timely manner to comments from the SEC. As
promptly as reasonably practicable after the Proxy Statement has “cleared”
comments from the SEC, the Purchaser shall cause the definitive Proxy Statement
to be filed with the SEC and disseminated to the holders of Purchaser Common
Shares, and shall duly call, give notice of, convene and hold the Shareholder
Meeting.

 



 42 

 

 

(c) If at any time prior to the Closing, any information relating to the
Purchaser, on the one hand, or any of the Target Companies or Sellers, on the
other hand, or any of their respective Affiliates, businesses, operations,
condition (financial or otherwise), assets, Liabilities, properties, officers,
directors or employees, should be discovered by the Purchaser, on the one hand,
or any of the Target Companies or Sellers, on the other hand, that should be set
forth in an amendment or supplement to the Proxy Documents, so that such
documents would not include any misstatement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Party which
discovers such information shall promptly notify each other Party and shall
cooperate with the other Parties to ensure that an appropriate amendment or
supplement describing such information shall be promptly filed with the SEC and,
to the extent required by law, disseminated to the Purchaser’s shareholders.

 

6.12 Public Announcements.

 

(a) The Parties agree that no public release, filing or announcement concerning
this Agreement or the Ancillary Documents or the transactions contemplated
hereby or thereby shall be issued by any Party or any of their Affiliates
without the prior written consent of the Purchaser, the Company and the
Purchaser Representative and the Seller Representative (which consent shall not
be unreasonably withheld, conditioned or delayed), except as such release or
announcement may be required by applicable Law or the rules or regulations of
any securities exchange, in which case the applicable Party shall use
commercially reasonable efforts to allow the other Parties reasonable time to
comment on, and arrange for any required filing with respect to, such release or
announcement in advance of such issuance.

 

(b) The Parties shall mutually agree upon and, as promptly as practicable after
the execution of this Agreement (but in any event within four (4) Business Days
thereafter), issue a press release announcing the execution of this Agreement
(the “Signing Press Release”). Promptly after the issuance of the Signing Press
Release (but in any event within four (4) Business Days after the execution of
this Agreement), the Purchaser shall file a Current Report on Form 8-K (the
“Signing Filing”) with the Signing Press Release and a description of this
Agreement as required by Federal Securities Laws, which the Company shall
review, comment upon and approve (which approval shall not be unreasonably
withheld, conditioned or delayed) prior to filing. The Parties shall mutually
agree upon and, as promptly as practicable after the Closing (but in any event
within four (4) Business Days thereafter), issue a press release announcing the
consummation of the transactions contemplated by this Agreement (the “Closing
Press Release”). Promptly after the issuance of the Closing Press Release (but
in any event within four (4) Business Days after the Closing), the Purchaser
shall prepare and file a Current Report on Form 8-K (the “Closing Filing”) with
the Closing Press Release and a description of the Closing as required by
Federal Securities Laws which the Seller Representative and the Purchaser
Representative shall review, comment upon and approve (which approval shall not
be unreasonably withheld, conditioned or delayed) prior to filing. In connection
with the preparation of the Signing Press Release, the Signing Filing, the
Closing Filing, the Closing Press Release, or any other report, statement,
filing notice or application made by or on behalf of a Party to any Governmental
Authority or other third party in connection with the transactions contemplated
hereby, each Party shall, upon request by any other Party, furnish the Parties
with all information concerning themselves, their respective directors, officers
and equity holders, and such other matters as may be reasonably necessary or
advisable in connection with the transactions contemplated hereby, or any other
report, statement, filing, notice or application made by or on behalf of a Party
to any third party or any Governmental Authority in connection with the
transactions contemplated hereby.

 



 43 

 

 

6.13 Confidential Information.

 

(a) The Company and the Sellers hereby agree that during the Interim Period and,
in the event that this Agreement is terminated in accordance with Article IX,
for a period of two (2) years after such termination, they shall, and shall
cause their respective Representatives to: (i) treat and hold in strict
confidence any Purchaser Confidential Information, and will not use for any
purpose (except in connection with the consummation of the transactions
contemplated by this Agreement or the Ancillary Documents, performing their
obligations hereunder or thereunder, enforcing their rights hereunder or
thereunder, or in furtherance of their authorized duties on behalf of the
Purchaser or its Subsidiaries), nor directly or indirectly disclose, distribute,
publish, disseminate or otherwise make available to any third party any of the
Purchaser Confidential Information without the Purchaser’s prior written
consent; and (ii) in the event that the Company, any Seller or any of the
respective Representatives, during the Interim Period or, in the event that this
Agreement is terminated in accordance with Article IX, for a period of two (2)
years after such termination, becomes legally compelled to disclose any
Purchaser Confidential Information, (A) provide the Purchaser with prompt
written notice of such requirement so that the Purchaser or an Affiliate thereof
may seek a protective Order or other remedy or waive compliance with this
Section 6.13(a), and (B) in the event that such protective Order or other remedy
is not obtained, or the Purchaser waives compliance with this Section 6.13(a),
furnish only that portion of such Purchaser Confidential Information which is
legally required to be provided as advised in writing by outside counsel and to
exercise its commercially reasonable efforts to obtain assurances that
confidential treatment will be accorded such Purchaser Confidential Information.
In the event that this Agreement is terminated and the transactions contemplated
hereby are not consummated, the Company and the Sellers shall, and shall cause
their respective Representatives to, promptly deliver to the Purchaser any and
all copies (in whatever form or medium) of Purchaser Confidential Information
and destroy all notes, memoranda, summaries, analyses, compilations and other
writings related thereto or based thereon.

 

(b) The Purchaser hereby agrees that during the Interim Period and, in the event
this Agreement is terminated in accordance with Article IX, for a period of two
(2) years after such termination, it shall, and shall cause its Representatives
to: (i) treat and hold in strict confidence any Company Confidential
Information, and will not use for any purpose (except in connection with the
consummation of the transactions contemplated by this Agreement or the Ancillary
Documents, performing its obligations hereunder or thereunder or enforcing its
rights hereunder or thereunder), nor directly or indirectly disclose,
distribute, publish, disseminate or otherwise make available to any third party
any of the Company Confidential Information without the Company’s prior written
consent; and (ii) in the event that the Purchaser or any of its Representatives,
during the Interim Period or, in the event that this Agreement is terminated in
accordance with Article IX, for a period of two (2) years after such
termination, becomes legally compelled to disclose any Company Confidential
Information, (A) provide the Company with prompt written notice of such
requirement so that the Company, a Seller or an Affiliate of any of them may
seek a protective Order or other remedy or waive compliance with this Section
6.13(a), and (B) in the event that such protective Order or other remedy is not
obtained, or the Company waives compliance with this Section 6.13(a), furnish
only that portion of such Company Confidential Information which is legally
required to be provided as advised in writing by outside counsel and to exercise
its commercially reasonable efforts to obtain assurances that confidential
treatment will be accorded such Company Confidential Information. In the event
that this Agreement is terminated and the transactions contemplated hereby are
not consummated, the Purchaser shall, and shall cause its Representatives to,
promptly deliver to the Company any and all copies (in whatever form or medium)
of Company Confidential Information and destroy all notes, memoranda, summaries,
analyses, compilations and other writings related thereto or based thereon.
Notwithstanding the foregoing, the Purchaser and its Representatives shall be
permitted to disclose any and all Company Confidential Information to the extent
required by the Federal Securities Laws.

 



 44 

 

 

6.14 Litigation Support. Following the Closing, in the event that and for so
long as any Party is actively contesting or defending against any third party or
Governmental Authority Action in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction that existing on or prior to the
Closing Date involving the Purchaser or any Target Company, each of the other
Parties will (i) reasonably cooperate with the contesting or defending party and
its counsel in the contest or defense, (ii) make available its personnel at
reasonable times and upon reasonable notice and (iii) provide (A) such testimony
and (B) access to its non-privileged books and records as may be reasonably
requested in connection with the contest or defense, at the sole cost and
expense of the contesting or defending party (unless such contesting or
defending party is entitled to indemnification therefor under Article VII in
which case, the costs and expense will be borne by the parties as set forth in
Article VII).

 

6.15 Documents and Information. After the Closing Date, the Purchaser shall, and
shall cause its Subsidiaries (including the Target Companies) to, until the
seventh (7th) anniversary of the Closing Date, retain all books, records and
other documents pertaining to the business of the Company and its Subsidiaries
in existence on the Closing Date and make the same available for inspection and
copying by the Purchaser Representative during normal business hours of the
Company and its Subsidiaries, as applicable, upon reasonable request and upon
reasonable notice. No such books, records or documents shall be destroyed after
the seventh (7th) anniversary of the Closing Date by the Purchaser or its
Subsidiaries (including any Target Company) without first advising the Purchaser
Representative in writing and giving the Purchaser Representative a reasonable
opportunity to obtain possession thereof.

 

6.16 Post-Closing Board of Directors and Executive Officers.

 

(a) The Parties shall take all necessary action, including causing the directors
of the Purchaser to resign, so that effective as of the Closing, the Purchaser’s
board of directors (the “Post-Closing Purchaser Board”) will consist of seven
(7) individuals. Immediately after the Closing, the Parties shall take all
necessary action to designate and appoint to the Post-Closing Purchaser Board
the seven (7) persons that are designated by the Company prior to the Closing,
at least four (4) of whom shall qualify as independent directors under Nasdaq
rules. The Parties also agree to cause the board of directors of the Company
following the Closing to be identical to that of the Post-Closing Purchaser
Board.

 

(b) The Parties shall take all action necessary, including causing the executive
officers of the Purchaser to resign, so that the individuals serving as
executive officers of the Purchaser immediately after the Closing will be the
same individuals (in the same offices) as those of the Company immediately prior
to the Closing.

 

6.17 Use of Trust Account Proceeds After the Closing. The Parties agree that
after the Closing, the funds in the Trust Account, after taking into account
payments for the Redemption, shall first be used (i) to pay the Purchaser’s
accrued Expenses, (ii) to pay the Purchaser’s deferred Expenses (including any
legal fees) of the IPO and (iii) to pay for any outstanding obligations owed by
the Purchaser to the Sponsor. Such amounts, as well as any amounts to be paid by
delivery of the Purchaser’s securities, will be paid at the Closing. Any
remaining cash will be used for general corporate purposes.

 

6.18 Purchaser Policies. During the Interim Period, the Purchaser will consult
with the Company, and the Purchaser and the Company will adopt, effective as of
the Closing, corporate and operational policies for the Purchaser, the Company
and their respective Subsidiaries, including the Target Companies, appropriate
for a company publicly traded in the United States with active business and
operations in the industries and regions in which the Target Companies operate
and contemplate operating as of the Closing.

 



 45 

 

 

Article VII
SURVIVAL AND INDEMNIFICATION

 

7.1 Survival.

 

(a) All representations and warranties of the Company and the Sellers contained
in this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing through and until and including the
Expiration Date; provided, however, that (i) the representations and warranties
contained in Sections 4.14 (Taxes and Returns), 4.19 (Benefit Plans), 4.20
(Environmental Matters), 4.31 (Information Supplied) and 5.10 (Information
Supplied) shall survive until sixty (60) days after the expiration of the
applicable statute of limitations, and (ii) the representations and warranties
contained in Sections 4.1 (Organization and Standing), 4.2 (Authorization;
Binding Agreement), 4.3 (Capitalization), 4.4 (Subsidiaries), 4.29 (Finders and
Brokers), 4.30 (Independent Investigation), 5.1 (Organization and Standing), 5.2
(Authorization; Binding Agreement), 5.3 (Ownership), 5.8 (Finders and Brokers)
and 5.9 (Independent Investigation) will survive indefinitely (such
representations and warranties referenced in clauses (i) and (ii), collectively,
the “Company Special Representations”). Additionally, Fraud Claims against the
Company or any Seller shall survive indefinitely. If written notice of a claim
for breach of any representation or warranty has been given before the
applicable date when such representation or warranty no longer survives in
accordance with this Section 7.1(a), then the relevant representations and
warranties shall survive as to such claim, until the claim has been finally
resolved. All covenants, obligations and agreements of the Company and the
Sellers contained in this Agreement (including all schedules and exhibits hereto
and all certificates, documents, instruments and undertakings furnished by the
Company, any Seller or the Seller Representative pursuant to this Agreement),
including any indemnification obligations, shall survive the Closing and
continue until fully performed in accordance with their terms. For the avoidance
of doubt, a claim for indemnification under any subsection of Section 7.2(a)
other than clauses (i) or (ii) thereof may be made at any time.

 

(b) All representations and warranties of the Purchaser contained in this
Agreement (including all schedules and exhibits hereto and all certificates,
documents, instruments and undertakings furnished pursuant to this Agreement)
shall survive the Closing through and until and including the Expiration Date;
provided, however, that the representations and warranties contained in Sections
3.1 (Organization and Standing), 3.2 (Authorization; Binding Agreement), 3.5(a)
(Capitalization), 3.16 (Finders and Brokers) and 3.20 (Independent
Investigation) will survive indefinitely (such representations and warranties
collectively, the “Purchaser Special Representations”). Additionally, Fraud
Claims against the Purchaser shall survive indefinitely. If written notice of a
claim for breach of any representation or warranty has been given before the
applicable date when such representation or warranty no longer survives in
accordance with this Section 7.1(b), then the relevant representations and
warranties shall survive as to such claim, until the claim has been finally
resolved. All covenants, obligations and agreements of the Purchaser contained
in this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished by the Purchaser
pursuant to this Agreement), including any indemnification obligations, shall
survive the Closing and continue until fully performed in accordance with their
terms.

 



 46 

 

 

7.2 Indemnification Obligations.

 

(a) Subject to the terms and conditions of this Article VII, from and after the
Closing, the Sellers and their respective successors and assigns (each, with
respect to any claim made under this Section 7.2(a), a “Seller Indemnitor”) will
jointly and severally indemnify, defend and hold harmless the Purchaser, the
Purchaser Representative and their respective Affiliates and their respective
officers, directors, managers, employees, successors and permitted assigns
(each, with respect to any claim made under this Section 7.2(a), a “Purchaser
Indemnitee”) from and against any and all losses, Actions, Orders, Liabilities,
damages (including consequential damages), diminution in value, Taxes, interest,
penalties, Liens, amounts paid in settlement, costs and expenses (including
reasonable expenses of investigation and court costs and reasonable attorneys’
fees and expenses), (any of the foregoing, a “Loss”) paid, suffered or incurred
by, or imposed upon, any Purchaser Indemnitee to the extent arising in whole or
in part out of or resulting directly or indirectly from (whether or not
involving a Third Party Claim): (i) the breach of any representation or warranty
made by the Company or any Seller set forth in this Agreement or in any
certificate delivered by the Company, any Seller or the Seller Representative
pursuant to this Agreement; (ii) the breach of any covenant or agreement on the
part of any Seller, the Company or, after the Closing, the Purchaser, set forth
in this Agreement or in any certificate delivered by the Company, any Seller,
the Seller Representative or the Purchaser pursuant to this Agreement; (iii) any
and all Liabilities for Taxes (A) in connection with or arising out of the
Target Companies’ activities or business on or before the Closing Date or (B)
owing by any Person (other than a Target Company) for which a Target Company is
liable where the Liability of the Target Company for such Taxes is attributable
to an event or transaction occurring on or before the Closing Date; (iv) any
Action by Person(s) who were holders of equity securities of a Target Company,
including options, warrants, convertible debt or other convertible securities or
other rights to acquire equity securities of a Target Company, prior to the
Closing arising out of the sale, purchase, termination, cancellation,
expiration, redemption or conversion of any such securities; or (v) any
Indebtedness and/or Transaction Expenses of the Target Companies as of the
Reference Time which were not shown on the final Closing Statement as finally
determined pursuant to Section 1.5.

 

(b) Subject to the terms and conditions of this Article VII, from and after the
Closing, the Purchaser and its successors and assigns (each, with respect to any
claim made under this Section 7.2(b), a “Purchaser Indemnitor” and, each of the
Seller Indemnitors and the Purchaser Indemnitors, an “Indemnitor”) will
indemnify, defend and hold harmless the Sellers and their respective Affiliates
and their respective officers, directors, managers, employees, successors and
permitted assigns (each, with respect to any claim made under this
Section7.2(b), a “Seller Indemnitee” and, each of the Purchaser Indemnitees and
the Seller Indemnitees, an “Indemnitee”) from and against any and all Losses
paid, suffered or incurred by, or imposed upon, any Seller Indemnitee to the
extent arising in whole or in part out of or resulting directly or indirectly
from (whether or not involving a Third Party Claim): (i) the breach of any
representation or warranty made by the Purchaser set forth in this Agreement or
in any certificate delivered by the Purchaser pursuant to this Agreement; or
(ii) the breach of any covenant or agreement on the part of the Purchaser to be
performed at or prior to the Closing set forth in this Agreement or in any
certificate delivered by the Purchaser pursuant to this Agreement.

 

7.3 Limitations and General Indemnification Provisions.

 

(a) Except as otherwise expressly provided in this Article VII, the Purchaser
Indemnitees will not be entitled to receive any indemnification payments under
clause (i) of Section 7.2(a) unless and until the aggregate amount of Losses
incurred by the Purchaser Indemnitees for which they are otherwise entitled to
indemnification under this Article VII exceeds Four Hundred and Fifty Thousand
U.S. Dollars ($450,000) (the “Deductible”), in which case the Seller Indemnitors
shall be obligated to the Purchaser Indemnitees for the amount of all Losses of
the Purchaser Indemnitees from the first dollar of Losses of the Purchaser
Indemnitees required to reach the Deductible; provided, however, that the
Deductible shall not apply to (i) indemnification claims for breaches of any
Company Special Representation or (ii) Fraud Claims. Except as otherwise
expressly provided in this Article VII, the Seller Indemnitees will not be
entitled to receive any indemnification payments under clause (i) of Section
7.2(b) unless and until the aggregate amount of Losses incurred by the Seller
Indemnitees for which they are otherwise entitled to indemnification under this
Article VII exceeds an amount equal to the Deductible, in which case the
Purchaser Indemnitors shall be obligated to the Seller Indemnitees for the
amount of all Losses of the Seller Indemnitees from the first dollar of Losses
of the Seller Indemnitees required to reach the Deductible; provided, however,
that the Deductible shall not apply to (i) indemnification claims for breaches
of any Purchaser Special Representation or (ii) Fraud Claims.

 



 47 

 

 

(b) The maximum aggregate amount of indemnification payments to which the Seller
Indemnitors will be obligated to pay in the aggregate (i) under clause (i) of
Section 7.2(a) (other than claims for breach of any Company Special
Representation or any Fraud Claims) shall not exceed an amount equal to fifteen
percent (15%) of the Company Equity Valuation or (ii) under Section 7.2(a) as a
whole (other than Fraud Claims) shall not exceed an amount equal to the Company
Equity Valuation. The maximum aggregate amount of indemnification payments to
which the Purchaser Indemnitors will be obligated to pay in the aggregate (i)
under clause (i) of Section 7.2(b) (other than claims for breach of any
Purchaser Special Representation or any Fraud Claims) shall not exceed an amount
equal to fifteen percent (15%) of the Company Equity Valuation or (ii) under
Section 7.2(b) as a whole (other than Fraud Claims) shall not exceed an amount
equal to the Company Equity Valuation.

 

(c) For purposes of determining the amount of Losses with respect to any
indemnification claim (but not for purposes of determining whether there has
been a breach giving rise to the indemnification claim), all of the
representations, warranties and covenants set forth in this Agreement (including
the disclosure schedules hereto) or any Ancillary Document that are qualified by
materiality, Material Adverse Effect or words of similar import or effect will
be deemed to have been made without any such qualification.

 

(d) No investigation or knowledge by an Indemnitee or the Purchaser
Representative or Seller Representative, as applicable, or their respective
Representatives of a breach of a representation, warranty, covenant or agreement
of an Indemnitor shall affect the representations, warranties, covenants and
agreements of the Indemnitor or the recourse available to the Indemnitees under
any provision of this Agreement, including this Article VII, with respect
thereto.

 

(e) The amount of any Losses suffered or incurred by any Indemnitee shall be
reduced by the amount of any insurance proceeds paid to the Indemnitee or any
Affiliate thereof as a reimbursement with respect to such Losses (and no right
of subrogation shall accrue to any insurer hereunder, except to the extent that
such waiver of subrogation would prejudice any applicable insurance coverage),
net of the costs of collection and the increases in insurance premiums resulting
from such Loss or insurance payment.

 

(f) Notwithstanding anything to the contrary contained herein, no Seller will
have any indemnification obligations under Section 7.2 for any Loss to the
extent that the amount of such Loss is included in the calculation of Net
Working Capital, Closing Net Indebtedness or Transaction Expenses and resulted
in a change to the Adjustment Amount determined in accordance with Section 1.5.

 

7.4 Indemnification Procedures.

 

(a) The Purchaser Representative shall have the sole right to act on behalf of
the Purchaser Indemnitors and the Purchaser Indemnitees with respect to any
indemnification claims made pursuant to this Article VII, including bringing,
defending and settling any indemnification claims hereunder and receiving any
notices on behalf of the Purchaser Indemnitors or the Purchaser Indemnitees. The
Seller Representative shall have the sole right to act on behalf of the Seller
Indemnitors and the Seller Indemnitees with respect to any indemnification
claims made pursuant to this Article VII, including bringing, defending and
settling any indemnification claims hereunder and receiving any notices on
behalf of the Seller Indemnitors or the Seller Indemnitees.

 



 48 

 

 

(b) In order to make a claim for indemnification hereunder, the Purchaser
Representative on behalf of a Purchaser Indemnitee or the Seller Representative
on behalf of a Seller Indemnitee, as applicable, must provide written notice (a
“Claim Notice”) of such claim (the Purchaser Representative or the Seller
Representative on behalf of the applicable Indemnitee, the “Indemnitee
Representative”) to the Seller Representative on behalf of the Seller
Indemnitors (and, prior to the Expiration Date, the Escrow Agent) or the
Purchaser Representative on behalf of the Purchaser Indemnitors, as applicable
(the Purchaser Representative or the Seller Representative on behalf of the
applicable Indemnitor, the “Indemnitor Representative”), which Claim Notice
shall include (i) a reasonable description of the facts and circumstances which
relate to the subject matter of such indemnification claim to the extent then
known and (ii) the amount of Losses suffered by the Indemnitee in connection
with the claim to the extent known or reasonably estimable (provided, that the
Indemnitee Representative may thereafter in good faith adjust the amount of
Losses with respect to the claim by providing a revised Claim Notice to the
Indemnitor Representative (and, with respect to any Claim Notice to the Seller
Representative, so long as any Escrow Property remains in the Escrow Account,
the Escrow Agent); provided, that the copy of any Claim Notice provided to the
Escrow Agent shall be redacted for any confidential or proprietary information
of the Indemnitor or the Indemnitee described in clause (i).

 

(c) In the case of any claim for indemnification under this Article VII arising
from a claim of a third party (including any Governmental Authority) (a “Third
Party Claim”), the Indemnitee Representative must give a Claim Notice with
respect to such Third Party Claim to the Indemnitor Representative promptly (but
in no event later than thirty (30) days) after the Indemnitee’s receipt of
notice of such Third Party Claim; provided, that the failure to give such notice
will not relieve the Indemnitor of its indemnification obligations except to the
extent that the defense of such Third Party Claim is materially and irrevocably
prejudiced by the failure to give such notice. The Indemnitor Representative
will have the right to defend and to direct the defense against any such Third
Party Claim in its name and at its expense, and with counsel selected by the
Indemnitor Representative unless (i) the Indemnitor Representative fails to
acknowledge fully to the Indemnitee Representative the obligations of the
Indemnitor to the Indemnitee within twenty (20) days after receiving notice of
such Third Party Claim or contests, in whole or in part, its indemnification
obligations therefor or (ii) at any time while such Third Party Claim is
pending, (A) there is a conflict of interest between the Indemnitor
Representative on behalf of the Indemnitor and the Indemnitee Representative on
behalf of the Indemnitee in the conduct of such defense, (B) the applicable
third party alleges a Fraud Claim, (C) such claim is criminal in nature, could
reasonably be expected to lead to criminal proceedings, or seeks an injunction
or other equitable relief against the Indemnitee or (D) the amount of the Third
Party Claim exceeds or is reasonably expected to exceed the limit set forth in
subclause (i) of Section 7.3(b). If the Indemnitor Representative on behalf of
the Indemnitor elects, and is entitled, to compromise or defend such Third Party
Claim, it will within twenty (20) days (or sooner, if the nature of the Third
Party Claim so requires) notify the Indemnitee Representative of its intent to
do so, and the Indemnitee Representative and the Indemnitee will, at the request
and expense of the Indemnitor Representative on behalf of the Indemnitor,
cooperate in the defense of such Third Party Claim. If the Indemnitor
Representative on behalf of the Indemnitor elects not to, or is not entitled
under this Section 7.4 to, compromise or defend such Third Party Claim, fails to
notify the Indemnitee Representative of its election as herein provided or
refuses to acknowledge or contests its obligation to indemnify under this
Agreement, the Indemnitee Representative on behalf of the Indemnitee may pay,
compromise or defend such Third Party Claim. Notwithstanding anything to the
contrary contained herein, the Indemnitor will have no indemnification
obligations with respect to any such Third Party Claim which is settled by the
Indemnitee or the Indemnitee Representative without the prior written consent of
the Indemnitor Representative on behalf of the Indemnitor (which consent will
not be unreasonably withheld, delayed or conditioned); provided, however, that
notwithstanding the foregoing, the Indemnitee will not be required to refrain
from paying any Third Party Claim which has matured by a final, non-appealable
Order, nor will it be required to refrain from paying any Third Party Claim
where the delay in paying such claim would result in the foreclosure of a Lien
upon any of the property or assets then held by the Indemnitee or where any
delay in payment would cause the Indemnitee material economic loss. The
Indemnitor Representative’s right on behalf of the Indemnitor to direct the
defense will include the right to compromise or enter into an agreement settling
any Third Party Claim; provided, that no such compromise or settlement will
obligate the Indemnitee to agree to any settlement that that requires the taking
or restriction of any action (including the payment of money and competition
restrictions) by the Indemnitee other than the execution of a release for such
Third Party Claim and/or agreeing to be subject to customary confidentiality
obligations in connection therewith, except with the prior written consent of
the Indemnitee Representative on behalf of the Indemnitee (such consent to be
withheld, conditioned or delayed only for a good faith reason). Notwithstanding
the Indemnitor Representative’s right on behalf of the Indemnitor to compromise
or settle in accordance with the immediately preceding sentence, the Indemnitor
Representative on behalf of the Indemnitor may not settle or compromise any
Third Party Claim over the objection of the Indemnitee Representative on behalf
of the Indemnitee; provided, however, that consent by the Indemnitee
Representative on behalf of the Indemnitee to settlement or compromise will not
be unreasonably withheld, delayed or conditioned. The Indemnitee Representative
on behalf of the Indemnitee will have the right to participate in the defense of
any Third Party Claim with counsel selected by it subject to the Indemnitor
Representative’s right on behalf of the Indemnitor to direct the defense.

 



 49 

 

 

(d) With respect to any direct indemnification claim that is not a Third Party
Claim, the Indemnitor Representative on behalf of the Indemnitor will have a
period of thirty (30) days after receipt of the Claim Notice to respond thereto.
If the Indemnitor Representative on behalf of the Indemnitor does not respond
within such thirty (30) days, the Indemnitor Representative on behalf of the
Indemnitor will be deemed to have accepted responsibility for the Losses set
forth in such Claim Notice subject to the limitations on indemnification set
forth in this Article VII and will have no further right to contest the validity
of such Claim Notice. If the Indemnitor Representative on behalf of the
Indemnitor responds within such thirty (30) days after the receipt of the Claim
Notice and rejects such claim in whole or in part, the Indemnitee Representative
on behalf of the Indemnitee will be free to pursue such remedies as may be
available under this Agreement (subject to Section 11.4), any Ancillary
Documents or applicable Law.

 

7.5 Indemnification Payment .

 

(a) Any indemnification obligation of an Indemnitor under this Article VII will
be paid within five (5) Business Days after the determination of such obligation
in accordance with Section 7.4.

 

(b) Any indemnification claims against the Seller Indemnitors shall first be
applied against the Escrow Shares and then against any other Escrow Property
before any Seller Indemnitor shall be required to make any out-of-pocket payment
for indemnification. Any Escrow Shares or other Purchaser Common Shares received
by the Purchaser as an indemnification payment shall be promptly cancelled by
the Purchaser.

 

(c) Any indemnification claims against the Purchaser Indemnitors shall be paid
by the Purchaser by delivery of additional Purchaser Common Shares to the
applicable Seller Indemnitees, with such Purchaser Common Shares valued at the
then current Purchaser Share Price.

 



 50 

 

 

(d) The provisions of this Article VII notwithstanding, at its sole discretion
and without limiting any other rights of any Indemnitee under this Agreement or
any Ancillary Document or at law or equity, to the extent that an Indemnitee is
entitled to indemnification hereunder, if an Indemnitor fails or refuses to
promptly indemnify the Indemnitee as provided herein then the Indemnitee may
offset the full amount to which the Indemnitee is entitled, in whole or in part,
by reducing the amount of any payment or other obligation due to the Indemnitor
pursuant to this Agreement or any Ancillary Document.

 

(e) Without limiting any of the foregoing or any other rights of the Purchaser
Indemnitees under this Agreement or any Ancillary Document or at law or equity,
in the event that a Seller Indemnitor fails or refuses to promptly indemnify a
Purchaser Indemnitee as provided herein or otherwise fails or refuses to make
any payments required under any Ancillary Document, in either case, where it is
established that such Purchaser Indemnitor is obligated to provide such
indemnification or to make such payment, the applicable Purchaser Indemnitee
shall, in its sole discretion, be entitled to claim a portion of the Purchaser
Common Shares then owned by such Seller Indemnitor up to an amount equal in
value (based on the then current Purchaser Share Price) to the amount owed by
such Seller Indemnitor. In the event that such Seller Indemnitor fails to
promptly transfer any such Purchaser Common Shares pursuant to this Section 7.5
or any Purchaser Common Shares to the Purchaser pursuant to Section 1.5(c), the
Purchaser Representative on behalf of the Purchaser shall be and hereby is
authorized as the attorney-in-fact for such Seller Indemnitor to transfer such
Purchaser Common Shares to the proper recipient thereof as required by this
Section 7.5 or Section 1.5(c) and may transfer such Purchaser Common Shares and
cancel the stock certificates for such Purchaser Common Shares on the books and
records of the Purchaser and issue new stock certificates to such transferee and
may instruct its agents and any exchanges on which Purchaser Common Shares are
listed or traded to do the same.

 

7.6 Exclusive Remedy. From and after the Closing, except with respect to Fraud
Claims against a Seller or Target Company or Purchaser, as applicable, claims
seeking injunctions or specific performance (including pursuant to Section 11.7)
or claims under the terms of the Ancillary Documents, indemnification pursuant
to this Article VII shall be the sole and exclusive remedy for the Parties with
respect to matters arising under this Agreement of any kind or nature, including
for any misrepresentation or breach of any warranty, covenant, or other
provision contained in this Agreement or in any certificate or instrument
delivered pursuant to this Agreement or otherwise relating to the subject matter
of this Agreement, including the negotiation and discussion thereof.

 

Article VIII
CLOSING CONDITIONS

 

8.1 Conditions to Each Party’s Obligations. The obligations of each Party to
consummate the transactions described herein shall be subject to the
satisfaction or written waiver (where permissible) by the Company, the Purchaser
and the Seller Representative of the following conditions:

 

(a) Required Purchaser Shareholder Approval. This Shareholder Approval Matters
that are submitted to the vote of the shareholders of the Purchaser at the
Shareholder Meeting in accordance with the Proxy Statement shall have been
approved by the requisite vote of the shareholders of the Purchaser at the
Shareholder Meeting in accordance with the Proxy Statement (the “Required
Shareholder Vote”).

 

(b) Antitrust Laws. Any waiting period (and any extension thereof) applicable to
the consummation of this Agreement under any Antitrust Laws shall have expired
or been terminated.

 



 51 

 

 

(c) Requisite Regulatory Approvals. All Consents required to be obtained from or
made with any Governmental Authority in order to consummate the transactions
contemplated by this Agreement shall have been obtained or made.

 

(d) Requisite Consents. The Consents required to be obtained from or made with
any third Person (other than a Governmental Authority) in order to consummate
the transactions contemplated by this Agreement that are set forth in Schedule
8.1(d) shall have each been obtained or made.

 

(e) No Law or Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law (whether temporary, preliminary or
permanent) or Order that is then in effect and which has the effect of making
the transactions or agreements contemplated by this Agreement illegal or which
otherwise prevents or prohibits consummation of the transactions contemplated by
this Agreement.

 

(f) No Litigation. There shall not be any pending Action brought by a
third-party non-Affiliate to enjoin or otherwise restrict the consummation of
the Closing.

 

(g) Appointment to the Board. The members of Purchaser’s board of directors
shall have been elected or appointed to Post-Closing Board of Directors as of
Closing, consistent with the requirements of Section 6.16.

 

(h) Net Tangible Assets Test. Upon the Closing and after giving effect to the
completion of the Redemption, the Purchaser shall have net tangible assets of at
least $5,000,001.

 

8.2 Conditions to Obligations of the Company and the Sellers. In addition to the
conditions specified in Section 8.1, the obligations of the Company and the
Sellers to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or written waiver (by the Company and the Seller
Representative) of the following conditions:

 

(a) Representations and Warranties. All of the representations and warranties of
the Purchaser set forth in this Agreement and in any certificate delivered by
the Purchaser pursuant hereto shall be true and correct on and as of the date of
this Agreement and on and as of the Closing Date as if made on the Closing Date,
except for (i) those representations and warranties that address matters only as
of a particular date (which representations and warranties shall have been
accurate as of such date), and (ii) any failures to be true and correct that
(without giving effect to any qualifications or limitations as to materiality or
Material Adverse Effect), individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect on, or with
respect to, the Purchaser.

 

(b) Agreements and Covenants. The Purchaser shall have performed in all material
respects all of the Purchaser’s obligations and complied in all material
respects with all of the Purchaser’s agreements and covenants under this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
with respect to the Purchaser since the date of this Agreement and be continuing
and uncured.

 



 52 

 

 

(d) Closing Deliveries.

 

(i) Officer Certificate. The Purchaser shall have delivered to the Company a
certificate, dated the Closing Date, signed by an executive officer of the
Purchaser in such capacity, certifying as to the satisfaction of the conditions
specified in Sections 8.2(a), 8.2(b) and 8.2(c).

 

(ii) Secretary Certificate. The Purchaser shall have delivered to the Company a
certificate from its secretary or other executive officer certifying as to (A)
copies of the Purchaser’s Organizational Documents as in effect as of the
Closing Date, (B) the resolutions of the Purchaser’s board of directors
authorizing and approving the execution, delivery and performance of this
Agreement and each of the Ancillary Documents to which it is a party or by which
it is bound, and the consummation of the transactions contemplated hereby and
thereby, (C) evidence that that Required Shareholder Vote shall have been
obtained and (D) the incumbency of officers of the Purchaser authorized to
execute this Agreement and any Ancillary Document to which the Purchaser is or
is required to be a party or otherwise bound.

 

(iii) Good Standing. The Purchaser shall have delivered to the Company a good
standing certificate (or similar documents applicable for such jurisdictions)
for the Purchaser certified as of a date no later than sixty (60) days prior to
the Closing Date from the proper Governmental Authority of the Purchaser’s
jurisdiction of organization and from each other jurisdiction in which the
Purchaser is qualified to do business as a foreign entity as of the Closing, in
each case to the extent that good standing certificates or similar documents are
generally available in such jurisdictions.

 

(iv) Escrow Agreement. The Company shall have received a copy of the Escrow
Agreement, duly executed by the Purchaser, the Purchaser Representative and the
Escrow Agent.

 

(v) Non-Competition Agreements. The Non-Competition and Non-Solicitation
Agreements to be entered into by each Seller in favor of and for the benefit of
the Purchaser, the Company and each of the other Covered Parties (as defined
therein) (each, a “Non-Competition Agreement”), the form of which is attached as
Exhibit A hereto, shall be duly executed and delivered by each Seller and the
Company and in full force and effect in accordance with the terms thereof as of
the Closing.

 

(vi) Lock-Up Agreements. The Lock-Up Agreements to be entered into by each
Seller, the Purchaser and the Purchaser Representative (each a “Lock-Up
Agreement”), the form of which is attached as Exhibit B hereto, shall be duly
executed and delivered by each Seller and in full force and effect in accordance
with the terms thereof as of the Closing.

 

(vii) Registration Rights Agreement. The Registration Rights Agreement to be
entered into by the Sellers, the Purchaser and the Purchaser Representative (the
“Registration Rights Agreement”), the form of which is attached as Exhibit C
hereto, shall be duly executed and delivered and in full force and effect in
accordance with the terms thereof as of the Closing.

 

8.3 Conditions to Obligations of the Purchaser. In addition to the conditions
specified in Section 8.1, the obligations of the Purchaser to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
written waiver (by the Purchaser) of the following conditions:

 

(a) Representations and Warranties. All of the representations and warranties of
the Company and the Sellers set forth in this Agreement and in any certificate
delivered by the Company or any Seller pursuant hereto shall be true and correct
on and as of the date of this Agreement and on and as of the Closing Date as if
made on the Closing Date, except for (i) those representations and warranties
that address matters only as of a particular date (which representations and
warranties shall have been accurate as of such date), and (ii) any failures to
be true and correct that (without giving effect to any qualifications or
limitations as to materiality or Material Adverse Effect), individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on, or with respect to, any Target Company.

 



 53 

 

 

(b) Agreements and Covenants. The Company and each Seller shall have performed
in all material respects all of such Party’s obligations and complied in all
material respects with all of such Party’s agreements and covenants under this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
with respect to any Target Company since the date of this Agreement and be
continuing and uncured.

 

(d) Closing Deliveries.

 

(i) Officer Certificate. The Purchaser shall have received a certificate from
the Company, dated as the Closing Date, signed by an executive officer of the
Company in such capacity, certifying as to the satisfaction of the conditions
specified in Sections 8.3(a), 8.3(b) and 8.3(c).

 

(ii) Seller Certificate. The Purchaser shall have received a certificate from
each Seller, dated as of the Closing Date, signed by such Seller, certifying as
to the satisfaction of the conditions specified in Sections 8.3(a) and 8.3(b)
with respect to such Seller.

 

(iii) Secretary Certificate. The Company shall have delivered to the Purchaser a
certificate from its secretary or other executive officer certifying as to (A)
copies of the Company’s Organizational Documents as in effect as of the Closing
Date, (B) the resolutions of the Company’s board of directors and shareholders
authorizing and approving the execution, delivery and performance of this
Agreement and each of the Ancillary Documents to which it is a party or by which
it is bound, and the consummation of the transactions contemplated hereby and
thereby, and (C) the incumbency of officers of the Company authorized to execute
this Agreement and any Ancillary Document to which the Company is or is required
to be a party or otherwise bound.

 

(iv) Good Standing. The Company shall have delivered to the Purchaser good
standing certificates (or similar documents applicable for such jurisdictions)
for each Target Company certified as of a date no later than sixty (60) days
prior to the Closing Date from the proper Governmental Authority of the Target
Company’s jurisdiction of organization and from each other jurisdiction in which
the Target Company is qualified to do business as a foreign corporation or other
entity as of the Closing, in each case to the extent that good standing
certificates or similar documents are generally available in such jurisdictions.

 

(v) Certified Company Charter. The Company shall have delivered to the Purchaser
a copy of the Company Charter, as in effect as of the Closing, certified by the
appropriate Governmental Authority of the Cayman Islands as of a date no more
than ten (10) Business Days prior to the Closing Date.

 

(vi) Employment Agreements. The Purchaser shall have received employment
agreements, in form and substance reasonably satisfactory to the Purchaser (the
“Employment Agreements”), between each of the persons set forth on Schedule
8.3(d)(vi) hereto and the applicable Target Company or the Purchaser, as noted
in Schedule 8.3(d)(vi) hereto, each such Employment Agreement duly executed by
the parties thereto.

 



 54 

 

 

(vii) Escrow Agreement. The Purchaser shall have received a copy of the Escrow
Agreement, duly executed by the Seller Representative and the Escrow Agent.

 

(viii) Legal Opinion. Purchaser shall have received a duly executed opinion from
the Company’s counsel or counsels, in form and substance reasonably satisfactory
to the Purchaser, addressed to the Purchaser and dated as of the Closing Date.

 

(ix) Share Certificates and Transfer Instruments. The Purchaser shall have
received from each Seller share certificates representing the Purchased Shares
(or duly executed affidavits of lost stock certificates in form and substance
reasonably acceptable to the Purchaser and consistent with the Cayman Act), if
applicable, together with executed instruments of transfer in respect of the
Purchased Shares in favor of the Purchaser (or its nominee) and in form
reasonably acceptable for transfer on the books of the Company.

 

(x) Resignations. The Purchaser shall have received written resignations,
effective as of the Closing, of each of the directors and officers of the
Company as requested by the Purchaser prior to the Closing.

 

(xi) Registered Agent Letter. The Purchaser shall receive a copy of the letter,
executed by all parties thereto, in the reasonably agreed form, to the Cayman
Islands registered agent of the Company from the client of record of such
registered agent instructing it to take instruction from the Purchaser (or its
nominees) from Closing.

 

(xii) Non-Competition Agreements. The Non-Competition Agreements shall be duly
executed and delivered by the Purchaser and the Purchaser Representative and in
full force and effect in accordance with the terms thereof as of the Closing.

 

(xiii) Lock-Up Agreements. The Lock-Up Agreements shall be duly executed and
delivered by the Purchaser and the Purchaser Representative and in full force
and effect in accordance with the terms thereof as of the Closing.

 

(xiv) Registration Rights Agreement. The Registration Rights Agreement shall be
duly executed and delivered by the Purchaser and the Purchaser Representative
and in full force and effect in accordance with the terms thereof as of the
Closing.

 

(e) Minimum Net Working Capital. The Net Working Capital of the Target Companies
shall be at least $22,000,000.

 

8.4 Frustration of Conditions. Notwithstanding anything contained herein to the
contrary, no Party may rely on the failure of any condition set forth in this
Article VIII to be satisfied if such failure was caused by such the failure of
such Party or its Affiliates (or with respect to the Company, any Target Company
or Seller) to comply with or perform any of its covenants or obligations set
forth in this Agreement.

 

Article IX
TERMINATION AND EXPENSES

 

9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

 

(a) by mutual written consent of the Purchaser and the Company;

 



 55 

 

 

(b) by written notice by the Purchaser or the Company if any of the conditions
to the Closing set forth in Article VIII have not been satisfied or waived by
January 29, 2018 (the “Outside Date”); provided, however, the right to terminate
this Agreement under this Section 9.1(b) shall not be available to a Party if
the breach or violation by such Party or its Affiliates (or with respect to the
Company, the Sellers) of any representation, warranty, covenant or obligation
under this Agreement was the cause of, or resulted in, the failure of the
Closing to occur on or before the Outside Date;

 

(c) by written notice by either the Purchaser or the Company if a Governmental
Authority of competent jurisdiction shall have issued an Order or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such Order or other action has
become final and non-appealable; provided, however, that the right to terminate
this Agreement pursuant to this Section 9.1(c) shall not be available to a Party
if the failure by such Party or its Affiliates (or with respect to the Company,
the Sellers) to comply with any provision of this Agreement has been a
substantial cause of, or substantially resulted in, such action by such
Governmental Authority;

 

(d) by written notice by the Company, if (i) there has been a breach by the
Purchaser of any of its representations, warranties, covenants or agreements
contained in this Agreement, or if any representation or warranty of the
Purchaser shall have become untrue or inaccurate, in any case, which would
result in a failure of a condition set forth in Section 8.2(a) or Section 8.2(b)
to be satisfied (treating the Closing Date for such purposes as the date of this
Agreement or, if later, the date of such breach), and (ii) the breach or
inaccuracy is incapable of being cured or is not cured within the earlier of (A)
twenty (20) days after written notice of such breach or inaccuracy is provided
by the Company or (B) the Outside Date; provided, that the Company shall not
have the right to terminate this Agreement pursuant to this Section 9.1(d) if at
such time the Company or any Seller is in material uncured breach of this
Agreement;

 

(e) by written notice by the Purchaser, if (i) there has been a breach by the
Company or the Sellers of any of their respective representations, warranties,
covenants or agreements contained in this Agreement, or if any representation or
warranty of such Parties shall have become untrue or inaccurate, in any case,
which would result in a failure of a condition set forth in Section 8.3(a) or
Section 8.3(b) to be satisfied (treating the Closing Date for such purposes as
the date of this Agreement or, if later, the date of such breach), and (ii) the
breach or inaccuracy is incapable of being cured or is not cured within the
earlier of (A) twenty (20) days after written notice of such breach or
inaccuracy is provided by the Purchaser or (B) the Outside Date; provided, that
the Purchaser shall not have the right to terminate this Agreement pursuant to
this Section 9.1(e) if at such time the Purchaser is in material uncured breach
of this Agreement;

 

(f) by written notice (i) by the Purchaser if there shall have been a Material
Adverse Effect on any Target Company following the date of this Agreement which
is uncured and continuing or (ii) by the Company with twenty (20) days prior
written notice to the Purchaser if there shall have been a Material Adverse
Effect on the Purchaser following the date of this Agreement which is uncured
and continuing; or

 

(g) by written notice by either the Purchaser or the Company if the Shareholder
Meeting (including any adjournment or postponement thereof) is held and
concluded, the shareholders of the Purchaser have duly voted, and the Required
Shareholder Vote is not obtained.

 



 56 

 

 

9.2 Effect of Termination. This Agreement may only be terminated in the
circumstances described in Section 9.1 and pursuant to a written notice
delivered by the applicable Party to the other applicable Parties, which sets
forth the basis for such termination, including the provision of Section 9.1
under which such termination is made. In the event of the valid termination of
this Agreement pursuant to Section 9.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any Party or any of their
respective Representatives, and all rights and obligations of each Party shall
cease, except: (i) Sections 6.12, 6.13, 9.3, 9.4, Article VII, Article X,
Article XI and this Section 9.2 shall survive the termination of this Agreement,
and (ii) nothing herein shall relieve any Party from Liability for any willful
breach of any representation, warranty, covenant or obligation under this
Agreement or any Fraud Claim against such Party, in either case, prior to
termination of this Agreement (in each case of clauses (i) and (ii) above,
subject to Section 10.1). Without limiting the foregoing, and except as provided
in Article VII, Sections 9.3 and 9.4 and this Section 9.2, but subject to
Section 10.1, the Parties’ sole right prior to the Closing with respect to any
breach of any representation, warranty, covenant or other agreement contained in
this Agreement by another Party or with respect to the transactions contemplated
by this Agreement shall be the right, if applicable, to terminate this Agreement
pursuant to Section 9.1.

 

9.3 Fees and Expenses. Subject to Sections 9.4, 10.1, 11.14 and 11.15 all
Expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such expenses. As used
in this Agreement, “Expenses” shall include all out-of-pocket expenses
(including all fees and expenses of counsel, accountants, investment bankers,
financial advisors, financing sources, experts and consultants to a Party hereto
or any of its Affiliates) incurred by a Party or on its behalf in connection
with or related to the authorization, preparation, negotiation, execution or
performance of this Agreement or any Ancillary Document related hereto and all
other matters related to the consummation of this Agreement. With respect to the
Purchaser, Expenses shall include any and all deferred expenses (including fees
or commissions payable to the underwriters and any legal fees) of the IPO upon
consummation of a Business Combination.

 

9.4 Termination Fee. Notwithstanding Section 9.3 above, in the event that there
is a valid and effective termination of this Agreement by the Purchaser pursuant
to Section 9.1(e), then the Company shall pay to the Purchaser a termination fee
equal to Five Hundred Thousand U.S. Dollars ($500,000), plus the Expenses
actually incurred by or on behalf of the Purchaser or any of its Affiliates in
connection with the authorization, preparation, negotiation, execution or
performance of this Agreement or the transactions contemplated hereby, including
any related SEC filings, the Proxy Documents and the Redemption (such aggregate
amount, the “Termination Fee”). The Termination Fee shall be paid by wire
transfer of immediately available funds to an account designated in writing by
the Purchaser within ten (10) Business Days after the Purchaser delivers to the
Company the amount of such Expenses, along with reasonable documentation in
connection therewith. Notwithstanding anything to the contrary in this
Agreement, the Parties expressly acknowledge and agree that, with respect to any
termination of this Agreement in circumstances where the Termination Fee is
payable, the payment of the Termination Fee shall, in light of the difficulty of
accurately determining actual damages, constitute liquidated damages with
respect to any claim for damages or any other claim which the Purchaser would
otherwise be entitled to assert against the Company or its Affiliates or any of
their respective assets, or against any of their respective directors, officers,
employees or shareholders with respect to this Agreement and the transactions
contemplated hereby and shall constitute the sole and exclusive remedy available
to the Purchaser, provided, that the foregoing shall not limit (x) the Company
from Liability for any Fraud Claim relating to events occurring prior to
termination of this Agreement or (y) the rights of the Purchaser to seek
specific performance or other injunctive relief in lieu of terminating this
Agreement.

 



 57 

 

 

Article X
WAIVERS AND RELEASES

 

10.1 Waiver of Claims Against Trust. The Company and each Seller hereby
acknowledges that it has read the IPO Prospectus and understands that the
Purchaser has established the Trust Account containing the proceeds of the IPO
and from a certain private placement occurring simultaneously with the IPO,
along with interest accrued from time to time thereon, initially in an amount of
$50,000,000, for the benefit of the Purchaser’s public shareholders (the “Public
Shareholders”) and that, except as otherwise described in the IPO Prospectus,
the Purchaser may disburse monies from the Trust Account only: (a) to the Public
Shareholders in the event they elect to redeem or convert their Purchaser Common
Shares in connection with the consummation of the Purchaser’s initial business
combination (as such term is used in the IPO Prospectus) (“Business
Combination”) or in connection with any extension of the deadline by which the
Purchaser must complete its Business Combination, (b) to the Public Shareholders
if the Purchaser fails to consummate a Business Combination within twenty-four
(24) months after the closing of the IPO, (c) with respect to any interest
income earned on the Trust Account balance, for working capital purposes and to
pay any taxes or dissolution expenses or (d) to the Purchaser after or
concurrently with the consummation of its Business Combination. For and in
consideration of the Purchaser entering into this Agreement and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and each Seller hereby agrees on behalf of itself and
its Affiliates that, notwithstanding anything to the contrary in this Agreement,
none of them does now or shall at any time hereafter have any right, title,
interest or claim of any kind in or to any monies in the Trust Account or
distributions therefrom, or make any claim against the Trust Account (including
any distributions therefrom), regardless of whether such claim arises as a
result of, in connection with or relating in any way to, any proposed or actual
business relationship between the Purchaser or its Representatives and any of
them, this Agreement or any other matter, and regardless of whether such claim
arises based on contract, tort, equity or any other theory of legal liability
(any and all such claims are collectively referred to hereafter as the “Released
Claims”). The Company and each Seller on behalf of itself and its Affiliates
hereby irrevocably waives any Released Claims they may have against the Trust
Account (including any distributions therefrom) now or in the future as a result
of, or arising out of, any negotiations, contracts or agreements with Purchaser
or its Representatives and will not seek recourse against the Trust Account
(including any distributions therefrom) for any reason whatsoever (including for
an alleged breach of this Agreement or any other agreement with Purchaser or its
Representatives). The Company and each Seller agrees and acknowledges that such
irrevocable waiver is material to this Agreement and specifically relied upon by
the Purchaser and its Affiliates to induce the Purchaser to enter in this
Agreement, and the Company and each Seller further intends and understands such
waiver to be valid, binding and enforceable under applicable Law. To the extent
that the Company, any Seller or any of their respective Affiliates commences any
Action based upon, in connection with, relating to or arising out of any matter
relating to the Purchaser or its Representatives, which proceeding seeks, in
whole or in part, monetary relief against the Purchaser or its Representatives,
the Company and each Seller hereby acknowledges and agrees that its and its
affiliates’ sole remedy shall be against funds held outside of the Trust Account
and that such claim shall not permit any of them or their Affiliates (or any
other Person claiming on their behalf or in lieu of them) to have any claim
against the Trust Account (including any distributions therefrom) or any amounts
contained therein. In the event that the Company, any Seller or any of their
respective Affiliates commences any Action based upon, in connection with,
relating to or arising out of any matter relating to the Purchaser or its
Representatives which proceeding seeks, in whole or in part, relief against the
Trust Account (including any distributions therefrom) or the Public
Shareholders, whether in the form of money damages or injunctive relief, the
Purchaser and its Representatives, as applicable, shall be entitled to recover
from the commencing Person and its Affiliates the associated legal fees and
costs in connection with any such Action, in the event the Purchaser or its
Representatives, as applicable, prevails in such Action. This Section 10.1 shall
survive termination of this Agreement for any reason and continue indefinitely.

 



 58 

 

 

10.2 Release and Covenant Not to Sue. Effective as of the Closing, to the
fullest extent permitted by applicable Law, each Seller, on behalf of itself and
its Affiliates that owns any share or other equity interest in or of such Seller
(the “Releasing Persons”), hereby releases and discharges the Target Companies
from and against any and all Actions, obligations, agreements, debts and
Liabilities whatsoever, whether known or unknown, both at law and in equity,
which such Releasing Person now has, has ever had or may hereafter have against
the Target Companies arising on or prior to the Closing Date or on account of or
arising out of any matter occurring on or prior to the Closing Date, including
any rights to indemnification or reimbursement from a Target Company, whether
pursuant to its Organizational Documents, Contract or otherwise, and whether or
not relating to claims pending on, or asserted after, the Closing Date. From and
after the Closing, each Releasing Person hereby irrevocably covenants to refrain
from, directly or indirectly, asserting any Action, or commencing or causing to
be commenced, any Action of any kind against the Target Companies or their
respective Affiliates, based upon any matter purported to be released hereby.
Notwithstanding anything herein to the contrary, the releases and restrictions
set forth herein shall not apply to any claims a Releasing Person may have
against any party pursuant to the terms and conditions of this Agreement or any
Ancillary Document or any of the other matters set forth on Schedule 10.2.

 

Article XI
MISCELLANEOUS

 

11.1 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

 

If to the Purchaser at or prior to the Closing, to:

 

JM Global Holding Company
1615 South Congress Avenue, Suite 103
Delray Beach, Florida 33445, USA
Attn: Tim Richerson, Chief Executive Officer
Telephone No.: (561) 900-3672

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:    Douglas Ellenoff, Esq.
             Stuart Neuhauser, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:   ellenoff@egsllp.com
              sneuhauser@egsllp.com

 

 

If to the Purchaser Representative, to:

 

Zhong Hui Holding Limited
Room 15A, 15/F, SPA Centre
52-55 Lockhart Road
Wanchai, Hong Kong
Attention: Qi (Jacky) Zhang
Facsimile No.: 852-31158800
Telephone No.: 852-37471690
Email: sqz5259@163.com

 

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:    Douglas Ellenoff, Esq.
             Stuart Neuhauser, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:   ellenoff@egsllp.com
              sneuhauser@egsllp.com

 

 



 59 

 

 

 

If to the Company, to:

 

China Sunlong Environmental Technology, Inc.
A101 Dushi Chanye Yuan, Hanzheng Street
No.21 Jiefang Avenue, Qiaokou District
Wuhan, Hubei, China
Attn: Dr. Chuanliu Ni, Chairman & CEO
Facsimile No.: 022-5982-4809
Telephone No.: 022-5982-4800
Email: cni@TJComex.com

 

with a copy (which will not constitute notice) to:

 

Allbright Law Offices
9\11\12F, Shanghai Tower, No.501 Yincheng Middle Road, Pudong New District,
Shanghai 200120 China
Attention: Steve Zhu
Facsimile No.: 86-21-20511999
Telephone No.: 86-21-20511000
Email: stevezhu@allbrightlaw.com

 

and

 

Hunter Taubman Fischer & Li LLC
1450 Broadway, 26th Floor
New York, NY 10018
Attention: Joan Wu
Facsimile No.: 212-202-6380
Telephone No.: 212-530-2208
Email: jwu@htflawyers.com

 

 

If to the Seller Representative or any Seller, to:

 

Dr. Chuanliu Ni
A101 Dushi Chanye Yuan, Hanzheng Street
No.21 Jiefang Avenue, Qiaokou District
Wuhan, Hubei, China
Facsimile No.: 022-5982-4809
Telephone No.: 022-5982-4800
Email: cni@TJComex.com

 

with a copy (which will not constitute notice) to:

 

Allbright Law Offices
11\12F, Shanghai Tower, No.501 Yincheng Middle Road, Pudong New District,
Shanghai 200120 China
Attention: Steve Zhu
Facsimile No.: 86-21-20511999
Telephone No.: 86-21-20511000
Email: stevezhu@allbrightlaw.com

 

and

 

Hunter Taubman Fischer & Li LLC
1450 Broadway, 26th Floor
New York, NY 10018
Attention: Joan Wu
Facsimile No.: 212-202-6380
Telephone No.: 212-530-2208
Email: jwu@htflawyers.com

 

 



 60 

 

 

 

If to the Purchaser after the Closing, to:

 

TMSR Holding Company Limited
A-101 98 Huanghai Road TEDA
Tianjin 300457 China
Attn: Chief Executive Officer
Facsimile No.: 022-5982-4809
Telephone No.: 022-5982-4800
Email: cni@TJComex.com

 

with a copy (which will not constitute notice) to:

 

Allbright Law Offices
11\12F, Shanghai Tower, No.501 Yincheng Middle Road, Pudong New District,
Shanghai 200120 China
Attention: Steve Zhu
Facsimile No.: 86-21-20511999
Telephone No.: 86-21-20511000
Email: stevezhu@allbrightlaw.com

 

and

 

Hunter Taubman Fischer & Li LLC
1450 Broadway, 26th Floor
New York, NY 10018
Attention: Joan Wu
Facsimile No.: 212-202-6380
Telephone No.: 212-530-2208
Email: jwu@htflawyers.com

 

and

 

the Purchaser Representative (along with the persons entitled to receive copies)
at its address in accordance with this Section 11.1

 

 

11.2 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns. This Agreement shall not be
assigned by operation of Law or otherwise without the prior written consent of
the Purchaser, the Company, the Purchaser Representative and the Seller
Representative, and any assignment without such consent shall be null and void;
provided that no such assignment shall relieve the assigning Party of its
obligations hereunder.

 

11.3 Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any Person that is not a Party hereto or thereto or a successor or
permitted assign of such a Party.

 



 61 

 

 

11.4 Arbitration. Any and all disputes, controversies and claims (other than
disputes subject to the procedure under Section 1.5 or applications for a
temporary restraining order, preliminary injunction, permanent injunction or
other equitable relief or application for enforcement of a resolution under this
Section 11.4) arising out of, related to, or in connection with this Agreement
or the transactions contemplated hereby (a “Dispute”) shall be governed by this
Section 11.4. A party must, in the first instance, provide written notice of any
Disputes to the other parties subject to such Dispute, which notice must provide
a reasonably detailed description of the matters subject to the Dispute. The
parties involved in such Dispute shall seek to resolve the Dispute on an
amicable basis within ten (10) Business Days of the notice of such Dispute being
received by such other parties subject to such Dispute; the “Resolution
Period”); provided, that if any Dispute would reasonably be expected to have
become moot or otherwise irrelevant if not decided within sixty (60) days after
the occurrence of such Dispute, then there shall be no Resolution Period with
respect to such Dispute. Any Dispute that is not resolved during the Resolution
Period may immediately be referred to and finally resolved by arbitration
pursuant to the then-existing Expedited Procedures of the Commercial Arbitration
Rules (the “AAA Procedures”) of the American Arbitration Association (the
“AAA”). Any party involved in such Dispute may submit the Dispute to the AAA to
commence the proceedings after the Resolution Period. To the extent that the AAA
Procedures and this Agreement are in conflict, the terms of this Agreement shall
control. The arbitration shall be conducted by one arbitrator nominated by the
AAA promptly (but in any event within five (5) Business Days) after the
submission of the Dispute to the AAA and reasonably acceptable to each party
subject to the Dispute, which arbitrator shall be a commercial lawyer with
substantial experience arbitrating disputes under acquisition agreements. The
arbitrator shall accept his or her appointment and begin the arbitration process
promptly (but in any event within five (5) Business Days) after his or her
nomination and acceptance by the parties subject to the Dispute. The proceedings
shall be streamlined and efficient. The arbitrator shall decide the Dispute in
accordance with the substantive law of the state of New York. Time is of the
essence. Each party shall submit a proposal for resolution of the Dispute to the
arbitrator within twenty (20) days after confirmation of the appointment of the
arbitrator. The arbitrator shall have the power to order any party to do, or to
refrain from doing, anything consistent with this Agreement, the Ancillary
Documents and applicable Law, including to perform its contractual
obligation(s); provided, that the arbitrator shall be limited to ordering
pursuant to the foregoing power (and, for the avoidance of doubt, shall order)
the relevant party (or parties, as applicable) to comply with only one or the
other of the proposals. The arbitrator’s award shall be in writing and shall
include a reasonable explanation of the arbitrator’s reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in New York County,
State of New York. The language of the arbitration shall be English.

 

11.5 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of New York without regard
to the conflict of laws principles thereof. Subject to Section 11.4, all Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any court in which appeal from such courts may be taken) (the “Specified
Courts”). Subject to Section 11.4, each Party hereto hereby (a) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any Party hereto and (b)
irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each Party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each Party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such Party at the applicable address set forth in Section 11.1.
Nothing in this Section 11.5 shall affect the right of any Party to serve legal
process in any other manner permitted by Law.

 

11.6 Waiver of Jury Trial. Each of the Parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any Action directly or indirectly arising out of, under or
in connection with this Agreement or the transactions contemplated hereby. Each
Party hereto (a) certifies that no Representative of any other Party has
represented, expressly or otherwise, that such other Party would not, in the
event of any Action, seek to enforce that foregoing waiver and (b) acknowledges
that it and the other Parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 11.6.

 



 62 

 

 

11.7 Specific Performance. Each Party acknowledges that the rights of each Party
to consummate the transactions contemplated hereby are unique, recognizes and
affirms that in the event of a breach of this Agreement by any Party, money
damages may be inadequate and the non-breaching Parties may have not adequate
remedy at law, and agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by an applicable
Party in accordance with their specific terms or were otherwise breached.
Accordingly, each Party shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement and to seek to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such Party may be entitled under
this Agreement, at law or in equity.

 

11.8 Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

11.9 Amendment. This Agreement may be amended, supplemented or modified only by
execution of a written instrument signed by the Purchaser, the Company, the
Purchaser Representative and the Seller Representative.

 

11.10 Waiver. The Purchaser on behalf of itself and its Affiliates, the Company
on behalf of itself and its Affiliates, and the Seller Representative on behalf
of itself and the Sellers, may in its sole discretion (i) extend the time for
the performance of any obligation or other act of any other non-Affiliated Party
hereto, (ii) waive any inaccuracy in the representations and warranties by such
other non-Affiliated Party contained herein or in any document delivered
pursuant hereto and (iii) waive compliance by such other non-Affiliated Party
with any covenant or condition contained herein. Any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by the Party
or Parties to be bound thereby. Notwithstanding the foregoing, no failure or
delay by a Party in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise of any other right hereunder. Notwithstanding the foregoing,
any waiver of any provision of this Agreement after the Closing shall also
require the prior written consent of the Purchaser Representative.

 

11.11 Entire Agreement. This Agreement and the documents or instruments referred
to herein, including any exhibits, annexes and schedules attached hereto, which
exhibits, annexes and schedules are incorporated herein by reference, together
with the Ancillary Documents, embody the entire agreement and understanding of
the Parties hereto in respect of the subject matter contained herein. There are
no restrictions, promises, representations, warranties, covenants or
undertakings, other than those expressly set forth or referred to herein or the
documents or instruments referred to herein, which collectively supersede all
prior agreements and the understandings among the Parties with respect to the
subject matter contained herein.

 



 63 

 

 

11.12 Interpretation. The table of contents and the Article and Section headings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the Parties and shall not in any way affect the meaning
or interpretation of this Agreement. In this Agreement, unless the context
otherwise requires: (a) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and words in the singular
form, including any defined terms, include the plural and vice versa; (b)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity; (c) any accounting term used and not otherwise defined in this
Agreement or any Ancillary Document has the meaning assigned to such term in
accordance with GAAP; (d) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding or
succeeding such term and shall be deemed in each case to be followed by the
words “without limitation”; (e) the words “herein,” “hereto,” and “hereby” and
other words of similar import in this Agreement shall be deemed in each case to
refer to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (f) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (g) the term “or” means “and/or”; (h) any reference to the
term “ordinary course” or “ordinary course of business” shall be deemed in each
case to be followed by the words “consistent with past practice”; (i) any
agreement, instrument, insurance policy, Law or Order defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument, insurance policy, Law or Order as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes, regulations,
rules or orders) by succession of comparable successor statutes, regulations,
rules or orders and references to all attachments thereto and instruments
incorporated therein; (j) except as otherwise indicated, all references in this
Agreement to the words “Section,” “Article”, “Schedule”, “Exhibit” and “Annex”
are intended to refer to Sections, Articles, Schedules, Exhibits and Annexes to
this Agreement; and (k) the term “Dollars” or “$” means United States dollars.
Any reference in this Agreement or any Ancillary Document to a Person’s
shareholders shall include any applicable owners of the shares or other equity
interests in or of such Person, in whatever form. Any reference in this
Agreement to a Person’s directors shall including any member of such Person’s
governing body and any reference in this Agreement to a Person’s officers shall
including any Person filling a substantially similar position for such Person.
The Parties have participated jointly in the negotiation and drafting of this
Agreement. Consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement. To the extent that any Contract, document, certificate or
instrument is represented and warranted to by the Company to be given,
delivered, provided or made available by the Company, in order for such
Contract, document, certificate or instrument to have been deemed to have been
given, delivered, provided and made available to the Purchaser or its
Representatives, such Contract, document, certificate or instrument shall have
been posted to the electronic data site maintained on behalf of the Company for
the benefit of the Purchaser and its Representatives and the Purchaser and its
Representatives have been given access to the electronic folders containing such
information.

 

11.13 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 



 64 

 

 

11.14 Purchaser Representative.

 

(a) The Purchaser, on behalf of itself and its Subsidiaries, successors and
assigns, by execution and delivery of this Agreement, hereby irrevocably
appoints Zhong Hui Holding Limited, in its capacity as the Purchaser
Representative, as each such Person’s agent, attorney-in-fact and
representative, with full power of substitution to act in the name, place and
stead of such Person, to act on behalf of such Person from and after the Closing
in connection with: (i) bringing, managing, controlling, defending and settling
on behalf of an Indemnitee any indemnification claims by any of them under
Article VII, including controlling, defending, managing, settling and
participating in any Third Party Claim in accordance with Section 7.4; (ii)
acting on behalf of such Person under the Escrow Agreement; (iii) making on
behalf of such Person any determinations and taking all actions on their behalf
relating to the determination of the Adjustment Amount and the adjustment to the
number of Exchange Shares under Section 1.5 and any disputes with respect
thereto; (iv) terminating, amending or waiving on behalf of such Person any
provision of this Agreement or any Ancillary Documents to which the Purchaser
Representative is a party; (v) signing on behalf of such Person any releases or
other documents with respect to any dispute or remedy arising under this
Agreement or any Ancillary Documents to which the Purchaser Representative is a
party; (vi) employing and obtaining the advice of legal counsel, accountants and
other professional advisors as the Purchaser Representative, in its reasonable
discretion, deems necessary or advisable in the performance of its duties as the
Purchaser Representative and to rely on their advice and counsel; (vi) incurring
and paying reasonable out-of-pocket costs and expenses, including fees of
brokers, attorneys and accountants incurred pursuant to the transactions
contemplated hereby, and any other reasonable out-of-pocket fees and expenses
allocable or in any way relating to such transaction or any post-Closing
consideration adjustment or indemnification claim; and (vii) otherwise enforcing
the rights and obligations of any such Persons under this Agreement and the
Ancillary Documents to which the Purchaser Representative is a party, including
giving and receiving all notices and communications hereunder or thereunder on
behalf of such Person; provided, that the Parties acknowledge that the Purchaser
Representative is specifically authorized and directed to act on behalf of, and
for the benefit of, the holders of Purchaser Securities (other than the Sellers
and their respective successors and assigns). All decisions and actions by the
Purchaser Representative, including any agreement between the Purchaser
Representative and the Seller Representative, the Company, any Seller or other
Indemnitor relating to the defense or settlement of any indemnification claims
for which an Indemnitor may be required to indemnify a Indemnitee pursuant to
Article VII shall be binding upon the Purchaser and its Subsidiaries, successors
and assigns, and neither they nor any other Party shall have the right to
object, dissent, protest or otherwise contest the same. The provisions of this
Section 11.14 are irrevocable and coupled with an interest. The Purchaser
Representative hereby accepts its appointment and authorization as the Purchaser
Representative under this Agreement.

 

(b) The Purchaser Representative shall not be liable for any act done or omitted
under any this Agreement or any Ancillary Document as the Purchaser
Representative while acting in good faith and without willful misconduct or
gross negligence, and any act done or omitted pursuant to the advice of counsel
shall be conclusive evidence of such good faith. The Purchaser shall indemnify,
defend and hold harmless the Purchaser Representative from and against any and
all Losses incurred without gross negligence, bad faith or willful misconduct on
the part of the Purchaser Representative (in its capacity as such) and arising
out of or in connection with the acceptance or administration of the Purchaser
Representative’s duties under this Agreement or any Ancillary Document,
including the reasonable fees and expenses of any legal counsel retained by the
Purchaser Representative. In no event shall the Purchaser Representative in such
capacity be liable hereunder or in connection herewith for any indirect,
punitive, special or consequential damages. The Purchaser Representative shall
be fully protected in relying upon any written notice, demand, certificate or
document that it in good faith believes to be genuine, including facsimiles or
copies thereof, and no Person shall have any Liability for relying on the
Purchaser Representative in the foregoing manner. In connection with the
performance of its rights and obligations hereunder, the Purchaser
Representative shall have the right at any time and from time to time to select
and engage, at the reasonable cost and expense of the Purchaser, attorneys,
accountants, investment bankers, advisors, consultants and clerical personnel
and obtain such other professional and expert assistance, maintain such records
and incur other reasonable out-of-pocket expenses, as the Purchaser
Representative may reasonably deem necessary or appropriate from time to time.
All of the indemnities, immunities, releases and powers granted to the Purchaser
Representative under this Section 11.14 shall survive the Closing and continue
indefinitely.

 



 65 

 

 

(c) The Person serving as the Purchaser Representative may resign upon ten (10)
days’ prior written notice to the Purchaser and the Seller Representative,
provided, that the Purchaser Representative appoints in writing a replacement
Purchaser Representative. Each successor Purchaser Representative shall have all
of the power, authority, rights and privileges conferred by this Agreement upon
the original Purchaser Representative, and the term “Purchaser Representative”
as used herein shall be deemed to include any such successor Purchaser
Representatives.

 

11.15 Seller Representative.

 

(a) By the execution and delivery of this Agreement, each Seller, on behalf of
itself and its successors and assigns, hereby irrevocably constitutes and
appoints Chuanliu Ni, in the capacity as the Seller Representative, as the true
and lawful agent and attorney-in-fact of such Seller with full powers of
substitution to act in the name, place and stead of thereof with respect to the
performance on behalf of such Person under the terms and provisions of this
Agreement and the Ancillary Documents to which the Seller Representative is a
party, as the same may be from time to time amended, and to do or refrain from
doing all such further acts and things, and to execute all such documents on
behalf of such Seller, if any, as the Seller Representative will deem necessary
or appropriate in connection with any of the transactions contemplated under
this Agreement or any of the Ancillary Documents to which the Seller
Representative is a party, including: (i) managing, controlling, defending and
settling on behalf of an Indemnitor any indemnification claims by or against any
of them under Article VII, including controlling, defending, managing, settling
and participating in any Third Party Claim in accordance with Section 7.4; (ii)
acting on behalf of such Person under the Escrow Agreement; (iii) making on
behalf of such Person any determinations and taking all actions on their behalf
relating to the determination of the Adjustment Amount and the adjustment to the
number of Exchange Shares under Section 1.5 and any disputes with respect
thereto; (iv) terminating, amending or waiving on behalf of such Person any
provision of this Agreement or any Ancillary Documents to which the Seller
Representative is a party (provided, that any such action, if material to the
rights and obligations of Sellers in the reasonable judgment of the Seller
Representative, will be taken in the same manner with respect to all Sellers
unless otherwise agreed by each Seller who is subject to any disparate treatment
of a potentially adverse nature); (v) signing on behalf of such Person any
releases or other documents with respect to any dispute or remedy arising under
this Agreement or any Ancillary Documents to which the Seller Representative is
a party; (vi) employing and obtaining the advice of legal counsel, accountants
and other professional advisors as the Seller Representative, in its reasonable
discretion, deems necessary or advisable in the performance of its duties as the
Seller Representative and to rely on their advice and counsel; (vii) incurring
and paying reasonable out-of-pocket costs and expenses, including fees of
brokers, attorneys and accountants incurred pursuant to the transactions
contemplated hereby, and any other reasonable out-of-pocket fees and expenses
allocable or in any way relating to such transaction or any indemnification
claim, whether incurred prior or subsequent to Closing; (viii) receiving all or
any portion of the consideration provided to the Sellers under this Agreement
and to distribute the same to the Sellers in accordance with their Pro Rata
Shares; and (ix) otherwise enforcing the rights and obligations of any such
Persons under this Agreement and the Ancillary Documents to which the Seller
Representative is a party, including giving and receiving all notices and
communications hereunder or thereunder on behalf of such Person. All decisions
and actions by the Seller Representative, including any agreement between the
Seller Representative and the Purchaser Representative, the Purchaser or any
other Indemnitee relating to the defense or settlement of any indemnification
claims for which an Indemnitor may be required to indemnify an Indemnitee
pursuant to Article VII, shall be binding upon the Sellers and their respective
successors and assigns, and neither they nor any other Party shall have the
right to object, dissent, protest or otherwise contest the same. The provisions
of this Section 11.14 are irrevocable and coupled with an interest. The Seller
Representative hereby accepts its appointment and authorization as the Seller
Representative under this Agreement

 



 66 

 

 

(b) Any other Person, including the Purchaser Representative, the Purchaser, the
Company, the Indemnitees and the Indemnitors may conclusively and absolutely
rely, without inquiry, upon any actions of the Seller Representative as the acts
of the Sellers hereunder or any Ancillary Document to which the Seller
Representative is a party. The Purchaser Representative, the Purchaser, the
Company and each Indemnitee and Indemnitor shall be entitled to rely
conclusively on the instructions and decisions of the Seller Representative as
to (i) the settlement of any indemnification claims by an Indemnitee pursuant to
Article VII, (ii) any payment instructions provided by the Seller Representative
or (iii) any other actions required or permitted to be taken by the Seller
Representative hereunder, and no Seller nor any other Indemnitor shall have any
cause of action against the Purchaser Representative, the Purchaser, the Company
or any Indemnitee for any action taken by any of them in reliance upon the
instructions or decisions of the Seller Representative. The Purchaser
Representative, the Purchaser, the Company and the Indemnitees shall not have
any Liability to any Seller or other Indemnitor for any allocation or
distribution among Sellers by the Seller Representative of payments made to or
at the direction of the Seller Representative. All notices or other
communications required to be made or delivered to a Seller under this Agreement
or any Ancillary Document to which the Seller Representative is a party shall be
made to the Seller Representative for the benefit of such Seller, and any
notices so made shall discharge in full all notice requirements of the other
parties hereto or thereto to such Seller with respect thereto. All notices or
other communications required to be made or delivered by a Seller shall be made
by the Seller Representative (except for a notice under Section 11.15(d) of the
replacement of the Seller Representative).

 

(c) The Seller Representative will act for the Sellers on all of the matters set
forth in this Agreement in the manner the Seller Representative believes to be
in the best interest of the Sellers, but the Seller Representative will not be
responsible to Sellers for any Losses that any Seller or other Indemnitor may
suffer by reason of the performance by the Seller Representative of the Seller
Representative’s duties under this Agreement, other than Losses arising from the
bad faith, gross negligence or willful misconduct by the Seller Representative
in the performance of its duties under this Agreement. The Sellers do hereby
jointly and severally agree to indemnify, defend and hold the Seller
Representative harmless from and against any and all Losses reasonably incurred
or suffered as a result of the performance of the Seller Representative’s duties
under this Agreement, except for any such liability arising out of the bad
faith, gross negligence or willful misconduct of the Seller Representative. In
no event shall the Seller Representative in such capacity be liable hereunder or
in connection herewith for any indirect, punitive, special or consequential
damages. The Seller Representative shall not be liable for any act done or
omitted under this Agreement or any Ancillary Document as the Seller
Representative while acting in good faith and without willful misconduct or
gross negligence, and any act done or omitted pursuant to the advice of counsel
shall be conclusive evidence of such good faith. The Seller Representative shall
be fully protected in relying upon any written notice, demand, certificate or
document that it in good faith believes to be genuine, including facsimiles or
copies thereof, and no Person shall have any Liability for relying on the Seller
Representative in the foregoing manner. In connection with the performance of
its rights and obligations hereunder, the Seller Representative shall have the
right at any time and from time to time to select and engage, at the reasonable
cost and expense of the Sellers, attorneys, accountants, investment bankers,
advisors, consultants and clerical personnel and obtain such other professional
and expert assistance, maintain such records and incur other reasonable
out-of-pocket expenses, as the Seller Representative may reasonably deem
necessary or appropriate from time to time, but the Seller Representative will
not be entitled to any fee, commission or other compensation for the performance
of its services hereunder. All of the indemnities, immunities, releases and
powers granted to the Seller Representative under this Section 11.15 shall
survive the Closing and continue indefinitely.

 



 67 

 

 

(d) If the Seller Representative shall die, become disabled, dissolve, resign or
otherwise be unable or unwilling to fulfill its responsibilities as
representative and agent of Sellers, then the Sellers shall, within ten (10)
days after such death, disability, dissolution, resignation or other event,
appoint a successor Seller Representative (by vote or written consent of the
Sellers holding in the aggregate a Pro Rata Share in excess of fifty percent
(50%)), and promptly thereafter (but in any event within two (2) Business Days
after such appointment) notify the Purchaser Representative and the Purchaser in
writing of the identity of such successor. Any such successor so appointed shall
become the “Seller Representative” for purposes of this Agreement.

 

Article XII
DEFINITIONS

 

12.1 Certain Definitions. For purpose of this Agreement, the following
capitalized terms have the following meanings:

 

“Accounting Principles” means in accordance with GAAP as in effect at the date
of the financial statement to which it refers or if there is no such financial
statement, then as of the Closing Date, using and applying the same accounting
principles, practices, procedures, policies and methods (with consistent
classifications, judgments, elections, inclusions, exclusions and valuation and
estimation methodologies) used and applied by the Target Companies in the
preparation of the latest audited Financial Statements and as set forth in the
Reference Statement. To the extent that the latest audited Financial Statements
are inconsistent with the Reference Statement and such inconsistencies are
expressly identified and referenced therein, the accounting principles,
practices, procedures, policies and methods set forth on the Reference Statement
shall control. In any event, the Accounting Principles (i) shall not include any
purchase accounting or other adjustment arising out of the consummation of the
transactions contemplated by this Agreement, (ii) shall be based on facts and
circumstances as they exist at or prior to the Closing and shall exclude the
effect of any act, decision or event occurring after the Closing (provided, that
any accounts receivable as of the Closing that are determined after the Closing
to be uncollectible will be taken into account for purposes of the Closing
Statement and the determination of the number of Final Exchange Shares issued)
and (iii) shall follow the defined terms contained in this Agreement.

 

“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.
Notwithstanding anything to the contrary contained herein, each WFOE and its
Subsidiaries will be deemed to be Affiliates of the Company for all purposes of
this Agreement.

 

“Ancillary Documents” means each agreement, instrument or document attached
hereto as an Exhibit, including the Non-Competition Agreements, the Lock-Up
Agreements and the Registration Rights Agreement, and the other agreements,
certificates and instruments to be executed or delivered by any of the parties
hereto in connection with or pursuant to this Agreement, including the Amended
Charter, the Incentive Plan, the Escrow Agreement and the Employment Agreements.

 

“Benefit Plans” of any Person means any and all deferred compensation, executive
compensation, incentive compensation, equity purchase or other equity-based
compensation plan, employment or consulting, severance or termination pay,
holiday, vacation or other bonus plan or practice, hospitalization or other
medical, life or other insurance, supplemental unemployment benefits, profit
sharing, pension, or retirement plan, program, agreement, commitment or
arrangement, and each other employee benefit plan, program, agreement or
arrangement, including each “employee benefit plan” as such term is defined
under Section 3(3) of ERISA, maintained or contributed to or required to be
contributed to by a Person for the benefit of any employee or terminated
employee of such Person, or with respect to which such Person has any Liability,
whether direct or indirect, actual or contingent, whether formal or informal,
and whether legally binding or not.

 



 68 

 

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in New York, New York are authorized to
close for business.

 

“Cayman Act” means the Cayman Islands Companies Law (2016 Revision), as amended.

 

“Closing Net Indebtedness” means, as of the Reference Time, the amount of all
Indebtedness of the Target Companies less the amount of the cash and cash
equivalents of the Target Companies, each on a consolidated basis determined in
accordance with the Accounting Principles.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as amended. Reference to a specific section of the Code shall
include such section and any valid treasury regulation promulgated thereunder.

 

“Company Charter” means the memorandum and articles of association of the
Company, as amended and effective under the Cayman Act.

 

“Company Confidential Information” means all confidential or proprietary
documents and information concerning the Target Companies or the Sellers or any
of their respective Representatives, furnished in connection with this Agreement
or the transactions contemplated hereby; provided, however, that Company
Confidential Information shall not include any information which, (i) at the
time of disclosure by the Purchaser or its Representatives, is generally
available publicly and was not disclosed in breach of this Agreement or (ii) at
the time of the disclosure by the Company, the Sellers or their respective
Representatives to the Purchaser or its Representatives was previously known by
such receiving party without violation of Law or any confidentiality obligation
by the Person receiving such Company Confidential Information.

 

“Company Ordinary Shares” means the ordinary shares, $0.0005 par value per
share, of the Company.

 

“Consent” means any consent, approval, waiver, authorization or Permit of, or
notice to or declaration or filing with any Governmental Authority or any other
Person.

 

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, purchase order, licenses (and all other
contracts, agreements or binding arrangements concerning Intellectual Property),
franchises, leases and other instruments or obligations of any kind, written or
oral (including any amendments and other modifications thereto).

 

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (i) owning beneficially, as
meant in Rule 13d-3 under the Exchange Act, securities entitling such Person to
cast ten percent (10%) or more of the votes for election of directors or
equivalent governing authority of the Controlled Person or (ii) entitled to be
allocated or receive ten percent (10%) or more of the profits, losses, or
distributions of the Controlled Person; (b) an officer, director, general
partner, partner (other than a limited partner), manager, or member (other than
a member having no management authority that is not a Person described in clause
(a) above) of the Controlled Person; or (c) a spouse, parent, lineal descendant,
sibling, aunt, uncle, niece, nephew, mother-in-law, father-in-law,
sister-in-law, or brother-in-law of an Affiliate of the Controlled Person or a
trust for the benefit of an Affiliate of the Controlled Person or of which an
Affiliate of the Controlled Person is a trustee.

 



 69 

 

 

“Copyrights” means any works of authorship, mask works and all copyrights
therein, including all renewals and extensions, copyright registrations and
applications for registration and renewal, and non-registered copyrights.

 

“DGCL” means the Delaware General Corporation Law, as amended.

 

“Environmental Law” means any Law in any way relating to (a) the protection of
human health and safety, (b) the protection, preservation or restoration of the
environment and natural resources (including air, water vapor, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource), or (c) the exposure to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Hazardous Materials.

 

“Environmental Liabilities” means, in respect of any Person, all Liabilities,
obligations, responsibilities, Remedial Actions, Losses, damages, costs, and
expenses (including all reasonable fees, disbursements, and expenses of counsel,
experts, and consultants and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand by any other Person or in response to any violation of Environmental Law,
whether known or unknown, accrued or contingent, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
to the extent based upon, related to, or arising under or pursuant to any
Environmental Law, Environmental Permit, Order, or Contract with any
Governmental Authority or other Person, that relates to any environmental,
health or safety condition, violation of Environmental Law, or a Release or
threatened Release of Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Escrow Agent” means Continental Stock Transfer & Trust Company, in its capacity
as the escrow agent under the Escrow Agreement or any other escrow agent agreed
to by the Purchaser and the Company prior to the Closing (or any successor
escrow agent).

 

“Escrow Property” means, at any given time, the securities and other property
held by the Escrow Agent in the Escrow Account in accordance with the terms and
conditions of this Agreement and the Escrow Agreement, including the Escrow
Shares and any dividends or distributions paid or payable on the Escrow Shares,
giving effect to any disbursements or payments from the Escrow Account.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Foreign Plan” means any plan, fund (including any superannuation fund) or other
similar program or arrangement established or maintained outside the United
States by the Company or any one or more of its Subsidiaries primarily for the
benefit of employees of the Company or such Subsidiaries residing outside the
United States, which plan, fund or other similar program or arrangement
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 



 70 

 

 

“Fraud Claim” means any claim based in whole or in part upon fraud, willful
misconduct or intentional misrepresentation.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Hazardous Material” means any waste, gas, liquid or other substance or material
that is defined, listed or designated as a “hazardous substance”, “pollutant”,
“contaminant”, “hazardous waste”, “regulated substance”, “hazardous chemical”,
or “toxic chemical” (or by any similar term) under any Environmental Law, or any
other material regulated, or that could result in the imposition of Liability or
responsibility, under any Environmental Law, including petroleum and its
by-products, asbestos, polychlorinated biphenyls, radon, mold, and urea
formaldehyde insulation.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money (including the outstanding principal and accrued
but unpaid interest) (b) all obligations for the deferred purchase price of
property or services (other than trade payables and other expenses incurred in
the ordinary course of business), (c) any other indebtedness of such Person that
is evidenced by a note, bond, debenture, credit agreement or similar instrument,
(d) all obligations of such Person under leases that should be classified as
capital leases in accordance with GAAP, (e) all obligations of such Person for
the reimbursement of any obligor on any line or letter of credit, banker’s
acceptance, guarantee or similar credit transaction, in each case, that has been
drawn or claimed against, (f) all obligations of such Person in respect of
acceptances issued or created, (g) all interest rate and currency swaps, caps,
collars and similar agreements or hedging devices under which payments are
obligated to be made by such Person, whether periodically or upon the happening
of a contingency, (h) all obligations secured by an Lien on any property of such
Person, (i) any premiums, prepayment fees or other penalties, fees, costs or
expenses associated with payment of any Indebtedness of such Person and (j) all
obligation described in clauses (a) through (i) above of any other Person which
is directly or indirectly guaranteed by such Person or which such Person has
agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which it has otherwise assured a creditor against loss.

 

“Independent Expert” means a mutually acceptable independent (i.e., no prior
material business relationship with any party for the prior two (2) years)
accounting firm (which appointment will be made no later than ten (10) days
after the Independent Expert Notice Date); provided, that if the Independent
Expert does not accept its appointment or if the Purchaser Representative and
the Seller Representative cannot agree on the Independent Expert, in either case
within twenty (20) days after the Independent Expert Notice Date, either the
Purchaser Representative or the Seller Representative may require, by written
notice to the other, that the Independent Expert be selected by the New York
City Regional Office of the American Arbitration Association in accordance with
the procedures of the American Arbitration Association. The parties agree that
the Independent Expert will be deemed to be independent even though a Party or
its Affiliates may, in the future, designate the Independent Expert to resolve
disputes of the types described in Section 1.5.

 

“Intellectual Property” means all of the following as they exist in any
jurisdiction throughout the world: Patents, Trademarks, Copyrights, Trade
Secrets, Internet Assets, Software and other intellectual property, and all
licenses, sublicenses and other agreements or permissions related to the
preceding property.

 



 71 

 

 

“Internet Assets” means any all domain name registrations, web sites and web
addresses and related rights, items and documentation related thereto.

 

“IPO” means the initial public offering of Purchaser Public Units pursuant to
the IPO Prospectus.

 

“IPO Prospectus” means the final prospectus of the Purchaser, dated July 23,
2015, and filed with the SEC on July 24, 2015 (File No. 333-204995).

 

“IPO Underwriter” means Cantor Fitzgerald & Co., the lead underwriter in
Purchaser’s IPO.

 

“Knowledge” means, with respect to (i) the Company, the actual knowledge of the
executive officers or directors of any Target Company, after reasonable inquiry,
or (ii) any other Party, the actual knowledge of its directors and executive
officers, after reasonable inquiry.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Order or Consent that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Liabilities” means any and all liabilities, Indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured and whether due or to become due), including Tax liabilities due or to
become due.

 

“Lien” means any mortgage, pledge, security interest, attachment, right of first
refusal, option, proxy, voting trust, encumbrance, lien or charge of any kind
(including any conditional sale or other title retention agreement or lease in
the nature thereof), restriction (whether on voting, sale, transfer, disposition
or otherwise), any subordination arrangement in favor of another Person, any
filing or agreement to file a financing statement as debtor under the Uniform
Commercial Code or any similar Law.

 

“Material Adverse Effect” means, with respect to any specified Person, any fact,
event, occurrence, change or effect that has had, or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect
upon (a) the business, assets, Liabilities, results of operations, prospects or
condition (financial or otherwise) of such Person and its Subsidiaries, taken as
a whole, or (b) the ability of such Person or any of its Subsidiaries on a
timely basis to consummate the transactions contemplated by this Agreement or
the Ancillary Documents to which it is a party or bound or to perform its
obligations hereunder or thereunder; provided, however, that any changes or
effects directly or indirectly attributable to, resulting from, relating to or
arising out of the following (by themselves or when aggregated with any other,
changes or effects) shall not be deemed to be, constitute, or be taken into
account when determining whether there has or may, would or could have occurred
a Material Adverse Effect: (i) general changes in the financial or securities
markets or general economic or political conditions in the country or region in
which such Person or any of its Subsidiaries do business; (ii) changes,
conditions or effects that generally affect the industries in which such Person
or any of its Subsidiaries principally operate; (iii) changes in GAAP or other
applicable accounting principles or mandatory changes in the regulatory
accounting requirements applicable to any industry in which such Person and its
Subsidiaries principally operate; (iv) conditions caused by acts of God,
terrorism, war (whether or not declared) or natural disaster; (v) any failure in
and of itself by such Person and its Subsidiaries to meet any internal or
published budgets, projections, forecasts or predictions of financial
performance for any period (provided that the underlying cause of any such
failure may be considered in determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur to the extent not excluded by
another exception herein) and (vi), with respect to the Purchaser, the
consummation and effects of the Redemption; provided further, however, that any
event, occurrence, fact, condition, or change referred to in clauses (i) - (iv)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on such Person or any of its Subsidiaries compared to
other participants in the industries in which such Person or any of its
Subsidiaries primarily conducts its businesses. Notwithstanding the foregoing,
with respect to the Purchaser, the amount of the Redemption or the failure to
obtain the Required Shareholder Vote shall not be deemed to be a Material
Adverse Effect on or with respect to the Purchaser.

 



 72 

 

 

“Nasdaq” means the Nasdaq Capital Market.

 

“Net Working Capital” means, as of the Reference Time, the amount of all current
assets of the Target Companies less all current liabilities of the Target
Companies, each on a consolidated basis determined in accordance with the
Accounting Principles; provided, that, for purposes of this definition of “Net
Working Capital”, whether or not the following is consistent with the Accounting
Principles, (i) “current assets” will exclude, without duplication, any cash or
cash equivalents and any receivable from a shareholder of the Company and (ii)
“current liabilities” will exclude, without duplication, the current portion of
any Indebtedness and the unpaid Transaction Expenses of the Target Companies.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Authority.

 

“Organizational Documents” means, with respect to the Purchaser, the Purchaser
Charter, and with respect to any other Party, its Certificate of Incorporation
and Bylaws or similar organizational documents, in each case, as amended.

 

“Patents” means any patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisionals, provisionals, continuations,
continuations-in-part, substitutions, or reissues thereof, whether or not
patents are issued on any such applications and whether or not any such
applications are amended, modified, withdrawn, or refiled).

 

“Permits” means all federal, state, local or foreign or other third-party
permits, grants, easements, consents, approvals, authorizations, exemptions,
licenses, franchises, concessions, ratifications, permissions, clearances,
confirmations, endorsements, waivers, certifications, designations, ratings,
registrations, qualifications or orders of any Governmental Authority or any
other Person.

 

“Permitted Liens” means (a) Liens for Taxes or assessments and similar
governmental charges or levies, which either are (i) not delinquent or (ii)
being contested in good faith and by appropriate proceedings, and adequate
reserves have been established with respect thereto, (b) other Liens imposed by
operation of Law arising in the ordinary course of business for amounts which
are not due and payable and as would not in the aggregate materially adversely
affect the value of, or materially adversely interfere with the use of, the
property subject thereto, (c) Liens incurred or deposits made in the ordinary
course of business in connection with social security, (d) Liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the ordinary course of business, or (v) Liens arising under this Agreement or
any Ancillary Document.

 



 73 

 

 

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

 

“Personal Property” means any machinery, equipment, tools, vehicles, furniture,
leasehold improvements, office equipment, plant, parts and other tangible
personal property.

 

“PRC” means the People’s Republic of China.

 

“Purchaser Charter” means the Amended and Restated Articles of Incorporation of
the Purchaser, as amended and effective under the DGCL.

 

“Purchaser Common Share” means a share of common stock, par value $0.0001 per
share, of the Purchaser, and any successor equity security, including equity
securities of a successor entity issued in exchange for Purchaser Common Shares.

 

“Purchaser Confidential Information” means all confidential or proprietary
documents and information concerning the Purchaser or any of its
Representatives; provided, however, that Purchaser Confidential Information
shall not include any information which, (i) at the time of disclosure by the
Company, any Seller or their respective Representatives, is generally available
publicly and was not disclosed in breach of this Agreement or (ii) at the time
of the disclosure by the Purchaser or its Representatives to the Company, any
Seller or their respective Representatives was previously known by such
receiving party without violation of Law or any confidentiality obligation by
the Person receiving such Purchaser Confidential Information. For the avoidance
of doubt, from and after the Closing, Purchaser Confidential Information will
include the confidential or proprietary information of the Target Companies.

 

“Purchaser Private Units” means a unit issued to the Sponsor in a private
placement at the time of the consummation of the IPO, which unit consists of one
(1) Purchaser Common Share and one (1) Purchaser Private Warrant.

 

“Purchaser Private Warrant” means one whole warrant that was included as part of
each Purchaser Private Unit entitling the holder thereof to purchase one-half
(1/2) of one (1) Purchaser Common Share at a purchase price of $11.50 per full
Purchaser Common Share.

 

“Purchaser Public Unit” means a unit issued in the IPO consisting of one (1)
Purchaser Common Share and one (1) Purchaser Public Warrant.

 

“Purchaser Public Warrant” means one whole warrant that was included as part of
each Purchaser Public Unit entitling the holder thereof to purchase one-half
(1/2) of one (1) Purchaser Common Share at a price of $11.50 per full Purchaser
Common Share.

 

“Purchaser Securities” means the Purchaser Public Units, the Purchaser Common
Shares, the Purchaser Public Warrants, the Purchaser Private Units, the
Purchaser Private Warrants and the Purchaser UPO, collectively.

 



 74 

 

 

“Purchaser Share Price” means an amount equal to the VWAP of the Purchaser
Common Shares over the twenty (20) Trading Days ending at the close of business
on the principal securities exchange or securities market on which the Purchaser
Ordinary Shares are then traded immediately prior to the date of determination,
as equitably adjusted for stock splits, stock dividends, combinations,
recapitalizations and the like after the date of this Agreement.

 

“Purchaser UPO” means the option issued to the IPO Underwriter and/or its
designee to purchase up to 400,000 Purchaser Public Units at a price of $10.00
per unit.

 

“Reference Time” means the close of business of the Company on the Closing Date
(but without giving effect to the transactions contemplated by this Agreement,
including any payments by Purchaser hereunder to occur at the Closing, but
giving effect to any obligations in respect of Indebtedness or Transaction
Expenses that are contingent upon the consummation of the Closing).

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment, or into or out of any property.

 

“Remedial Action” means all actions to (i) clean up, remove, treat, or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care, or (iv) correct
a condition of noncompliance with Environmental Laws.

 

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

 

“SEC” means the Securities and Exchange Commission (or any successor
Governmental Authority).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Software” means any computer software programs, including all source code,
object code, and documentation related thereto and all software modules, tools
and databases.

 

“Sponsor” means Zhong Hui Holding Limited, a Republic of Seychelles registered
company.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons will be deemed to have a majority ownership
interest in a partnership, association or other business entity if such Person
or Persons will be allocated a majority of partnership, association or other
business entity gains or losses or will be or control the managing director,
managing member, general partner or other managing Person of such partnership,
association or other business entity. A Subsidiary of a Person will also include
any variable interest entity which is consolidated with such Person under
applicable accounting rules. Notwithstanding anything to the contrary contained
herein, each WFOE and its Subsidiaries will each be deemed to be Subsidiaries of
the Company for all purposes of this Agreement.

 



 75 

 

 

“Target Company” means each of the Company and its direct and indirect
Subsidiaries.

 

“Target Net Working Capital Amount” means $26,550,000.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes or the
administration of any Laws or administrative requirements relating to any Taxes.

 

“Taxes” means (a) all direct or indirect federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, value-added, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, social security and related contributions due
in relation to the payment of compensation to employees, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto, (b) any Liability for payment of
amounts described in clause (a) whether as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law and (c) any Liability for the payment of amounts
described in clauses (a) or (b) as a result of any tax sharing, tax group, tax
indemnity or tax allocation agreement with, or any other express or implied
agreement to indemnify, any other Person.

 

“Trade Secrets” means any trade secrets, confidential business information,
concepts, ideas, designs, research or development information, processes,
procedures, techniques, technical information, specifications, operating and
maintenance manuals, engineering drawings, methods, know-how, data, mask works,
discoveries, inventions, modifications, extensions, improvements, and other
proprietary rights (whether or not patentable or subject to copyright,
trademark, or trade secret protection).

 

“Trademarks” means any trademarks, service marks, trade dress, trade names,
brand names, internet domain names, designs, logos, or corporate names
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration and
renewal thereof.

 

“Trading Day” means any day on which Purchaser Common Shares are actually traded
on the principal securities exchange or securities market on which the Purchaser
Common Shares are then traded.

 

“Transaction Expenses” means all fees and expenses of any of the Target
Companies incurred or payable as of the Closing and not paid prior to the
Closing (i) in connection with the consummation of the transactions contemplated
hereby, including any amounts payable to professionals (including investment
bankers, brokers, finders, attorneys, accountants and other consultants and
advisors) retained by or on behalf of any of the Target Companies, (ii) any
change in control bonus, transaction bonus, retention bonus, termination or
severance payment or payment relating to terminated options, warrants or other
equity appreciation, phantom equity, profit participation or similar rights, in
any case, to be made to any current or former employee, independent contractor,
director or officer of any of the Target Companies at or after the Closing
pursuant to any agreement to which any of the Target Companies is a party prior
to the Closing which become payable (including if subject to continued
employment) as a result of the execution of this Agreement or the consummation
of the transactions contemplated hereby and (iii) any Taxes imposed in
connection with the transfer of the Purchased Shares that are imposed on the
Purchaser or the Company.

 



 76 

 

 

“Trust Account” means the trust account established by Purchaser with the
proceeds from the IPO pursuant to the Trust Agreement in accordance with the IPO
Prospectus.

 

“Trust Agreement” means that certain Investment Management Trust Account
Agreement, dated as of July 23, 2015, as it may be amended, by and between the
Purchaser and the Trustee, as well as any other agreements entered into related
to or governing the Trust Account.

 

“Trustee” means Continental Stock Transfer & Trust Company, in its capacity as
trustee under the Trust Agreement.

 

“VWAP” means, for any security as of any date(s), the dollar volume-weighted
average price for such security on the principal securities exchange or
securities market on which such security is then traded during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg through its “HP” function (set to weighted
average) or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
time, and ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or,
if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported by OTC Markets Group Inc. If the VWAP cannot be calculated for such
security on such date(s) on any of the foregoing bases, the VWAP of such
security on such date(s) shall be the fair market value as reasonably determined
by Purchaser in good faith. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

 

12.2 Section References. The following capitalized terms, as used in this
Agreement, have the respective meanings given to them in the Section as set
forth below adjacent to such terms:

 



Term   Section   Term    Section  AAA   11.4   Antitrust Laws   6.9(b) AAA
Procedures   11.4   Business Combination   10.1 Accounts Receivable   4.25  
Claim Notice   7.4(b) Acquisition Proposal   6.6(a)   Closing   2.1 Adjustment
Amount   1.5(c)   Closing Date   2.1 Agreement   Preamble   Closing Exchange
Shares   1.4 Alternative Transaction   6.6(a)   Closing Filing   6.12(b) Amended
Charter   6.11(a)   Closing Press Release   6.12(b)

 



 77 

 

 

Term   Section   Term    Section Closing Purchaser Per Share Price   1.2  
Outside Date   9.1(b) Closing Statement   1.5(a)   Party(ies)   Preamble Company
  Preamble   Pending Claims   1.3(b) Company Benefit Plan   4.19(a)  
Post-Closing Purchaser Board   6.16(a) Company Disclosure Schedules   Article IV
  PRC Establishment Documents   4.4(b) Company Equity Valuation   1.2   PRC
Overseas Investment Regulations   4.27 Company Financials   4.7(a)   PRC Target
Company   4.4(b) Company IP   4.13(d)   Pro Rata Share   1.2 Company IP Licenses
  4.13(a)   Proxy Documents   6.11(a) Company Material Contract   4.12(a)  
Proxy Statement   6.11(a) Company Permits   4.10   Public Shareholders   10.1
Company Personal Property Leases   4.16   Purchased Shares   1.1 Company Real
Property Leases   4.15   Purchaser   Preamble Company Registered IP   4.13(a)  
Purchaser Disclosure Schedules   Article III Company Special Representations  
7.1(a)   Purchaser Financials   3.6(b) Deductible   7.3(a)   Purchaser
Indemnitee   7.2(a) Dispute   11.4   Purchaser Indemnitor   7.2(b) Employment
Agreements   8.3(d)(vi)   Purchaser Material Contract   3.13(a) Enforceability
Exceptions   3.2   Purchaser Representative   Preamble Environmental Permit  
4.20(a)   Purchaser Special Representations   7.1(b) Escrow Account   1.3(a)  
Redemption   6.11(a) Escrow Agreement   1.3(a)   Reference Statement   1.4
Escrow Shares   1.3(a)   Registration Rights Agreement   8.2(d)(vii) Estimated
Closing Statement   1.4   Related Person   4.21 Exchange Shares   1.2   Released
Claims   10.1 Expenses   9.3   Releasing Persons   10.2 Expiration Date   1.3(b)
  Required Shareholder Vote   8.1(a) Extension   3.5(e)   Resolution Period  
11.4 Federal Securities Laws   6.11(b)   SEC Reports   3.6(a) Hubei Shengrong  
Recitals   Seller Indemnitee   7.2(b) Hubei WFOE   Recitals   Seller Indemnitor
  7.2(a) Incentive Plan   6.11(a)   Seller Representative   Preamble Indemnitee
  7.2(b)   Sellers   Preamble Indemnitee Representative   7.4(b)   Shareholder
Approval Matters   6.11(a) Indemnitor   7.2(b)   Shareholder Meeting   6.11(a)
Indemnitor Representative   7.4(b)   Signing Filing   6.12(b) Independent Expert
Notice Date   1.5(a)   Signing Press Release   6.12(b) Interim Balance Sheet
Date   4.7(a)   Specified Courts   11.5 Interim Period   6.2(a)   Termination
Fee   9.4 Leased Premises   4.15   Third Party Claim   7.4(c) Lock-Up Agreement
  8.2(d)(vi)   Tianjin WFOE   Recitals Loss   7.2   TJComex   Recitals
Non-Competition Agreement   8.2(d)(v)   Top Customer   4.23 Objection Statement
  1.5(a)   Top Supplier   4.23 Off-the-Shelf Software   4.13(a)   WFOE  
Recitals Outbound IP License   4.13(c)        

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

 78 

 

 



IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 



  The Purchaser:       JM GLOBAL HOLDING COMPANY         By: /s/ Tim Richerson  
  Name:  Tim Richerson     Title:    Chief Executive Officer

 



  The Purchaser Representative:       ZHONG HUI HOLDING LIMITED, solely in its
capacity as the Purchaser Representative hereunder         By: /s/ Qi (Jacky)
Zhang     Name:  Qi (Jacky) Zhang     Title:    Sole Director

 

  The Company:       CHINA SUNLONG ENVIRONMENTAL TECHNOLOGY, INC.         By:
/s/ Chuanliu Ni     Name:  Chuanliu Ni     Title:    Chief Executive Officer

 

 

The Seller Representative:



 



  /s/ Chuanliu Ni  

Chuanliu Ni, solely in the capacity as the Seller Representative hereunder 

 

{Signature Page To Share Exchange Agreement}

 



 

 

 

 

The Sellers:



 



  /s/ Jie Tu   Name:  Jie Tu

 



  /s/ Ying Zhang   Name:  Ying Zhang

 

  /s/ Ying Zhang   Name:  Ying Zhang

 



  EASTHAM GLOBAL HOLDINGS LIMITED         By: /s/ Ying Zhang     Name:  Ying
Zhang     Title:    Executive Director

 



  FIRST AFFLUENCE LIMITED         By: /s/ Bangjie Zhou     Name:  Bangjie Zhou  
  Title:    Executive Director

 



  HOPEWAY INTERNATIONAL ENTERPRISES LIMITED         By: /s/ Jiazhen Li    
Name:  Jiazhen Li     Title:    Executive Director

 



  ACT POWER LIMITED         By: /s/ Xianhua Zhou     Name:  Xianhua Zhou    
Title:    Executive Director

 



  CITI PROFIT INVESTMENT GROUP LIMITED         By: /s/ Shaohua Zhou    
Name:  Shaohua Zhou     Title:    Executive Director

 

{Signature Page To Share Exchange Agreement}

 



 

 

 



  JAYWAY INTERNATIONAL HOLDINGS CO., LTD.         By: /s/ Hui Li     Name:  Hui
Li     Title:    Executive Director

 



  SKY TANK LIMITED         By: /s/ Manli Long     Name:  Manli Long    
Title:    Executive Director

 



  PATRIOT MANAGEMENT LTD.         By: /s/ Ziqiang Zheng     Name:  Ziqiang Zheng
    Title:    Executive Director

 



  CITI PROFIT INVESTMENT HOLDING LIMITED         By: /s/ Jinai Huang    
Name:  Jinai Huang     Title:    Executive Director

 

  SKY TANK INVESTMENT INTERNATIONAL HOLDINGS CO., LTD.         By: /s/ Mei Le  
  Name:  Mei Le     Title:    Executive Director

 

  HAVESUCCESS INVESTMENT LIMITED         By: /s/ Huazhen Ling     Name:  Huazhen
Ling     Title:    Executive Director



 

{Signature Page To Share Exchange Agreement}

 



 

 

 

ANNEX I
List of Sellers

 

Seller Name  No. of Purchased Shares Held by Seller   Pro Rata Share  Eastham
Global Holdings Limited   5,935    5.60% First Affluence Limited   9,195  
 8.68% Hopeway International Enterprises Limited   55,764    52.64% Jie Tu 
 3,983    3.76% Ying Zhang   3,983    3.76% Act Power Limited   3,983    3.76%
Citi Profit Investment Group Limited   3,983    3.76% Jayway International
Holdings Co., Ltd.   3,983    3.76% Sky Tank Limited   3,591    3.39% Patriot
Management Ltd.   1,112    1.05% Min Wang   1,398    1.32% Citi Profit
Investment Holding Limited   2,542    2.40% Sky Tank Investment International
Holdings Co., Ltd.   2,542    2.40% Havesuccess Investment Limited   3,941  
 3.72% TOTAL   105,935    100.00%

 

 

 



 

 